Exhibit 10.1

Execution Copy

COLLABORATIVE DEVELOPMENT AND LICENSE AGREEMENT

by and between

IMMUNOGEN, INC.

and

BIOTEST AG

July 7, 2006

 

 



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

1.

DEFINITIONS

    


1 

2.

ADMINISTRATION OF THE COLLABORATION

 


20 

 

2.1

Joint Steering Committee

 


20 

 

2.2

Joint Development Committee

 


23 

 

2.3

Alliance Managers

 


25 

 

2.4

Joint Finance Committee

 


26 

 

2.5

Joint Marketing Committee

 


27 

3.

RESEARCH PROGRAM

 


29 

 

3.1

Objectives of the Research Program

 


29 

 

3.2

Research Plan

 


29 

 

3.3

Conduct of Research Program

 


29 

 

3.4

Diligence

 


30 

 

3.5

Compliance

 


30 

 

3.6

Records

 


31 

 

3.7

Reports

 


31 

 

3.8

Supply of Proprietary Materials

 


31 

4.

DEVELOPMENT AND COMMERCIALIZATION

 


32 

 

4.1

Responsibility; Preparation of Plans

 


32 

 

4.2

Biotest Products

 


33 

 

4.3

Commercialization Diligence

 


33 

 

4.4

Compliance

 


33 

 

4.5

Information; Updates

 


34 

 

4.6

Recalls

 


38 

5.

CO-DEVELOPMENT OPTION; CO-PROMOTION OPTION

 


38 

 

5.1

Co-Development Option

 


38 

 

5.2

Reconciliation and Auditing of Co-Development Costs

 


43 

 

5.3

Compliance

 


44 

 

5.4

Commercialization Diligence

 


44 

 

5.5

Co-Promotion Rights

 


44 

 

5.6

Co-Development Marketing and Sales Plan

 


46 

 

5.7

Change in Co-Promotion Percentage

 


47 

 

5.8

Labeling

 


47 

6.

CONSIDERATION AND FUNDING

 


48 

 

6.1

Upfront Fee

 


48 

 

6.2

R&D Funding

 


48 

 

6.3

Milestone Payments

 


49 





i

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

 

6.4

Payment of Royalties; Royalty Rates; Payment of Net Income; Accounting and
Records

 


50 

7.

TREATMENT OF CONFIDENTIAL INFORMATION;  PUBLICITY; NON-SOLICITATION

 


53 

 

7.1

Confidentiality

 


53 

 

7.2

Publicity

 


54 

 

7.3

Publications and Presentations

 


55 

8.

LICENSE GRANTS; EXCLUSIVITY

 


56 

 

8.1

Research Licenses

 


56 

 

8.2

Development and Commercialization Licenses

 


56 

 

8.3

Right to Sublicense

 


57 

 

8.4

No Other Rights

 


57 

 

8.5

Restricted Activities of ImmunoGen

 


58 

9.

INTELLECTUAL PROPERTY RIGHTS

 


58 

 

9.1

Disclosure of Inventions

 


58 

 

9.2

Patent Coordinators

 


59 

 

9.3

Inventorship

 


59 

10.

FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS

 


59 

 

10.1

Patent Filing, Prosecution and Maintenance

 


59 

 

10.2

Legal Actions

 


61 

 

10.3

Trademark Prosecution

 


64 

 

10.4

Orange Book Listing

 


64 

11.

TERM AND TERMINATION

 


64 

 

11.1

Term

 


64 

 

11.2

Termination

 


65 

 

11.3

Consequences of Termination of Agreement

 


66 

 

11.4

Surviving Provisions

 


69 

12.

REPRESENTATIONS AND WARRANTIES

 


70 

 

12.1

Mutual Representations and Warranties

 


70 

 

12.2

Additional Representations of ImmunoGen

 


70 

13.

INDEMNIFICATION

 


71 

 

13.1

Indemnification of Biotest by ImmunoGen

 


71 

 

13.2

Indemnification of ImmunoGen by Biotest

 


71 

 

13.3

Conditions to Indemnification

 


72 

 

13.4

Warranty Disclaimer

 


72 

 

13.5

No Warranty of Success

 


72 

 

13.6

Limited Liability

 


72 

 

13.7

Insurance

 


72 

14.

MISCELLANEOUS

 


72 

 

14.1

Arbitration

 


72 





ii

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

 

14.2

Notices

 


73 

 

14.3

Governing Law

 


74 

 

14.4

Binding Effect

 


74 

 

14.5

Headings

 


74 

 

14.6

Counterparts

 


74 

 

14.7

Amendment; Waiver

 


74 

 

14.8

No Third Party Beneficiaries

 


75 

 

14.9

Purposes and Scope

 


75 

 

14.10

Assignment and Successors

 


75 

 

14.11

Force Majeure

 


75 

 

14.12

Interpretation

 


75 

 

14.13

Integration; Severability

 


75 

 

14.14

Further Assurances

 


76 

 

 

List of Schedules

 

 

 

Schedule 1

Calculation of Net Income

Schedule 2

Licensed Patent Rights

Schedule 3

Material Terms to be Included in Supply Agreement

 

 



iii

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

COLLABORATIVE DEVELOPMENT AND LICENSE AGREEMENT

This COLLABORATIVE DEVELOPMENT AND LICENSE AGREEMENT (this “Agreement”) is
entered into as of July 7, 2006 (the “Effective Date”), by and between
ImmunoGen, Inc., a Massachusetts corporation with its principal place of
business at 128 Sidney Street, Cambridge, Massachusetts, USA 02139 (“ImmunoGen”)
and Biotest AG, a corporation organized under the laws of Germany having an
address of Landsteinerstraße 5, D-63303 Dreieich, Germany (“Biotest”).  Each of
Biotest and ImmunoGen is sometimes referred to individually herein as a “Party”
and collectively as the “Parties.”

WHEREAS, Biotest Controls certain Technology and/or Proprietary Materials
related to its proprietary CD138 Antibodies (as defined below); and

WHEREAS, ImmunoGen Controls certain Technology and/or Proprietary Materials
related to or otherwise useful in the conjugation of maytansine derivatives to
binding proteins; and

WHEREAS, ImmunoGen and Biotest desire to enter into a collaboration for the
purpose of Developing and Commercializing Licensed Products derived from the
conjugation of Biotest’s proprietary CD138 Antibodies with ImmunoGen’s
maytansine derivatives.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:

1. DEFINITIONS

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Section 1 shall have the meanings specified.

1.1       “Adverse Event” means any untoward medical occurrence in a human
clinical trial subject or in a patient who is administered a Licensed Product,
whether or not having a causal relationship with such Licensed Product,
including, without limitation, any unfavorable and unintended sign (including
for example, any abnormal laboratory findings of clinical concern), symptom or
disease temporarily associated with the use of such Licensed Product.

1.2       “Affiliate” means, with respect to any Party, any Person that,
directly or through one or more Affiliates, controls, or is controlled by, or is
under common control with, such Party.  For purposes of this definition,
“control” means (a) ownership of more than fifty percent (50%) of the shares of
stock entitled to vote for the election of directors, in the case of a
corporation, or more than fifty percent (50%) of the equity interests in the
case of any other type of legal entity, (b) status as a general partner in any
partnership, or (c) any other arrangement whereby a Person controls or has the
right to control the Board of Directors or equivalent governing body of a
corporation or other entity.

1.3       “Annual Net Sales” means the aggregate Net Sales during a particular
Calendar Year.

1.4       “Antibody” means a composition comprising a whole antibody or fragment
thereof (whether polyclonal or monoclonal, human, humanized, chimeric or murine,
or derived from





1

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

another relevant species, multiple or single chain, recombinant, transgenic
animal derived or naturally occurring, and any constructs thereof) or having
been derived from nucleotide sequences encoding, or amino acid sequences of,
such antibody or fragment.

1.5       “Anti-CD138 Antibody”  means any Antibody (including without
limitation the BT-062 Antibody) that is Controlled by Biotest and that targets
the CD138 Antigen.

1.6       “Anti-CD138 Antibody-MAY Conjugate”  means any conjugate of an Anti-
CD138 Antibody with a MAY Compound.

1.7       “Applicable Laws” means all Federal, state, local, national and
supra-national laws, statutes, rules and regulations, including any rules,
regulations, guidelines or requirements of Regulatory Authorities, national
securities exchanges or securities listing organizations that may be in effect
from time to time during the Term and applicable to a particular activity
hereunder.

1.8        “Audited Party” means the Party that is the subject of an audit by
the other Party under Sections 5.1.4, 5.2.2, 6.2.1 or 6.4.3.

1.9        “Auditing Party” means the Party that is conducting an audit of the
other Party under Sections 5.1.4, 5.2.2, 6.2.1 or 6.4.3.

1.10      “Biotest Background Technology” means any Technology used by Biotest,
or provided by Biotest for use, in the Research Program and/or the Development
of Licensed Products that is useful in the Field and that is (a) Controlled by
Biotest as of the Effective Date or (b) developed or conceived or first reduced
to practice by employees of, or consultants to, Biotest after the Effective Date
in the conduct of activities outside the Research Program  and/or the
Development of Licensed Products and without the use in any respect of any
ImmunoGen Technology or ImmunoGen Materials or any Program Inventions. For
purposes of clarity, Biotest Background Technology shall include, without
limitation, any know-how and/or Confidential Information and/or intellectual
property relating to Biotest's BT-062 Antibody.

1.11      “Biotest Co-Promotion Percentage” means fifty percent (50%) of the
Annual Net Income.

1.12      “Biotest Decision”  means the following decisions which, in the event
of deadlock, will be decided by a Biotest member of the JSC:  (a) with respect
to each Licensed Product that is not a Co-Developed Product, the determination
of the indication(s), other than as defined in the initial Development Plan, for
which such Licensed Product shall be used, and (b) all decisions with respect to
the Development and Commercialization of Co-Developed Products outside the
Co-Development Territory. 

1.13      “Biotest Materials” means any Proprietary Materials Controlled by
Biotest and used by Biotest, or provided by Biotest for use, in the Research
Program and/or the Development of Licensed Products. For purposes of clarity,
Biotest Material shall include, without limitation, the BT-062 Antibody.





2

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

1.14      “Biotest Patent Rights” means any Patent Rights containing one or more
claims that cover Biotest Technology.  For purposes of clarity, Biotest Patent
Rights include Biotest’s fifty percent (50%) interest in the CD138 Conjugate
Patent Rights.

1.15      “Biotest Product” means any Licensed Product that is not a
Co-Developed Product.

1.16      “Biotest Program Technology” means any Program Invention conceived or
first reduced to practice by employees of, or consultants to, Biotest, alone or
jointly with Third Parties, without the use in any respect of any ImmunoGen
Technology, ImmunoGen Materials or Joint Technology.

1.17      “Biotest Technology” means, collectively, Biotest Background
Technology and Biotest Program Technology.

1.18      “Biotest Territory” means all countries of the world other than the
Co-Development Territory.

1.19      “BT-062 Antibody” means the chimeric Antibody targeting the CD138
Antigen Controlled by Biotest.

1.20      “Calendar Quarter” means the period beginning on the Effective Date
and ending on the last day of the calendar quarter in which the Effective Date
falls, and thereafter each successive period of three (3) consecutive calendar
months ending on March 31, June 30, September 30 or December 31. 

1.21      “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31.

1.22      “CD138 Antigen” means the transmembrane [***] [***] [***] CD138
antigen (aka [***]), having the Swiss-Prot primary accession number [***].

1.23      “CD138 Conjugate Patent Rights” means the Patent Rights that relate to
United States Patent Application [***] entitled [***].

1.24      “Clinical Materials” shall mean any MAY Compound or Licensed Product
supplied by ImmunoGen to Biotest pursuant to Section 4.5.2(b)(iii) and/or the
terms of a Supply Agreement for any use, including for use in any Clinical
Trials other than Pivotal Clinical Trials. For the purpose of clarity, Clinical
Material shall not comprise unconjugated Antibody.

1.25      “Clinical Trial Notification” or “CTN” means the notification
submitted to the Japanese Ministry of Health, Labor and Welfare prior to the
Initiation of a Clinical Trial in Japan.

1.26      “Co-Developed Product” means any Licensed Product with respect to
which ImmunoGen has exercised a Co-Development Option as described in Section
5.1.1.  For purposes of clarity, Co-Developed Products include Early Stage
Co-Developed Products and Late Stage Co-Developed Products.



3

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

1.27      “Co-Development Costs” means the reasonable Out-of-Pocket Costs and
internal costs incurred by a Party (or for its account by an Affiliate or a
Third Party) on and after the exercise by ImmunoGen of the applicable
Co-Development Option that are generally consistent with the respective
activities allocated to such Party in the Co-Development Plan and/or
Co-Development Marketing and Sales Plan and, in any case, are specifically
attributable to the Development of a Co-Developed Product in the Co-Development
Territory.  For purposes of this definition (a) Out-of-Pocket Costs relate to
the costs attributable to specific external Development activities, and/or
Commercialization related to pre-commercial marketing activities, applicable to
a Co-Developed Product, including, without limitation (i) all filing fees
required for, and other costs associated with, any Regulatory Filings and Drug
Approval Applications and (ii) all Third Party Required Payments; (b) internal
costs means all direct labor costs to the extent attributable to the Development
of a Co-Developed Product in accordance with the Co-Development Plan and/or
Co-Development Marketing and Sales Plan, including, without limitation, any
employees of a Party that perform project management and other activities
attributable to such Development, all as calculated on the basis of an annual
rate equal to the Party’s specific FTE Rate; and (c) the reasonable
Out-of-Pocket Costs and internal costs of manufacturing or obtaining
Co-Developed Products in final dosage form for use in the activities in clause
(a) shall be included in the definition of Co-Development Costs.  For the
avoidance of doubt, Co-Development Costs (a) shall include the costs incurred by
either Party in conducting clinical trials with respect to a Co-Developed
Product, other than costs incurred with respect to Shared Clinical Trials as
defined in 1.128(b), which shall be allocated between the Parties in accordance
with Section 5.1.4 and Pivotal MAY Compound Process Development Costs, which
shall be paid by Biotest in accordance with Section 5.1.5; and (b) shall not
include (i) milestone payments made by Biotest to ImmunoGen pursuant to Section
6.3.1, and (ii) any Co-Development Option Exercise Fee to be paid by ImmunoGen
pursuant to Section 5.1.1.

1.28      “Co-Development Manufacturing Plan” means, with respect to each
Co-Developed Product, the written plan for the manufacture of such Co-Developed
Product in the Co-Development Territory prepared by the JDC which shall include,
without limitation, expected manufacturing scale-up, formulation and filling
activities to be conducted by each Party, as well as a budget and proposed
timelines for such activities, as such plan may be amended or updated.

1.29      “Co-Development Marketing and Sales Plan” means, with respect to each
Co-Developed Product, the written plan for the Commercialization of such
Co-Developed Product in the Co-Development Territory prepared by the JMC which
shall include, without limitation, (a) a regulatory and Commercialization
strategy with proposed timelines and sales forecasts that are, in each case,
applicable to such Co-Developed Product and (b) a co-promotion plan which shall
describe the Co-Promotion activities to be conducted by each Party in the
Co-Development Territory, a budget and proposed timelines, as such plan may be
amended or updated.

1.30      “Co-Development Option Exercise Dates” means, collectively, the Early
Stage Option Commencement Date and the Late Stage Option Commencement Date.

1.31      “Co-Development Plan” means, with respect to each Co-Developed
Product, the written plan describing the joint Development activities to be
carried out by both Parties over each Contract Year commencing with the date of
exercise of the Co-Development Option in accordance with Section 5.1.1 for each
Co-Developed Product, broken down by Calendar Quarters, and which





4

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

shall contain, inter alia, (a) the specific Development objectives, projected
milestones, resource allocation requirements and activities to be performed over
such period; (b) the Party responsible for such activities; (c) a timeline for
such activities; (d) an estimate of the expected Co-Development Costs to be
incurred over such period; (e) the expected Regulatory Filings to be required
and prepared, and the expected timetable to budget for making such Regulatory
Filings; (f) the manufacturing strategy, budget and proposed timelines for
manufacturing scale-up, formulation, filling and/or shipping for each such
Licensed Product, MAY Compound and Linker; and (g) a Co-Development clinical
development plan.  The Co-Development Plan shall be set forth in a written
document jointly prepared by the Parties and approved by the JDC. Each amendment
and/or update to the Co-Development Plan shall be set forth in a written
document prepared by the Parties and approved by the JDC, shall specifically
state that it is an amendment, modification or update to the Co-Development Plan
and shall be attached to the minutes of the meeting of the JDC at which such
amendment, modification or updated is approved by the JDC.  Without limiting the
nature or frequency of any other amendments or updates of the Co-Development
Plan that may be approved by the JDC, the Co-Development Plan shall be
updated at least once prior to the end of each Contract Year to describe the
Co-Development activities to be carried out by each Party during the next
Contract Year pursuant to this Agreement.

1.32      “Co-Development Territory” means, with respect to each Co-Developed
Product, the United States of America and its territories and possessions.

1.33      “Collaboration” means the association of ImmunoGen and Biotest
established pursuant to this Agreement for the purpose of Developing and
Commercializing Licensed Products in the Field in the Territory.

1.34      “Combination Product” means any Biotest Product that contains both a
pharmaceutically active agent or ingredient that constitutes a Biotest Product
and one or more other pharmaceutically active agents or ingredients that do not
constitute a Biotest Product.

1.35      “Commercialization” or “Commercialize” means any and all activities
directed to the commercialization of a Licensed Product, including but not
limited to, pre-launch and post-launch marketing, manufacturing for commercial
sale, promoting, Detailing, distributing, offering to sell, having sold,
selling, importing, having imported, exporting and having exported a Licensed
Product for sale, conducting additional post-approval human clinical studies in
the approved indication (but not pre-clinical studies) and interacting with
Regulatory Authorities regarding the foregoing.  When used as a verb,
“Commercializing” means to engage in Commercialization and “Commercialized” has
a corresponding meaning. 

1.36      “Commercialization Regulatory Approval”  means, with respect to any
Licensed Product, (a) an NDA or (b) the equivalent of an NDA required by
Applicable Laws in any country or region in the Territory outside of the United
States to sell such Licensed Product for use in the Field in such country or
region.

1.37      “Commercially Reasonable Efforts”  means with respect to the
Development and Commercialization of a particular Licensed Product and/or
Co-Developed Product by Biotest and/or ImmunoGen, as applicable, the efforts and
resources (i) as provided by this Agreement, including, without limitation, the
Research Plan, the Development Plan, the Manufacturing Plan,



5

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

the Co-Development Marketing and Sales Plan and the Co-Development Manufacturing
Plan, and (ii) typically used by the respective Party in the development of its
other product candidates or the commercialization of its other products, which
are of similar commercial potential and at a similar stage in their development
or product life, as applicable, taking into account the competitiveness of the
applicable marketplace, the regulatory structure involved, the profitability of
the applicable products, the scientific, technical, development and regulatory
requirements, obstacles and risks, and other similar factors. For the avoidance
of doubt, for the purpose of determining Commercially Reasonable Efforts for a
particular Licensed Product and/or Co-Developed Product, the fact that a Party
is entitled to a greater share of profits with respect to a product other than a
Licensed Product compared to the profit share to which it is entitled according
to this Agreement with respect to such Licensed Product and/or Co-Developed
Product shall not be taken into account.

1.38      “Completion” means, with respect to a clinical trial, the date on
which all material data reasonably expected to be derived therefrom has been
generated and the study report with respect thereto has been finalized and
received by ImmunoGen.

1.39      “Confidential Information” means (a) with respect to ImmunoGen, all
tangible embodiments of ImmunoGen Technology, (b) with respect to Biotest, all
tangible embodiments of Biotest Technology and (c) with respect to each Party,
(i) all tangible embodiments of Joint Technology and (ii) all information,
Technology and Proprietary Materials disclosed or provided by or on behalf of
such Party (the “disclosing Party”) pursuant to this Agreement or the Existing
Agreements to the other Party (the “receiving Party”) or to any of the receiving
Party’s employees, consultants, Affiliates or sublicensees; provided that none
of the foregoing shall be Confidential Information if: (A) as of the date of
disclosure, it is known to the receiving Party or its Affiliates, as
demonstrated by credible written documentation, other than by virtue of a prior
confidential disclosure to such receiving Party or its Affiliates; (B) as of the
date of disclosure it is in the public domain, or it subsequently enters the
public domain through no fault, in relation to the disclosing Party, of the
receiving Party or its Affiliates; (C) it is obtained by the receiving Party
from a Third Party having a lawful right to make such disclosure free from any
obligation of confidentiality to the disclosing Party; or (D) it is
independently developed by or for the receiving Party without reference to or
use of any Confidential Information of the disclosing Party as demonstrated by
credible written documentation.  For purposes of clarity, (i) any scientific,
technical or financial information of a disclosing Party disclosed at any
meeting of any of the committees or teams established pursuant to the Agreement
or disclosed through an audit report prepared pursuant to this Agreement shall
constitute Confidential Information of the disclosing Party and (ii) the terms
of this Agreement shall constitute Confidential Information of each Party.

1.40      “Contract Quarter”  means (a) the period beginning on the Effective
Date and ending on the last day of the third full calendar month after the
Effective Date and (b) each succeeding three (3) month period thereafter.

1.41      “Contract Year” means (a) with respect to the first Contract Year, the
period beginning on the Effective Date and ending on December 31, 2006 and (b)
with respect to the second and each subsequent Contract Year, the Calendar Year.

1.42      “Control” or “Controlled”  means (a) with respect to Technology (other
than Proprietary Materials) or Patent Rights, the possession by a Party of the
right to grant a license or



6

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

sublicense to such Technology or Patent Rights as provided herein without the
payment of additional consideration to, and without violating the terms of any
agreement or arrangement with, any Third Party and (b) with respect to
Proprietary Materials, the possession by a Party of the right to supply such
Proprietary Materials to the other Party as provided herein without the payment
of additional consideration to, and without violating the terms of any agreement
or arrangement with, any Third Party.

1.43      “Co-Promotion”  or “Co-Promote”  means the employment by the Parties
of sales representatives to jointly Detail a Co-Developed Product in the
Co-Development Territory under the same Licensed Product Trademark and brand
using the same Advertising, a coordinated Co-Development Marketing and Sales
Plan and an integrated sales force consisting of Representatives of both Biotest
and ImmunoGen.

1.44      “Co-Promotion Percentage”  means, collectively, the Biotest
Co-Promotion Percentage and the ImmunoGen Co-Promotion Percentage.

1.45      “Dedicated Equipment” shall mean any equipment, instrument or
machinery used by ImmunoGen exclusively in the manufacturing of Preclinical
Materials or Clinical Materials.

1.46      “Derived”  means obtained, developed, created, synthesized, designed,
derived or resulting from, based upon, containing, incorporating or otherwise
generated from (whether directly or indirectly, or in whole or in part).

1.47      “Designated Senior Officer” means, with respect to a Party, the senior
officer designated by such Party to have final decision-making authority over
Disputed Matters which, absent unusual circumstances, shall be the President or
Chief Executive Officer of such Party.

1.48      “Detail” means, with respect to a Co-Developed Product, an
interactive, live, face-to-face contact of a Representative within the
Co-Development Territory with a medical professional with prescribing authority
or other individuals or entities that have a significant impact or influence on
prescribing decisions, in an effort to increase physician prescribing
preferences of such Co-Developed Product for its approved uses within the
Co-Development Territory, which shall involve (a) a primary product presentation
(i.e., a Detail in which the Co-Developed Product is given an important
emphasis) or (b) a secondary product presentation (i.e., a non-primary product
presentation; provided, however, the emphasis is not less than that placed upon
other products presented), in each case as measured by generally accepted
industry standards.  When used as a verb, “Detailing” means performing
Details.  When used as an adjective, “Detailing” means of or related to
performing Details.

1.49      “Development” or “Develop”  means, with respect to each Licensed
Product, all non-clinical and clinical activities required to obtain Regulatory
Approval of such Licensed Product in accordance with this Agreement on and after
the Effective Date and up to the obtaining of Commercialization Regulatory
Approval of such Licensed Product.  For purposes of clarity, these activities
include, without limitation, the determination of the indication(s) for which
each Licensed Product shall be used, test method development and stability
testing, regulatory toxicology and pharmacology, formulation, process
development, manufacturing, manufacturing scale-up, development-stage
manufacturing, statistical analysis and report writing, and clinical





7

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

trial design and operations. When used as a verb, “Developing” means to engage
in Development and “Developed” has a corresponding meaning.

1.50      “Development Plan” means the written plan describing the Development
activities to be carried out over each Contract Year to be prepared jointly by
the Parties and approved by the JDC in accordance with Section 4.1.1 for each
Licensed Product, broken down by Calendar Quarters, and which shall contain,
inter alia, (a) the specific Development objectives, projected milestones,
resource allocation requirements and activities to be performed over such
period; (b) the Party responsible for such activities; (c) a timeline for such
activities; (d) an estimate of the expected Development costs to be incurred
over such period; (e) the expected Regulatory Filings and Drug Approval
Applications to be required and prepared, and the expected timetable for making
such Regulatory Filing and Drug Approval Applications; and (f) the manufacturing
strategy, budget and proposed timelines for manufacturing scale-up, formulation,
filling and/or shipping for each such Licensed Product.  The initial Development
Plan shall contain all activities until December 31, 2007.  Each amendment
and/or update to the Development Plan shall be set forth in a written document
jointly prepared by the Parties and approved by the JDC, shall specifically
state that it is an amendment, modification or update to the Development Plan
and shall be attached to the minutes of the meeting of the JDC at which such
amendment, modification or update is approved by the JDC.  Without limiting the
nature or frequency of any other amendments or updates of the Development Plan
that may be approved by the JDC, the Development Plan shall be updated at least
once prior to the end of each Contract Year to describe the Development
activities to be carried out by each Party during the next Contract Year
pursuant to this Agreement.

1.51      “Drug Approval Application”  means, with respect to a Licensed Product
in a particular country or region, an application for Commercialization
Regulatory Approval for such Licensed Product in such country or region,
including without limitation:  (a) an NDA or sNDA; (b) a counterpart of an NDA
or sNDA in any country or region in the Territory; and (c) all supplements and
amendments to any of the foregoing.

1.52      “Early Stage Co-Development Licensed Product” means any Licensed
Product that becomes a Co-Developed Product pursuant to the exercise by
ImmunoGen of the Early Stage Co-Development Option.

1.53      “Early Stage Co-Development Option” means any Co-Development Option
that may be exercised by ImmunoGen during the Early Stage Option Exercise
Period.

1.54      “Early Stage Option Commencement Date” means, with respect to each
Licensed Product, the date of Completion of [***] [***] [***] [***] [***] [***]
with respect to that Licensed Product.

1.55      “ECB” means the European Central Bank.

1.56      “EMEA” means the European Medicines Evaluation Agency, or any
successor thereto, which coordinates the scientific review of human
pharmaceutical products under the centralized licensing procedures of the
European Community.

1.57      “EU”  means the European Union.



8

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

1.58      “Existing Agreements” means the Confidentiality Agreement by and
between the Parties dated as of [***] [***] [***] and the Material Transfer and
Evaluation Agreement by and between the Parties dated as of [***] [***] [***],
and the First Amendment thereto, dated as of [***] [***] [***].

1.59      “FDA” means the United States Food and Drug Administration or any
successor agency or authority thereto.

1.60      “FDCA”  means the United States Federal Food, Drug, and Cosmetic Act,
as amended.

1.61      “Field”  means all human therapeutic, prophylactic and diagnostic
uses.

1.62      “First Commercial Sale”  means, with respect to a Licensed Product in
any country in the Territory, the first sale, transfer or disposition for value,
for end use or for consumption of such Licensed Product to a Third Party in such
country.

1.63      “First Interim Analysis” means, with respect to a clinical trial, the
date on which the data from such clinical trial has undergone an interim
analysis and such interim analysis has been finalized by Biotest and received by
ImmunoGen.

1.64      “Force Majeure”  means any occurrence beyond the reasonable control of
a Party that (a) prevents or substantially interferes with the performance by
such Party of any of its obligations hereunder and (b) occurs by reason of any
act of God, flood, fire, explosion, earthquake, strike, lockout, labor dispute,
casualty or accident, or war, revolution, civil commotion, act of terrorism,
blockage or embargo, or any injunction, law, order, proclamation, regulation,
ordinance, demand or requirement of any government or of any subdivision,
authority or representative of any such government.

1.65      “FTE”  means a full time person dedicated to the Research Program
and/or dedicated to the Development of Licensed Products as described in any
Development Plan, or in the case of less than a full-time dedicated person, a
full-time, equivalent person year pro rata temporis, based on a total of at
least [***] hours or [***] [***] weeks per year of work, on or directly related
to the Research Program and/or dedicated to the Development of Licensed Products
as described in any Development Plan, measured, with respect to ImmunoGen, in
accordance with ImmunoGen’s time allocation practices from time to time or, with
respect to Biotest’s FTEs (if applicable), in accordance with Biotest's time
allocation practices from time to time. For purposes of clarity, FTEs shall not
include any sales representatives employed by a Party.

1.66      “FTE Cost”  means, for any Calendar Quarter, the FTE Rate multiplied
by the applicable number of FTEs used during such Calendar Quarter.

1.67      “FTE Rate” means, in each case pro rata temporis, with respect to any
ImmunoGen Activities to be performed by ImmunoGen prior to its exercise of a
Co-Development Option (a) during the first Contract Year, the portion of [***]
[***] [***] [***] Dollars (US $[***]) corresponding to such part of the Calendar
Year that is covered by the first Contract Year; and, (b) during each Contract
Year thereafter, the result obtained by multiplying $[***] by the sum of (1+CPI)
where CPI is a fraction, the numerator of which is the difference between the
Consumer





9

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

Price Index as of the last month of the immediately preceding Contract Year and
the Consumer Price Index as of the month immediately preceding the Effective
Date and the denominator of which is the Consumer Price Index as of the month
immediately preceding the Effective Date.  For purposes of clarity, the FTE
rates applicable to ImmunoGen Activities and applicable to activities undertaken
by Biotest, both conducted after the exercise by ImmunoGen of the Co-Development
Option will be determined by the JFC.

1.68      “GAAP”  means United States generally accepted accounting principles,
consistently applied. 

1.69      “GCP” means the then current Good Clinical Practice standards
promulgated or endorsed by the FDA or in the case of foreign jurisdictions,
comparable regulatory standards promulgated or endorsed by the applicable
Regulatory Authority, including those procedures expressed or implied in the
Regulatory Filings.

1.70      “GLP” means the then current Good Laboratory Practice standards
promulgated or endorsed by the FDA or in the case of foreign jurisdictions,
comparable regulatory standards promulgated or endorsed by the applicable
Regulatory Authority, e.g., the EMEA, including those procedures expressed or
implied in the Regulatory Filings.

1.71      “GMP”  means the then current Good Manufacturing Practice standards
promulgated or endorsed by the FDA or in the case of foreign jurisdictions,
comparable regulatory standards promulgated or endorsed by the applicable
Regulatory Authority, e.g., the EMEA, including those procedures expressed or
implied in the Regulatory Filings.

1.72      “Hatch-Waxman Act”  means the Drug Price Competition and Patent Term
Restoration Act of 1984, as amended.

1.73      “ICC” means the International Chamber of Commerce.

1.74      “ImmunoGen Activities” means those activities associated with the
Research Program and/or associated with the Development of Licensed Products as
described in the Research Plan or any Development Plan that are, in either case,
to be undertaken by ImmunoGen.

1.75      “ImmunoGen Background Technology” means any Technology used by
ImmunoGen, or provided by ImmunoGen for use, in the Research Program and/or the
Development of Licensed Products that is useful in the Field and that is (a)
Controlled by ImmunoGen as of the Effective Date or (b) developed or conceived
or first reduced to practice by employees of, or consultants to, ImmunoGen after
the Effective Date other than in the conduct of ImmunoGen Activities and without
the use in any respect of any Biotest Technology or Biotest Materials or any
Program Inventions. 

1.76      “ImmunoGen Co-Promotion Percentage” means fifty percent (50%) of the
Annual Net Income.

1.77      “ImmunoGen Decision”  means the following decisions which, in the
event of deadlock, will be decided by an ImmunoGen member of the JSC: the
selection of Third Party





10

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

manufacturers to manufacture Preclinical Materials and Clinical Materials
following the request by Biotest pursuant to Section 4.5.2(b).

1.78        “ImmunoGen Materials”  means any Proprietary Materials Controlled by
ImmunoGen and used by ImmunoGen, or provided by ImmunoGen for use, in the
Research Program and/or the Development of Licensed Products.  For purposes of
clarity, ImmunoGen Materials shall include all MAY Compounds and Linkers.

1.79      “ImmunoGen Patent Rights” means any Patent Rights that contain one or
more claims that cover ImmunoGen Technology.  For purposes of clarity, ImmunoGen
Patent Rights include Licensed Patent Rights and ImmunoGen’s fifty percent (50%)
interest in the CD138 Conjugate Patent Rights.

1.80      “ImmunoGen Program Technology”  means any Program Invention conceived
or first reduced to practice by employees of, or consultants to, ImmunoGen,
alone or jointly with any Third Party, without the use in any respect of any
Biotest Technology, Biotest Materials or Joint Technology.

1.81      “ImmunoGen Technology”  means, collectively, ImmunoGen Background
Technology and ImmunoGen Program Technology.

1.82      “Improvement”  means any enhancement, improvement or modification to
the Licensed Technology or the Licensed Patent Rights.

1.83      “IND”  means (a) an Investigational New Drug Application, as defined
in the FDCA and the regulations promulgated thereunder, or any successor
application or procedure required to initiate clinical testing of a Licensed
Product in humans in the United States; (b) a counterpart of an Investigational
New Drug Application that is required in any other country or region in the
Territory before beginning clinical testing of a Licensed Product in humans in
such country or region; and (c) all supplements and amendments to any of the
foregoing.

1.84      “Initiation” means, with respect to a human clinical trial, the first
date that a subject is dosed in such clinical trial.

1.85      “Joint Development Committee” or “JDC”  means the Joint Development
Committee of ImmunoGen and Biotest representatives established pursuant to
Section 2.2 to oversee the conduct and progress of the Research Program and the
Development of Licensed Products.

1.86      “Joint Finance Committee”  or “JFC” means the Joint Finance Committee
of ImmunoGen and Biotest representatives established pursuant to Section 2.4 to
oversee the allocation between the Parties of Co-Development Costs and Net
Income Payments with respect to Co-Developed Products.

1.87      “Joint Marketing Committee” or “JMC” means the committee of ImmunoGen
and Biotest representatives established pursuant to Section 2.5 to coordinate
the Commercialization activities of Co-Developed Products within the
Co-Development Territory.





11

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

1.88      “Joint Patent Rights” means Patent Rights that contain one or more
claims that cover Joint Technology.  For purposes of clarity, Joint Patent
Rights shall not include CD138 Conjugate Patent Rights.

1.89      “Joint Steering Committee” or “JSC”  means the Joint Steering
Committee of ImmunoGen and Biotest representatives established pursuant to
Section 2.1 to oversee the overall conduct and progress of the Development and
Commercialization of Licensed Products.

1.90      “Joint Technology” means any Program Invention (a) conceived or first
reduced to practice jointly by employees of, or consultants to, Biotest and
employees of, or consultants to, ImmunoGen or (b) conceived or first reduced to
practice by employees of, or consultants to, one Party with the use in any
respect of any Technology, Patent Rights or Proprietary Materials of the other
Party. 

1.91      “Late Stage Co-Development Licensed Product”  means any Licensed
Product that becomes a Co-Developed Product pursuant to the exercise by
ImmunoGen of the Late Stage Co-Development Option.

1.92      “Late Stage Co-Development Option” means any Co-Development Option
that may be exercised by ImmunoGen during the Late Stage Option Exercise Period.

1.93      “Late Stage Option Commencement Date”  means, with respect to each
Licensed Product, the date of Completion of [***] [***] [***] [***] [***] [***]
for the first indication in the first country where such clinical trials are
performed with respect to that Licensed Product.

1.94      “Licensed Patent Rights” means any Patent Rights that are Controlled
by ImmunoGen as of the Effective Date (including ImmunoGen Patent Rights and
ImmunoGen’s interest in Joint Patent Rights) to the extent necessary to use,
Develop, have Developed, make, have made, Commercialize and have Commercialized
any Licensed Product.  For purposes of clarity, (a) all Licensed Patent Rights
existing as of the Effective Date are described on Schedule 2 attached hereto
and (b) any Patent Rights that become Controlled by ImmunoGen during the Term of
this Agreement that ImmunoGen reasonably believes are necessary and/or useful
for the research, Development and Commercialization of Licensed Products in the
Field (“New Patent Rights”) shall be presented to Biotest by ImmunoGen and
Biotest shall have the right to decide within sixty (60) days following the
presentation whether or not to add the New Patent Rights to Licensed Patent
Rights on Schedule 2.    

1.95      “Licensed Product” means any product that contains, is comprised of,
or otherwise Derived from, an Anti- CD138 Antibody-MAY Conjugate.

1.96      “Licensed Product Trademark”  means (a) any trademark or trade name,
whether or not registered, or any trademark application, renewal, extension or
modification thereto, in the Territory, or any trade dress and packaging, that
is applied to or used with Licensed Products by Biotest and (b) all goodwill
associated therewith, and any promotional materials relating thereto.

1.97      “Licensed Technology” means any ImmunoGen Technology or Joint
Technology that (a) relates to the MAY Compound and/or Linker portion of any
Licensed Product and (b) is necessary for Biotest to exercise the licenses
granted to it pursuant to Sections 8.1.1 and 8.2.1.



12

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

1.98      “Linker” means any chemical entity utilized to attach a MAY Compound
to an Anti- CD138 Antibody, including but not limited to SMCC, SPP, SPDB, CPD,
PEG-containing chemical entities.

1.99      “MAA” means an application filed with the EMEA, or through the mutual
recognition procedures in the European Union, for Regulatory Approval to
Commercialize a Licensed Product as a medicinal product in the European Union,
or in any country or territory therein.

1.100    “Manufacturing Cost” means, with respect to any Preclinical Materials
or Clinical Materials manufactured by ImmunoGen, ImmunoGen’s fully-burdened
costs (including the costs associated with product testing and release
activities) of producing and packaging such Preclinical Materials or Clinical
Materials, including the sum of the following components: (a) direct costs,
including (1) materials directly used in producing and packaging such
Preclinical Materials or Clinical Materials and (2) with respect to any
Preclinical Materials or Clinical Materials obtained by ImmunoGen from a Third
Party and supplied to Biotest without modification, the amount paid by ImmunoGen
to such Third Party for the same; (b) manufacturing overhead costs attributable
to the cost of goods under the foregoing clause (a) (1), including manufacturing
and quality labor and manufacturing and quality supervisory services, operating
and administrative costs of the manufacturing and quality departments and
occupancy costs which are allocable to company departments based on space
occupied or headcount or another reasonable activity-based method; for the
purpose of clarity, any cost allocation shall be (i) in any case applied in
accordance with GAAP, and (ii) applied consistently by ImmunoGen in relation to
all other Third Parties for which ImmunoGen manufactures comparable materials;
(c) any other reasonable and customary Out-of-Pocket Costs borne by ImmunoGen
for the testing, transport, customs clearance, duty, insurance and/or storage of
such Preclinical Materials or Clinical Materials; and (d) ImmunoGen’s general
and administrative costs, including purchasing, human resources, payroll,
information system and accounting, which are directly attributable or reasonably
allocable to company departments based on space occupied or headcount.
Manufacturing overhead costs under the foregoing clause (b) and general and
administrative costs under the foregoing clause (d) are allocable to each batch
of Preclinical Material and/or Clinical Material produced based upon the [***]
of [***], or any portion of a [***], that a Manufacturing [***] is [***] for the
[***] (including [***] [***] and [***]) of Preclinical Materials or Clinical
Materials, as the use may be, at ImmunoGen’s facilities. Notwithstanding the
foregoing, Manufacturing Cost shall not include the cost of purchasing any
Dedicated Equipment pursuant to Section 4.5.2(c).

1.101     “Manufacturing Plan” means, subject to 4.1.3, with respect to each
Licensed Product, the written plan for the manufacture of such Licensed Product
in the Territory prepared by the JDC or the JMC which shall include, without
limitation, expected manufacturing scale-up, formulation, and filling activities
to be conducted for each Licensed Product as well as a budget and proposed
timelines for such activities, as such plan may be amended or updated.

1.102     “Material Use”  means, with respect to Shared Clinical Trial Data, (a)
the inclusion of such Shared Clinical Data in a core report of an NDA filed by a
Party (as evidenced by (i) the use of a bridging study to utilize such Shared
Clinical Data, (ii) the elimination for the need to [***] such Shared Clinical
Data through a clinical trial within such Party's respective geographic
territory, or (iii) such other reference use of such Shared Clinical Data
consistent with clauses (i)-





13

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

(ii) above), or (b) the use of such Shared Clinical Data by a Party in a manner
substantially similar to that contained in a full Clinical Study Report (CSR),
as described in ICH Harmonized Guideline E3 (Structure and Content of Clinical
Study Reports), and including the appendices specified in Section 16 of such
guideline that are applicable to such Party’s NDA.  For purposes of clarity, it
shall not be deemed to be a Material Use of clinical data if such clinical data
is used only to support an NDA filing.

1.103      “MAY Compound” means any and all maytansinoid compounds and any and
all derivatives of any such maytansinoid compounds, to the extent, in any case,
Controlled by ImmunoGen, including without limitation, (a)
N2′-deacetyl-N2′-(c-mercapto-1 oxopropyl)-maytansine (CAS No. 139504-50-0)
commonly referred to as DM1); (b)
N2′-deacetyl-N2′-(4-mercapto-1-oxopentyl)-maytansine (commonly referred as DM3);
and (c) N2′-deacetyl-N2′-(4-mercapto-4-methyl-1-oxopentyl)-maytansine (commonly
referred as DM4).

1.104     “NDA”  means a New Drug Application, as defined in the FDCA and
applicable regulations promulgated thereunder, or any successor application or
procedure required to sell a Licensed Product in the United States.

1.105     “Net Sales” means the gross amount billed or invoiced by a Party (a
“Selling Party”) or any of its Affiliates or Sublicensees to Third Parties
throughout the Territory for sales or other dispositions or transfers for value
of Licensed Products (including, without limitation, Third Party distributors
and wholesalers), less (a) allowances for normal and customary trade, quantity
and cash discounts actually allowed and taken, (b) transportation, insurance and
postage charges, if prepaid by such Selling Party or any Affiliate of such
Selling Party and included on any such party’s bill or invoice as a separate
item, (c) credits, rebates, returns (including, without limitation, wholesaler
and retailer returns) pursuant to agreements (including, without limitation,
managed care agreements) or government regulations, to the extent actually
allowed, and (d) sales, use and other consumption taxes, including VAT,
similarly incurred to the extent stated on the invoice as a separate item.  In
addition, Net Sales are subject to the following:

(i)       If such Selling Party or any of its Affiliates or Sublicensees effects
a sale, disposition or other transfer of a Licensed Product to a customer in a
particular country other than on customary commercial terms or as part of a
package of Licensed Products and services, the Net Sales of such Licensed
Product to such customer shall be deemed to be the “fair market value” of such
Licensed Product.  For purposes of this subsection (i), “fair market value”
shall mean the value that would have been derived had such Licensed Product been
sold as a separate Licensed Product to another customer in the country concerned
on customary commercial terms.

(ii)       In the case of pharmacy incentive programs, hospital performance
incentive program chargebacks, disease management programs, similar programs or
discounts on “bundles” that include Licensed Products, all discounts and the
like shall be allocated among the products in such bundles on the basis on which
such discounts and the like were actually granted or, if such basis cannot be
determined, in proportion to the respective list prices of such products.

(iii)      For purposes of clarity, the use of any Licensed Product in clinical
trials, pre-clinical studies or other research or development activities, shall
not give rise to any Net Sales.  In addition, use of any Licensed Product in a
compassionate use program shall not give rise to any





14

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

deemed sale for purposes of this definition unless such Selling Party or its
Affiliates or Sublicensees bills such program for such Licensed Product at a
price which exceeds [***] [***] [***] percent ([***]%) of such Selling Party’s
fully-burdened cost to supply such Licensed Product.

1.106     “Out-of-Pocket Costs” means the reasonable, direct, documented and
specifically identifiable expenses paid by a Party to any Third Party.

1.107     “Patent Rights”  means the rights and interests in and to issued
patents and pending patent applications (which, for purposes of this Agreement,
include certificates of invention, applications for certificates of invention
and priority rights) in any country or region, including all provisional
applications, substitutions, continuations, continuations-in-part, divisions,
renewals, all letters patent granted thereon, and all reissues, reexaminations
and extensions thereof, and all foreign counterparts of any of the foregoing.

1.108     “Person” means an individual, sole proprietorship, partnership,
limited partnership, limited liability partnership, corporation, limited
liability company, business trust, joint stock company, trust, incorporated
association, joint venture or similar entity or organization, including a
government or political subdivision, department or agency of a government. 

1.109     “Phase I Clinical Trial” means a human clinical trial conducted in a
country or countries that generally provides, with respect to that country, for
the first introduction into humans of a Licensed Product with the purpose of
assessing its safety, tolerability, toxicity, metabolism, absorption,
elimination or other pharmacological action as more fully defined in 21 C.F.R.
312.21(a).

1.110     “Phase II Clinical Trial”  means a human clinical trial conducted in a
country or countries in patients with a particular disease or condition with the
purpose of further assessing safety and tolerability of a Licensed Product and
providing an indication of its efficacy for such disease or condition, as more
fully defined in 21 C.F.R. 312.21(b). 

1.111     Phase IIb Clinical Trial”  means, as to a particular Licensed Product
and indication, the portion of a Phase II Clinical Trial designed to generate
sufficient data (if successful) to commence a Phase III Clinical Trial of such
Licensed Product for such indication.

1.112     “Phase III Clinical Trial” means a pivotal human clinical trial
conducted in a country or countries in patients with a particular disease or
condition with the purpose of establishing the safety and tolerability of a
Licensed Product and confirming or establishing its efficacy for such disease or
condition as a basis for obtaining Regulatory Approval of such Licensed Product,
as more fully defined in 21 C.F.R. 312.21(c). 

1.113     “Pivotal MAY Compound Process Development Costs” means the reasonable
costs incurred by ImmunoGen after the Effective Date (both before and after the
exercise of the Co-Development Option) in the conduct of process development
activities for pivotal MAY Compounds, provided that such costs (i) are related
to activities described in the Pivotal MAY Compound Process Development Plan,
and (ii) have been approved by the Biotest members on the JDC, which approval
shall not be unreasonably withheld, conditioned or delayed, provided that





15

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

withholding, conditioning or delaying of the approval by Biotest for cost
reasons would not be deemed to be unreasonable.  

1.114     “Pivotal MAY Compound Process Development Percentage” means a portion
of the Pivotal MAY Compound Process Development Costs calculated by dividing the
aggregate amount of Pivotal MAY Compound Process Development Costs incurred by
ImmunoGen by the [***] [***] [***], [***] [***] [***] [***], at the date the
allocation of such Pivotal MAY Compound Process Development Costs is being
determined, [***] [***] [***] or [***] that [***] [***] [***] that are used in
[***] [***] [***] or [***] [***] and [***] and are [***] using the [***]
developed in the conduct of such pivotal process development activities. 

1.115     “Preclinical Materials” means any MAY Compound, Linker and/or Licensed
Product supplied by ImmunoGen to Biotest in accordance with Section 4.5.2(b)(ii)
for the purpose of conducting preclinical testing with respect to a Licensed
Product. For the purpose of clarity, Preclinical Material shall not include
unconjugated Antibody.

1.116     “Program Invention” means any Technology (including, without
limitation, any new and useful process, method of manufacture or composition of
matter) that is conceived or first reduced to practice (actively or
constructively) in the conduct of the Research Program and/or the Development of
Licensed Products.

1.117     “Proprietary Materials”  means tangible chemical, biological or
physical materials that are furnished by or on behalf of one Party to the other
Party in connection with this Agreement, whether or not specifically designated
as proprietary by the transferring Party.

1.118     “Regulatory Approval”  means, with respect to any country or region in
the Territory, any approval (including, without limitation, any pricing
approval), product and establishment license, registration or authorization of
any Regulatory Authority required for the manufacture, use, storage,
importation, export, transport, clinical testing or sale of a Licensed Product
for use in the Field in such country or region.

1.119     “Regulatory Authority” means the FDA or any counterpart of the FDA
outside the United States, or other national, supra-national, regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity with authority over the distribution, importation,
exportation, manufacture, production, use, storage, transport, clinical testing
or sale of a Licensed Product. 

1.120     “Regulatory Filings”  means, collectively, (a) all INDs, NDAs,
establishment license applications, drug master files, applications for
designation of a Licensed Product as an “Orphan Product(s)” under the Orphan
Drug Act, for “Fast Track” status under Section 506 of the FDCA (21 U.S.C. §
356) or for a Special Protocol Assessment under Section 505(b)(4)(B) and (C) of
the FDCA (21 U.S.C. § 355(b)(4)(B)) or all other similar filings (including,
without limitation, any counterparts of any of the foregoing in any country
region in the Territory, e.g. a CTN) as may be required by any Regulatory
Authority for the Development or Commercialization of a Licensed Product; (b)
all supplements and amendments to any of the foregoing; and (c) all data
contained in, and correspondence relating to, any of the foregoing.



16

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

1.121     “Research Materials” means any MAY Compound, Linker and/or Licensed
Product supplied by ImmunoGen to Biotest in accordance with Section 3.3(b)(ii)
for the purpose of conducting research activities under the Research Program
with respect to a Licensed Product.

1.122     “Research Plan” means the written plan describing the research
activities to be carried out by each Party during each Contract Year during the
Research Program term in conducting the Research Program pursuant to this
Agreement, as such written plan may be amended, modified or updated. Such
Research Plan shall also comprise, inter alia, (a) the specific objectives,
projected milestones, resource allocation requirements and activities to be
performed over such period; (b) the Party responsible for such activities; (c) a
timeline for such activities; and (d) the estimated FTEs covering ImmunoGen
Activities associated with the Research Program.  The initial Research Plan
shall be prepared jointly by the Parties at the latest fourteen (14) days from
the Effective Date and shall describe the research activities (including basic
process development) to be carried out by each Party during the first Contract
Year and shall, in combination with the initial Development Plan, contain all
activities until December 31st, 2007.  Each amendment, modification and update
to the Research Plan shall be set forth in a written document prepared by, or at
the direction of, the JDC and approved by the JDC, shall specifically state that
it is an amendment, modification or update to the Research Plan and shall be
attached to the minutes of the meeting of the JDC at which such amendment,
modification or update was approved by the JDC.  Without limiting the nature or
frequency of any other amendments, modifications or updates of the Research Plan
that may be approved by the JDC, the Research Plan shall be updated at least
once prior to the end of each Contract Year to describe the research activities
to be carried out by each Party during the next Contract Year during the
Research Program term in conducting the Research Program pursuant to this
Agreement.

1.123     “Research Program” means the collaborative research program commencing
on the Effective Date and conducted by the Parties pursuant to Section 3 and the
Research Plan. 

1.124     “Royalty-Bearing Product” means (a) any Biotest Product and (b) any
Co-Developed Product to the extent sold outside of the Co-Development Territory.

1.125     “Royalty-Bearing Territory” means (a) with respect to Co-Developed
Products, all countries within the Biotest Territory and (b) with respect to
Biotest Products, all countries within the Territory.

1.126     “Royalty Term” means, with respect to each Royalty-Bearing Product in
each country in the Royalty-Bearing Territory, the period beginning on the date
of First Commercial Sale of such Royalty-Bearing Product in such country and
continuing on a country-by-country basis until the later of (a) the expiration
of the last to expire Valid Claim in such country that covers such
Royalty-Bearing Product or its use, method of delivery or manufacture or (b)
twelve (12) years from the date of the First Commercial Sale of such
Royalty-Bearing Product in such country.

1.127     "Serious Adverse Event" means an Adverse Event occurring at any dose
of a drug that (a) results in death or poses a threat to life; (b) requires or
prolongs hospitalization; (c) results in a persistent and/or significant
disability or incapacity; (d) is medically significant; or (e) results in a
congenital anomaly or birth defect.





17

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

1.128     “Shared Clinical Trial” means (a) any non-U.S. clinical trial
conducted by or on behalf of a Party outside the Co-Development Territory, the
results of which are included in the Regulatory Filings for a Co-Developed
Product in the Co-Development Territory and therefore [***] conducting a similar
clinical trial for Regulatory Filings for a Co-Developed Product in the
Co-Development Territory; and (b) any clinical trial conducted by or on behalf
of the Parties for a Co-Developed Product in the Co-Development Territory, the
results of which are included in the Regulatory Filings outside the
Co-Development Territory and therefore [***] conducting a similar clinical trial
outside the Co-Development Territory.

1.129     “Shared Clinical Trial Costs” means the aggregate amount of
Out-of-Pocket Costs and internal costs incurred by either Party (or for its
account by an Affiliate or a Third Party) that are specifically attributable to
the conduct of a Shared Clinical Trial.

1.130     “Shared Clinical Trial Cost-Sharing Percentage” means, with respect to
any Shared Clinical Trial, (a) if Biotest uses the results of such Shared
Clinical Trial according to 1.128(b), and such Shared Clinical Trial enables
Biotest to [***] conducting a similar clinical trial outside the Co-Development
Territory, [***] percent ([***]%) for Biotest and [***] percent ([***]%) for
ImmunoGen; and (b) if ImmunoGen and Biotest jointly use the results of such
Shared Clinical Trial according to 1.128(a), and such Shared Clinical Trial
enables ImmunoGen and Biotest to [***] conducting a similar clinical trial in
the Co-Development Territory, [***] percent ([***]%) for ImmunoGen and [***]
percent ([***]%) for Biotest. If data is only supportive then no adjustment of
the 50:50 cost sharing will be necessary.

1.131     “Shared Clinical Trial Data” means all data, results and information
produced in the conduct of a Shared Clinical Trial.

1.132     “sNDA”  means a Supplemental New Drug Application, as defined in the
FDCA and applicable regulations promulgated thereunder.

1.133     “Sublicensee”  means any Third Party (other than an Affiliate) to
which Biotest grants a sublicense in accordance with Section 8.3.

1.134     “Technology”  means, collectively, all ideas, inventions, discoveries,
improvements, trade secrets and proprietary methods, whether or not patentable,
including without limitation: (a) methods of production or use of, and
structural and functional information pertaining to, chemical and/or biological
compounds and (b) data, formulae, designs, specifications, formulations,
processes, process information, techniques, know-how and results (including any
negative results), pre-clinical information, clinical information, and any and
all proprietary biological, chemical, pharmacological, toxicological,
pre-clinical, clinical, assay, control and manufacturing data and materials.

1.135     “Territory”  means all countries of the world.

1.136     “Third Party”  means any party other than Biotest and ImmunoGen and
their respective Affiliates.





18

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

1.137     “Third Party Required Payments”  means all royalty payments paid to
any Third Party in any country in the Co-Development Territory in order to
obtain a license to an issued patent or patents in the absence of which the
portion of the Co-Developed Product consisting of the Licensed Technology or
Licensed Patent Rights would not legally be developed, manufactured or sold in
such country.

1.138     “Unanimous Decision” means any of the following decisions requiring
the unanimous approval of all members of the JSC, the JDC and/or the JMC, as the
case may be:  (a) any determination as to whether a milestone has been achieved
under Section 6.3.1 of this Agreement for which a milestone payment is payable;
(b) any decision that relates to the Co-Development or Co-Promotion of a
Co-Developed Product (including without limitation any decision with respect to
the manufacture of such Co-Developed Product within the Co-Development
Territory) in the Co-Development Territory; (c) any decision that results, or
would reasonably be expected to result, in an increase in the amount of
Co-Development Costs payable by a Party pursuant to Section 5.1 of more
than [***] [***] percent ([***]%) in any Calendar Year as compared to the amount
of Co-Development Costs forecasted in the then current Co-Development Plan for
that Calendar Year for any reason (including, without limitation, as a result of
a change in the number of patients, number of sites, duration of the study or
the number of studies); (d) the initial allocation of Detailing responsibilities
between the Parties with respect to a Co-Developed Product; (e) any disputed
matter which, in accordance with the terms of this Agreement, is referred to the
JSC by the JDC, the JFC or the JMC; and (f) with respect to each Licensed
Product that is a Co-Developed Product, the determination of the indication(s)
for which such Co-Developed Product shall be used in the Co-Development
Territory.

1.139     “Valid Claim”  means any claim of an issued unexpired patent or a
pending patent application within the Licensed Patent Rights that (a) has not
been finally cancelled, withdrawn, abandoned or rejected by ImmunoGen and/or any
administrative agency or other body of competent jurisdiction, (b) has not
been  revoked, held invalid, or declared unpatentable or unenforceable in a
decision of a court or other body of competent jurisdiction that is unappealable
or unappealed within the time allowed for appeal, (c) has not been rendered
unenforceable through disclaimer or otherwise, and (d) is not lost through an
interference proceeding; provided, however, that (i) a claim contained in a
pending patent application shall, if and to the extent such claim is not issued
on or before [***] ([***]) years from the date of filing of the subject
application, shall cease to constitute a Valid Claim and (ii) if a claim that
ceases to be a Valid Claim by reason of subsection (i) above subsequently
issues, such claim shall once again be deemed to be a Valid Claim for purposes
of this Agreement.

Additional Definitions.  In addition, each of the following definitions shall
have the respective meanings set forth in the section of this Agreement
indicated below:

Definition

    

Section

Additional Co-Promotion Activities

 

5.5

Adjusted Co-Promotion Percentage

 

5.5

Advertising

 

Schedule 1

Alliance Manager

 

2.3.1

Annual Net Income

 

Schedule 1





19

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

Arbitration Matter

 

14.1

Biotest Indemnitees

 

13.1

Briefing Document

 

4.5.4(a)

Claims

 

13.1

Commercialization Expense

 

Schedule 1

Co-Development Option Exercise Fee

 

5.1.1(c)

Co-Development Option

 

5.1.1(a)

Co-Promotion Agreement

 

5.5.2

Cost of Goods

 

Schedule 1

Disputed Matter

 

2.1.6

Early Stage Option Exercise Period

 

5.1.1(a)

FAMC

 

Schedule 1

General Public Relations

 

Schedule 1

ImmunoGen Indemnitees

 

13.2

Indemnified Party

 

13.3

Indemnifying Party

 

13.3

Infringement

 

10.2.1(a)

Infringement Notice

 

10.2.1(a)

Late Stage Option Exercise Period

 

5.1.1(a)

Losses

 

13.1

Sales and Marketing Expense

 

Schedule 1

Net Income

 

Schedule 1

Net Income Payments

 

6.4.2

Patent Coordinator

 

9.2

Personnel Costs

 

Schedule 1

Pivotal MAY Compound Process Development Plan

 

4.1.1

recipient Party

 

3.8

Representative

 

Schedule 1

ROFN Notice

 

5.5.4

ROFN Response

 

5.5.4

Sales and Marketing Expense

 

Schedule 1

Second Sublicense Decision Date

 

5.5.1(a)(ii)

Selling Party

 

1.105

Supply Agreement

 

4.5.2(b)(iii)

Term

 

11.1

Termination Costs

 

11.3.4

Third Party Payments

 

6.4.1(c)

transferring Party

 

3.8

2. ADMINISTRATION OF THE COLLABORATION

2.1       Joint Steering Committee.

2.1.1     Establishment.  ImmunoGen and Biotest hereby establish the Joint
Steering Committee.  The JSC shall have and perform the responsibilities set
forth in Section 2.1.4.

2.1.2     Membership.  Each of ImmunoGen and Biotest shall designate an equal
(not less than two (2)) number of representatives to the JSC (which may be
employees of, or consultants to, such Party). Unless otherwise agreed by the
Parties, one of Biotest’s representatives



20

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

shall be designated as the Chairman of the JSC.  Each Party shall have the right
at any time to substitute individuals, on a permanent or temporary basis, for
any of its previously designated representatives to the JSC by giving written
notice to the other Party.

2.1.3     Meetings.

(a)       Schedule of Meetings; Agenda.  The JSC shall establish a schedule of
times for regular meetings, taking into account, without limitation, the
planning needs of the Research Program and the responsibilities of the JSC.  In
addition, special meetings may be convened by any member of the JSC upon thirty
(30) days (or, if such meeting is proposed to be conducted by teleconference,
upon ten (10) days) written notice to the other members; provided that (i)
notice of any such special meeting may be waived at any time, either before or
after such meeting and (ii) attendance of any member at a special meeting shall
constitute a valid waiver of notice from such member.  Regular and special
meetings of the JSC may be held in person or by teleconference or
videoconference; provided that meetings held in person shall alternate between
the respective offices of the Parties in Cambridge, Massachusetts and Dreieich,
Germany or such other locations mutually agreeable to the JSC members.  The
Chairman shall have the responsibility for preparing and circulating to each JSC
member an agenda for each JSC meeting not later than one (1) week prior to such
meeting.

(b)       Quorum; Voting; Decisions.  At each JSC meeting, (i) the presence in
person of at least one (1) member designated by each Party shall constitute a
quorum and (ii) each member who is present shall have one vote on all matters
before the JSC at such meeting.  All decisions of the JSC, other than Unanimous
Decisions, Biotest Decisions and ImmunoGen Decisions, shall be made by majority
vote; provided, that, any member designated by a Party shall have the right to
cast the votes of any of such Party’s members on the JSC who are absent from the
meeting.  Alternatively, the JSC may act by written consent signed by at least
one (1) member designated by each Party.  All decisions of the JSC that involve
Unanimous Decisions shall be made by vote of all members of the JSC.  Whenever
any action by the JSC is called for hereunder during a time period in which the
JSC is not scheduled to meet, the Chairman shall cause the JSC to take the
action in the requested time period by calling a special meeting or by
circulating a written consent.  Representatives of each Party or of its
Affiliates who are not members of the JSC (including, without limitation, the
Patent Coordinators) may attend JSC meetings as non-voting observers.  In the
event that the JSC is unable to resolve any matter before it, such matter shall
be resolved in accordance with Section 2.1.6.

(c)       Minutes.  The JSC shall keep minutes of its meetings that record all
decisions and all actions recommended or taken in reasonable detail.  Drafts of
the minutes shall be prepared and circulated to the members of the JSC within a
reasonable time after the meeting, not to exceed ten (10) business days, and the
Parties shall alternate responsibility for the preparation and circulation of
draft minutes.  Each member of the JSC shall have the opportunity to provide
comments on the draft minutes.  Draft minutes shall be approved, disapproved and
revised as soon as practicable.  Upon approval, final minutes of each meeting
shall be circulated to the members of the JSC by the Chairman.

(d)       Expenses.  ImmunoGen and Biotest shall each bear all expenses of their
respective JSC representatives related to their participation on the JSC and
attendance at JSC meetings.



21

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

2.1.4     Responsibilities.  Without limiting the generality of the foregoing,
the JSC shall have the following responsibilities:

(a)       overseeing the JDC’s performance of its responsibilities, the
JFC’s  performance of its responsibilities and the JMC’s performance of its
responsibilities;

(b)       reviewing data, reports or other information submitted to it by the
JDC, JMC and JFC from time to time;

(c)       resolving all JDC, JMC or JFC matters that are referred to the JSC for
resolution;

(d)       making such other decisions as may be delegated to the JSC pursuant to
this Agreement or by mutual written agreement of the Parties after the Effective
Date; and

(e)       the JSC will meet in accordance with Section 2.1.3 for the purpose of
(i) serving as a forum for Biotest and/or ImmunoGen, as applicable, to update
each other as to Development and Commercialization progress with respect to
Licensed Products, including monitoring the progress of the Development of each
Licensed Product in accordance with the Development Plan and the
Commercialization of each Co-Developed Product in accordance with the applicable
Co-Development Marketing and Sales Plan and reviewing each annual update to each
Co-Development Marketing and Sales Plan; and (ii) resolving any matters that
require a Unanimous Decision.  At each such meeting of the JSC the members of
Biotest on the JSC shall provide an update as to Biotest’s general strategy for
the Development and Commercialization of each Licensed Product in the Field to
the extent applicable. In the event ImmunoGen exercises a Co-Development Option,
the members of Biotest and ImmunoGen on the JSC shall provide (i) an update as
to the Co-Promotion strategy for the Development and Commercialization of each
Co-Developed Product in the Field set forth in the Co-Development Plan and/or
Co-Development Marketing and Sales Plan (ii) an update concerning the
anticipated timelines on a region-by-region basis for the Development of each
Co-Developed Product and Regulatory Filings with respect thereto in the Field in
the Territory, (iii) an update concerning the anticipated timelines on a
region-by-region basis for the commercial launch of each Co-Developed Product
and (iv) sales forecast guidance for each Co-Developed Product in the Field in
the Territory; provided, that, in proving such update, the members of Biotest on
the JSC shall be entitled to omit discussion of Confidential Information of
Biotest that Biotest reasonably determines to be materially sensitive.  If there
is a material change in such timelines or guidance after any such meeting,
Biotest will endeavor to notify ImmunoGen thereof through the convenience of a
special meeting of the JSC.

2.1.5     Interests of the Parties.  Notwithstanding any other provisions of
this Agreement, all decisions made and all actions taken by the JSC shall be
made or taken in the best interest of the Collaboration.

2.1.6     Dispute Resolution.  The JSC members shall use reasonable efforts to
reach agreement on any and all matters.  In the event that, despite such
reasonable efforts, agreement on a particular matter cannot be reached by the
JSC within ten (10) days after the JSC first meets to consider such matter or
such later date as may be mutually agreed to by the Parties (each such matter, a
“Disputed Matter”), then, if the Disputed Matter does not involve a Unanimous
Decision, a Biotest Decision or an ImmunoGen Decision, the Chairman of the JSC
shall have the right to make the final decision on such Disputed Matter, but
shall only exercise such right in good faith after full consideration of the
positions of both Parties.  Notwithstanding the foregoing, (a) if the Disputed
Matter involves an ImmunoGen Decision, one of the ImmunoGen members of the JSC
shall have the right to make the final decision on such Disputed Matter, but
shall only exercise



22

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

such right in good faith after full consideration of the positions of both
Parties, (b) if the Disputed Matter involves a Biotest Decision, one of the
Biotest members of the JSC shall have the right to make the final decision on
such Disputed Matter, but shall only exercise such right in good faith after
full consideration of the positions of both Parties, and (c) if the Disputed
Matter involves a Unanimous Decision, the Disputed Matter shall be referred to
the Designated Senior Officer of each Party, who shall promptly initiate
discussions in good faith to resolve the Disputed Matter.  If the Disputed
Matter is not resolved by such Designated Senior Officers within the first to
occur of (i) ten (10) days after the date the Designated Senior Officers first
met to consider such Disputed Matter or such later date as may be mutually
agreed to by the Parties or (ii) thirty (30) days after the date the JSC first
met to consider such Disputed Matter or such later date as may be mutually
acceptable to the Parties, the Disputed Matter shall be resolved in accordance
with Section 14.1.  In addition, if the Disputed Matter involves determining
whether a patent application should be filed with respect to a Program Invention
and/or the jurisdictions in which it will be filed, subject to Section 10.1.4,
the Party whose Program Invention is involved shall have the right to make the
final decision on such Disputed Matter.

2.2       Joint Development Committee.

2.2.1     Establishment.  The JDC shall be established as soon as practicable
following the execution of the Agreement by ImmunoGen and Biotest but in any
case within fourteen (14) days following the Effective Date.  The JDC shall have
and perform the responsibilities set forth in Section 2.2.4. 

2.2.2     Membership.  Each of ImmunoGen and Biotest shall designate an equal
(not less than two (2)) number of representatives to the JDC (which may be
employees of, or consultants to, such Party). Unless otherwise agreed by the
Parties, one of Biotest’s representatives shall be designated by Biotest as the
Chairman of the JDC.  Each Party shall have the right at any time to substitute
individuals, on a permanent or temporary basis, for any of its previously
designated representatives to the JDC by giving written notice to the other
Party. 

2.2.3     Meetings.

(a)       Schedule of Meetings; Agenda.  The JDC shall establish a schedule of
times for regular quarterly meetings, taking into account, without limitation,
the planning needs of the Research Program and the responsibilities of the
JDC.  In addition, special meetings may be convened by any member of the JDC
upon thirty (30) days (or, if such meeting is proposed to be conducted by
teleconference, upon ten (10) days) written notice to the other members;
provided that (i) notice of any such special meeting may be waived at any time,
either before or after such meeting and (ii) attendance of any member at a
special meeting shall constitute a valid waiver of notice from such member.  In
no event shall the JDC meet less frequently than four (4) times in each Calendar
Year.  Regular and special meetings of the JDC may be held in person or by
teleconference or videoconference; provided that meetings held in person shall
alternate between the respective offices of the Parties in Cambridge,
Massachusetts and Dreieich, Germany or such other locations mutually agreeable
to the JDC members.  The Chairman shall have the





23

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

responsibility for preparing and circulating to each JDC member an agenda for
each JDC meeting not later than one (1) week prior to such meeting.

(b)       Quorum; Voting; Decisions.  At each JDC meeting, (i) the presence in
person of at least one (1) member designated by each Party shall constitute a
quorum and (ii) each member who is present shall have one vote on all matters
before the JDC at such meeting.  All decisions of the JDC, other than Unanimous
Decisions, Biotest Decisions and ImmunoGen Decisions, shall be made by majority
vote; provided, that, any member designated by a Party shall have the right to
cast the votes of any of such Party’s members on the JDC who are absent from the
meeting.  Alternatively, the JDC may act by written consent signed by at least
one (1) member designated by each Party.  All decisions of the JDC that involve
Unanimous Decisions shall be made by vote of all members of the JDC.  Whenever
any action by the JDC is called for hereunder during a time period in which the
JDC is not scheduled to meet, the Chairman shall cause the JDC to take the
action in the requested time period by calling a special meeting or by
circulating a written consent.  Representatives of each Party or of its
Affiliates who are not members of the JDC (including, without limitation, the
Patent Coordinators) may attend JDC meetings as non-voting observers.  In the
event that the JDC is unable to resolve any matter before it, such matter shall
be resolved in accordance with Section 2.2.6.

(c)       Minutes.  The JDC shall keep minutes of its meetings that record all
decisions and all actions recommended or taken in reasonable detail.  Drafts of
the minutes shall be prepared and circulated to the members of the JDC within a
reasonable time after the meeting, not to exceed [***] ([***]) business days,
and the Parties shall alternate responsibility for the preparation and
circulation of draft minutes.  Each member of the JDC shall have the opportunity
to provide comments on the draft minutes.  Draft minutes shall be approved,
disapproved and revised as necessary at the next JDC meeting.  Upon approval,
final minutes of each meeting shall be circulated to the members of the JDC by
the Chairman.

(d)       Expenses.  ImmunoGen and Biotest shall each bear all expenses of their
respective JDC representatives related to their participation on the JDC and
attendance at JDC meetings.

2.2.4     Responsibilities. The JDC shall be responsible for overseeing the
conduct and progress of the Research Program and the Development of Licensed
Products. Without limiting the generality of the foregoing, during the Research
Program term, the JDC shall have the following responsibilities:

(a)       making proposals with respect to and directing the preparation by the
Parties of, the Research Plan, the Development Plan and the Co-Development Plan;
and discussing and determining whether and which new indications in which
territories shall be pursued under each Development Plan and/or Co-Development
Plan;

(b)       in consultation with the Patent Coordinators, determining the patent
applications to be filed with respect to Program Inventions;

(c)       monitoring the progress under the Research Plan, the Development Plan,
the Pivotal MAY Compound Process Development Plan and the Co-Development Plan
and of each Party’s activities thereunder;



24

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

(d)       providing a forum for consensual decision making with respect to the
Research Program and the Development Plan and the Co-Development Plan;

(e)       reviewing and circulating to the Parties data, reports or other
information submitted by either Party with respect to work conducted under the
Research Program and the Development Plan and the Co-Development Plan;

(f)       providing a forum for the exchange of ImmunoGen Technology necessary
for a Third Party to manufacture Preclinical Materials and Clinical Materials
under this Agreement;

(g)       making such other decisions as may be delegated to the JDC pursuant to
this Agreement or by mutual written agreement of the Parties after the Effective
Date; and

(h)       to the extent reasonably necessary, reviewing invoices issued by
ImmunoGen to Biotest for work performed in the conduct of ImmunoGen Activities,
such review may result in an approval or a credit note, as applicable.

2.2.5     Interests of the Parties.  Notwithstanding any other provisions of
this Agreement, all decisions made and all actions taken by the JDC shall be
made or taken in the best interest of the Collaboration.

2.2.6     Dispute Resolution.  The JDC members shall use reasonable efforts to
reach agreement on any and all matters. The JDC shall be operated by consensus;
provided, that, prior to ImmunoGen’s exercise of a Co-Development Option in the
event that, despite such reasonable efforts, agreement on a particular matter
cannot be reached by the JDC, the judgment of the Biotest Chairman shall be
determinative. Provided that ImmunoGen has exercised a Co-Development Option, in
the event that, despite such reasonable efforts, agreement on a particular
matter regarding the Co-Developed Product in the Co-Development Territory cannot
be reached by the JDC within ten (10) days after the JDC first meets to consider
such matter, then the matter shall be referred to the JSC for resolution
pursuant to Section 2.1.6. With respect to the Development of Biotest Products
in the Territory and/or Co-Developed Products outside the Co-Development
Territory, the judgment of the Biotest Chairman shall be determinative.

2.3       Alliance Managers.

2.3.1     Appointment.  Each Party shall appoint a person who shall oversee
contact between the Parties for all matters related to the research and
Development of Licensed Products between meetings of the JDC and the JSC (each,
an “Alliance Manager”).  The Alliance Managers shall have the right to attend
all meetings of the JSC, JDC, the JFC and the JMC, as the case may be, as
non-voting participants and may bring to the attention of the JSC, JDC, the JFC
and the JMC, as the case may be, any matters or issues either of them reasonably
believes should be





25

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

discussed and shall have such other responsibilities as the Parties may mutually
agree in writing.  Each Party may replace its Alliance Manager at any time by
notice in writing to the other Party. 

2.3.2     Responsibilities.  The Alliance Managers shall have the responsibility
of creating and maintaining a constructive work environment within the JSC, JDC,
the JFC and the JMC, as the case may be, and between the Parties for all matters
related to the Collaboration.  Without limiting the generality of the foregoing,
such Alliance Managers shall:

(a)       identify and bring to the attention of the JSC, as applicable, any
disputes arising between the Parties related to the Collaboration in a timely
manner, including without limitation any asserted occurrence of a material
breach by a Party, and function as the point of first referral in the resolution
of each dispute;

(b)       provide a single point of communication for seeking consensus within
the Parties’ respective organizations and between the Parties with respect to
the Collaboration;

(c)       plan and coordinate cooperative efforts and internal and external
communications between the Parties with respect to the Collaboration; and

(d)       take such steps as may be required to ensure that meetings of the JSC,
JDC, the JFC and the JMC, as the case may be, occur as set forth in the
Agreement, that procedures are followed with respect to such meetings
(including, without limitation, the giving of proper notice and the preparation
and approval of minutes) and that relevant action items resulting from such
meetings are appropriately carried out or otherwise addressed.

2.4       Joint Finance Committee.

2.4.1     Establishment. As soon as practicable following the exercise by
ImmunoGen of a Co-Development Option with respect to a Co-Developed Product in
accordance with Section 5.1.1, ImmunoGen and Biotest will establish the Joint
Finance Committee.  The JFC shall have and perform the responsibilities set
forth in Section 2.4.4.

2.4.2     Membership.  Each Party shall designate, in its sole discretion, up to
two (2) members to the JFC (which member may be an employee of, or consultant
to, such Party).  Each Party shall have the right at any time to substitute any
individual, on a permanent or temporary basis, for its previously designated
representative to the JFC by giving written notice to the other Party. 

2.4.3     Meetings. 

(a)       Schedule of Meetings.  The JFC shall establish a schedule of times for
regular meetings, taking into account, without limitation, the need to review
Co-Development Costs incurred by the Parties and the Net Income received with
respect to Co-Developed Products.  Meetings of the JFC may be held in person or
by teleconference or videoconference; provided that meetings held in person
shall alternate between the respective offices of the Parties.

(b)       Voting; Decisions.  At each JFC meeting, (i) the presence in person of
at least one (1) member designated by each Party shall constitute a quorum and
(ii) each member who is present shall have one vote on all matters before the
JFC at such meeting.  All decisions of the JFC related to Co-Developed Products
in the Co-Development Territory shall be



26

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

made by majority vote; provided, that, any member designated by a Party shall
have the right to cast the votes of any of such Party’s members on the JFC who
are absent from the meeting.  Alternatively, the JFC may act by written consent
signed by at least one (1) member designated by each Party. In the event that
the JFC is unable to resolve any matter before it, such matter shall be referred
to the JSC to be resolved in accordance with Section 2.1.6.

(c)       Minutes.  The JFC shall keep minutes of its meetings that record all
decisions and all actions recommended or taken in reasonable detail.  Drafts of
the minutes shall be prepared and circulated to the members of the JFC within a
reasonable time after the meeting, not to exceed [***] ([***]) business days,
and the Parties shall alternate responsibility for the preparation and
circulation of draft minutes.  Each member of the JFC shall have the opportunity
to provide comments on the draft minutes.  The minutes shall be approved,
disapproved and revised as necessary at the next JFC meeting.

(d)       Expenses.  ImmunoGen and Biotest shall each bear all expenses of their
respective JFC members related to their participation on the JFC and attendance
at JFC meetings. 

2.4.4     Responsibilities.  The JFC shall be responsible for (a) monitoring the
activities of, and reconciling issues between, the Parties with respect to the
Parties’ respective share of Co-Development Costs, Co-Promotion costs and Net
Income with respect to Co-Developed Products in the Co-Development Territory and
the Co-Promotion Percentage, (b) preparing ongoing rolling forecasts for each
Calendar Quarter with respect to all Co-Development Costs and Net Income of
Co-Developed Products in the Co-Development Territory, (c) determining the FTE
rate applicable to the performance by ImmunoGen of ImmunoGen’s activities and by
Biotest of Biotest’s activities after the exercise of a Co-Development Option
and/or with respect to Representatives used by the Parties in Co-Promoting each
Co-Developed Product; and (d) making such other decisions as may be delegated to
the JFC by mutual agreement of the Parties after the Effective Date.

2.5       Joint Marketing Committee.

2.5.1     Establishment.  As soon as practicable following the exercise by
ImmunoGen of a Co-Development Option with respect to a Co-Developed Product in
accordance with Section 5.1.1, ImmunoGen and Biotest shall establish the Joint
Marketing Committee which shall have and perform the responsibilities set forth
in Section 2.5.4. 

2.5.2     Membership.  Each Party shall designate, in its sole discretion, not
less than two (2) members to the JMC (which members may be employees or
consultants of such Party).  Unless otherwise agreed by the Parties, one of
Biotest’s designees shall be designated by Biotest as the Chairman.  Each Party
shall have the right at any time to substitute individuals, on a permanent or
temporary basis, for any of its previously designated representatives to the JMC
by giving written notice to the other Party.

2.5.3     Meetings.

(a)       Schedule of Meetings; Agenda.  The JMC shall establish a schedule of
times for regular meetings, taking into account, without limitation, the
planning needs for the Co-Developed Products and its responsibilities.  If
formed, in no event shall the JMC meet less



27

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

frequently than four (4) times per Calendar Year.  Regular and special meetings
of the JMC may be held in person or by teleconference or videoconference;
provided, that, meetings held in person shall alternate between the respective
offices of the Parties.  The Chairman shall prepare and circulate to each JMC
member an agenda for each JMC meeting not later than one (1) week prior to each
meeting.

(b)       Quorum; Voting; Decisions.  At each JMC meeting, (i) the presence in
person of at least one (1) member designated by each Party shall constitute a
quorum and (ii) each member designated by each Party who is present shall have
one  vote on all matters before the JMC at such meeting.  All decisions of the
JMC other than Unanimous Decisions, Biotest Decisions and ImmunoGen Decisions
shall be made by majority vote; provided, that, any member designated by a Party
shall have the right to cast the votes of any of such Party’s members on the JMC
who are absent from the meeting.  Alternatively, the JMC may act by written
consent signed by at least one (1) member designated by each Party.  All
decisions of the JMC that involve Unanimous Decisions shall be made by vote of
all members of the JMC.  Whenever any action by the JMC is called for hereunder
during a time period in which the JMC is not scheduled to meet, the Chairman
shall cause the JMC to take the action in the requested time period by calling a
special meeting or by circulating a written consent.  Representatives of each
Party or of its Affiliates who are not members of the JMC may attend JMC
meetings as non-voting observers. 

(c)       Expenses.  ImmunoGen and Biotest shall bear all the expenses of their
respective JMC members related to their participation on the JMC and attendance
at JMC meetings.

2.5.4     Responsibilities.  The JMC shall be responsible for overseeing the
Co-Promotion of Co-Developed Products in the Co-Development Territory.  Without
limiting the generality of the foregoing, the JMC shall have the following
responsibilities:

(a)       preparing or directing the preparation of a Co-Development Marketing
and Sales Plan containing a Co-Promotion Plan and a brand plan for each
Co-Developed Product in the Co-Development Territory, such Plan to include
allocation of responsibilities for Commercialization activities;

(b)       reviewing and approving all Additional Co-Promotion Activities to be
conducted by either Party pursuant to Section 5.7;

(c)       preparing short-term and long-term sales forecasts for Co-Developed
Products in the Co-Development Territory;

(d)       presenting sales forecasts and the results of all Co-Promotion efforts
in the Co-Development Territory to the JSC as needed, but no less often than
four (4) times per Calendar Year; 

(e)       coordinating the Detailing efforts of both Parties in the
Co-Development Territory with respect to Co-Developed Products;

(f)       overseeing all recalls, market withdrawals and any other corrective
actions related to Co-Developed Products in the Co-Development Territory;

(g)      receiving and providing to the Parties sales reports pertaining to
Co-Developed Products in the Co-Development Territory;



28

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

(h)      consulting the Parties in the selection of Third Parties to be engaged
by either Party to provide Representatives to Co-Promote Co-Developed Products
in the Co-Development Territory; and

(i)       performing such activities as may be delegated to the JMC pursuant to
this Agreement, or by mutual written agreement of the Parties after the
Effective Date.

2.5.5     Dispute Resolution.  The JMC members shall use reasonable efforts to
reach agreement on any and all matters.  In the event that, despite such
reasonable efforts, agreement on a particular matter cannot be reached by the
JMC within ten (10) days after the JMC first meets to consider such matter, then
the matter shall be referred to the JSC for resolution pursuant to Section
2.1.6.

3. RESEARCH PROGRAM

3.1       Objectives of the Research Program.  The objective of the Research
Program shall be the identification of one or more Licensed Products suitable
for further Development and Commercialization. 

3.2       Research Plan. The JDC shall create a Research Plan to, among other
things, enable selection of the best Anti- CD138 Antibody-MAY Conjugate for
further Development and to conduct initial research activities with respect to
such conjugate, including basic process development, prior to the initiation of
formal Development activities.  For each Contract Year during the conduct of the
Research Program commencing with the second Contract Year, the Research Plan
shall be amended and updated by the Parties, which amendments and updates shall
be submitted to and approved by the JDC in accordance with Section 2.2.4.  Each
such amendment shall: (a) set forth (i) the research objectives and activities
to be performed for the Contract Year covered by the update with reasonable
specificity; (ii) the Party that shall be responsible for performing such
activities; (iii) a timeline for such activities; and (iv) with respect to
ImmunoGen Activities, the number of FTEs estimated to be required to perform
such ImmunoGen Activities; and (b) be consistent with the terms of this
Agreement.

3.3       Conduct of Research Program.  In consultation with the JDC and in
accordance with the objectives of the Research Program, each Party shall be
primarily responsible for those tasks and obligations in connection with the
Research Program that are assigned to it pursuant to this Section 3.3 and in the
Research Plan.  Without limiting the foregoing, the Parties hereby agree as
follows:

(a)       Biotest Activities Under Research Program.  Subject to ImmunoGen’s
obligations to conduct ImmunoGen Activities and/or to supply Research Materials
pursuant to Section 3.3(b)(ii) and Preclinical Materials and Clinical Materials
in accordance with Section 4.5.2, Biotest shall have the sole right and
responsibility for all aspects related to the research and early stage
Development of Licensed Products, including without limitation (i) making all
strategic and tactical decisions with respect thereto; (ii) assessing
alternative product designs; (iii) the selection of the Antibody, Linker and MAY
Compound to be used in each Licensed Product; (iv) the conduct of, at its sole
cost and expense, all preclinical and IND-enabling studies (including toxicology
testing) with respect to any Licensed Product so selected.





29

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

(b)       ImmunoGen Activities under the Research Program.  

 (i)       In General.  Notwithstanding anything to the contrary in Section
3.3(a), ImmunoGen will undertake (A) any ImmunoGen Activities set forth in the
Research Plan, subject to the payment by Biotest of the consideration set forth
in Section 6.2 and (B) any other basic research activities that ImmunoGen
determines, in its sole discretion and [***] [***] [***] [***], are necessary in
order to successfully apply ImmunoGen Technology to the research of Licensed
Products.

(ii)      Supply of Research Materials.  Upon Biotest’s written request,
ImmunoGen will supply Biotest with such quantities of Research Materials as may
be reasonably required by Biotest in order to conduct research relating to
Licensed Products.  To the extent that Biotest requests that ImmunoGen provide
such Research Materials, Biotest shall order all amounts of Research Materials,
and ImmunoGen shall deliver all such ordered amounts, in accordance with advance
ordering timeframes and delivery timeframes and specifications to be agreed upon
by the Parties.  ImmunoGen shall use commercially reasonable efforts to deliver
to Biotest such amounts of Research Materials as are ordered by Biotest in
accordance with the foregoing (including such agreed upon timeframes) in a
timely manner.  ImmunoGen’s price to supply Research Materials to Biotest shall
equal ImmunoGen’s cost of materials plus its manufacturing costs [***] [***]
[***] [***] [***].

3.4       Diligence.  Each Party shall use commercially reasonable efforts to
perform its respective obligations under the Research Program in accordance with
the Research Plan and shall commit such resources as are specified in the
Research Plan as may be necessary to conduct its activities set forth therein in
a timely fashion.  Without limiting the foregoing, Biotest and ImmunoGen shall
commit such scientific resources, including, but not limited to consultants,
facilities, equipment, and Proprietary Materials, as are necessary and
commercially reasonable to achieve the objectives of the Research Program.

3.5       Compliance.  Each Party shall perform its obligations under the
Research Plan in good scientific manner and in compliance in all material
respects with all Applicable Laws; provided that, for purposes of clarity, (a)
with respect to each activity performed under the Research Plan that will or
could reasonably be expected to be submitted to a Regulatory Authority in
support of a Regulatory Filing in the United States, the Party performing such
activity shall comply in all material respects with the regulations and guidance
of the FDA that constitute Good Laboratory Practice or Good Manufacturing
Practice, in each case as applicable; (b) to the extent Biotest wishes ImmunoGen
to comply with the regulations or guidance of any Regulatory Authority outside
the United States (including any International Conference on Harmonization (ICH)
guidance), Biotest shall provide ImmunoGen with written notice which shall
identify such regulations or guidance, and ImmunoGen shall confirm in writing
whether it agrees to comply with same within [***] ([***]) business days of its
receipt of such notice; and (c) to the extent Biotest wishes ImmunoGen to comply
with the regulations or guidance of any Regulatory Authority outside the United
States (including any ICH guidance) and ImmunoGen agrees to comply with such
regulations or guidance, ImmunoGen agrees to be inspected after prior written
notice by Biotest and competent foreign Regulatory Authority to allow for a
Regulatory Filing outside the United States.  Each Party shall be solely
responsible for paying the salaries and benefits of its employees and
consultants conducting its activities under the Research Plan.





30

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

3.5.1     Cooperation.  Scientists at ImmunoGen and Biotest shall cooperate in
the performance of the Research Program and, subject to the terms of this
Agreement and any confidentiality obligations to Third Parties, shall exchange
such data, information and materials as is reasonably necessary for the other
Party to perform its obligations under the Research Plan.

3.6       Records.

3.6.1     Record Keeping.

(a)       Records.  Each Party shall maintain records of its activities under
the Research Program in sufficient detail, in good scientific manner and
otherwise in a manner that reflects all work done and results achieved in the
performance of the Research Program. 

(b)       Record Keeping Policies.  Without limiting the generality of Section
3.6.1(a), each Party agrees to maintain a policy that requires its employees and
consultants to record and maintain all data and information developed during the
Research Program in a manner designed to enable the Parties to use such records
to establish the earliest date of invention or reduction to practice.  At a
minimum, the policy shall require such individuals to record such data and
information by them in standard laboratory notebooks that are dated and
corroborated by non-inventors on a regular, contemporaneous basis. 

3.7       Reports.  At each meeting of the JDC, the Parties shall update the JDC
as to such Party’s efforts under the Research Program and shall present to the
JDC all data and results generated from such efforts. The JDC may decide, from
time to time, to cause the Research Plan to be updated to reflect changes in the
research activities performed by each Party under the Research Plan.  

3.8       Supply of Proprietary Materials.  From time to time during the Term,
either Party (the “transferring Party”) may supply the other Party (the
“recipient Party”) with Proprietary Materials of the transferring Party for use
in the Research Program.  In connection therewith, each recipient Party hereby
agrees that (a) it shall not use such Proprietary Materials for any purpose
other than exercising its rights or performing its obligations hereunder; (b) it
shall use such Proprietary Materials only in compliance with all Applicable
Laws; (c) it shall not transfer any such Proprietary Materials to any Third
Party without the prior written consent of the transferring Party, except as
expressly permitted hereby or as otherwise permitted under the Existing
Agreements; (d) the recipient Party shall not acquire any right, title or
interest in or to such Proprietary Materials as a result of such supply by the
transferring Party; (e) the recipient Party shall, if and as instructed by the
Party, either destroy or return any such Proprietary Materials that are not the
subject of the grant of a continuing license hereunder; and (f) to the extent
ImmunoGen is the transferring Party, upon Biotest’s request, ImmunoGen shall
provide Biotest with supply safety data sheets and instructions for use, waste
management, transportation, packaging and labeling of ImmunoGen Materials.





31

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

4. DEVELOPMENT AND COMMERCIALIZATION

4.1       Responsibility; Preparation of Plans.

4.1.1     Development Plans. Until the exercise of a Co-Development Option for a
Licensed Product, Biotest will be solely responsible for conducting the
Development of Licensed Products.  As soon as practicable after the
identification in the Research Program of each Licensed Product for further
Development, the Parties shall jointly prepare and submit to the JDC for
approval a Development Plan covering the activities to be carried out over each
Contract Year which shall: (a) set forth (i) the Development objectives and
activities to be performed for each Contract Year period covered by the
Development Plan with reasonable specificity, broken down by Calendar Quarters,
(ii) the Party that shall be responsible for performing such activities, and
(iii) a timeline for such activities; and (b) be consistent with the other terms
of this Agreement. ImmunoGen will undertake the ImmunoGen Activities set forth
in the Development Plan, subject to the payment by Biotest of the consideration
set forth in Section 6.2.  The Parties shall discuss at meetings of the JDC the
scope of, and the expenditures for, any process development activities planned
by either Party after the Effective Date for pivotal MAY Compounds, which
discussions shall be included in the minutes of the applicable JDC meeting (the
portion of such minutes, the “Pivotal MAY Compound Process Development Plan”),
taking into account Pivotal MAY Compound Process Development activities of Third
Parties, covering the activities to be carried out over each Contract Year
including: (a) the process development objectives and activities to be performed
for each Contract Year period with reasonable specificity, broken down by
Calendar Quarters, (b) the Party that shall be responsible for performing such
activities, and (c) a timeline for such activities.  The Pivotal MAY Compound
Process Development Plan shall include the Pivotal MAY Compound Process
Development Costs approved by the JDC as provided in Section 1.113.

4.1.2     Marketing and Sales Plans.     Until such time as ImmunoGen has
exercised a Co-Development Option, (a) Biotest shall be solely responsible for
all activities and associated costs related to the worldwide marketing and sales
of Licensed Products and (b) decisions regarding marketing and sales will be
made solely by Biotest. 

4.1.3     Manufacturing Plan.  Biotest shall be solely responsible for the
manufacture of Biotest Products in the Territory and Co-Developed Products in
the Biotest Territory. The Parties shall prepare and provide to the JDC for its
review and approval a Manufacturing Plan that specifies which manufacturer of
MAY Compounds and Anti- CD138 Antibody-MAY Conjugates are to be used for Biotest
Products and/or Co-Developed Products and/or Preclinical Materials and/or
Clinical Materials, which Manufacturing Plan shall be updated by the Parties and
reviewed and approved by the JDC each Contract Year during the Term following
the JDC’s approval of the initial Manufacturing Plan. Each update to the
Manufacturing Plan shall: (a) set forth (i) the manufacturing scale-up,
formulation and filling requirements for each Biotest Product and/or
Co-Developed Product to be performed for the Contract Year covered by the
Manufacturing Plan with reasonable specificity, (ii) a timeline and budget for
such activities, (iii) the objectives and activities to be performed for each
Contract Year period covered by the Manufacturing Plan with reasonable
specificity, (iv) the Party that shall be responsible for performing such
activities, (v) the estimated expenses covering the activities associated with
the Manufacturing Plan; and (b) be consistent with the other terms of this
Agreement. The JDC members shall use reasonable efforts to reach agreement on
manufacturing issues. In the event that, despite such reasonable efforts,
agreement on a particular matter cannot be reached by the JDC, the judgment of
the Biotest Chairman shall be determinative. If the JDC requests that



32

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

ImmunoGen manufacture Preclinical Materials and/or Clinical Materials, then the
judgment of the ImmunoGen representatives on the JDC shall be determinative. 

4.2       Biotest Products.  Subject to Section 5, Biotest shall have the sole
right and responsibility, at its sole cost and expense, for all aspects of the
Development and Commercialization of Biotest Products in accordance with the
applicable Development Plan in the Field in the Territory, including, without
limitation, the conduct of (a) all activities relating to the manufacture and
supply of Biotest Products in the Territory, and (b) all marketing, promotion,
sales, distribution, import and export activities (including securing
reimbursement, sales and marketing and conducting any post-marketing trials or
databases and post-marketing safety surveillance) with respect to Biotest
Products in the Territory.  Without limiting the generality of the foregoing,
Biotest shall have the sole right and responsibility, at its sole expense, (a)
for the conduct of: (i) all activities related to human clinical trials
(including, to the extent conducted, Phase IV clinical trials); (ii) all
activities relating to the manufacture and supply of Biotest Products (including
all required process development and scale up work with respect thereto) in the
Territory; and (iii) all pre-marketing, marketing, promotion, sales,
distribution, import and export activities (including securing reimbursement,
sales and marketing and conducting any post-marketing trials or databases and
post-marketing safety surveillance); (b) making all Regulatory Filings for
Biotest Products and filing all Drug Approval Applications and otherwise seeking
all Regulatory Approvals for Biotest Products in the Territory, as well as all
correspondence and communications with Regulatory Authorities regarding such
matters, and (c) reporting of all Adverse Events to Regulatory Authorities for
Biotest Products within the Territory if and to the extent required by
Applicable Laws.    

4.3       Commercialization Diligence.  Biotest shall use Commercially
Reasonable Efforts during the Term to Develop and to Commercialize Biotest
Products in the Field and in the Territory. Without limiting the foregoing,
Biotest shall, itself or through one or more Sublicensees, seek Regulatory
Approvals for, and Commercialize, each Biotest Product in such countries of the
Territory  that Biotest, in its commercially reasonable judgment, deems
appropriate. If ImmunoGen at any time reasonably believes that Biotest is not
meeting its diligence obligations pursuant to this Section 4.3, ImmunoGen may
give, in the form of detailed reasons, written notice to Biotest requesting
written justification, in the form of detailed reasons, that would support the
proposition that Biotest is meeting such diligence obligations.  In such event,
Biotest shall provide such written justification to ImmunoGen within thirty (30)
days after such notice is given.  In the event that Biotest does not reasonably
justify that it is meeting its diligence obligations pursuant to this Section
4.3 within such thirty (30) day period, then, to the extent such failure to meet
its diligence obligations constitutes a material breach of this Agreement,
ImmunoGen shall have the right, in its sole discretion, to exercise its rights
under Section 11.2.1 or any or all other rights or remedies that it may have
under this Agreement, at law or in equity. 

4.4       Compliance.    

4.4.1     In General.    Biotest and/or ImmunoGen, as applicable, shall each
perform their respective obligations under each Development Plan and
Manufacturing Plan in good scientific and business manner and in compliance in
all material respects with all Applicable Laws provided that, for purposes of
clarity, with respect to each activity performed under the Development Plan and
Manufacturing Plan that will or would reasonably be expected to be





33

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

submitted to a Regulatory Authority in support of a Regulatory Filing or Drug
Approval Application, Biotest and/or ImmunoGen, as applicable, shall each comply
in all material respects, in the Territory, with the regulations and guidance of
the relevant authorities in the Territory, e.g., the FDA or the EMEA, that
constitute GLP, GMP or GCP (or, if and as appropriate under the circumstances,
ICH guidance or other comparable regulation and guidance of any Regulatory
Authority in any country or region in the Territory). 

4.4.2     Regulatory Obligations.  Biotest agrees, with respect to each Licensed
Product, (a) prior to the Initiation of each clinical trial through and
including any Phase IIb Clinical Trial, to carry out a pre-IND meeting with the
applicable Regulatory Authority; (b) to file an IND in the United States prior
to the Initiation of the first Phase I Clinical Trial in the United States; and
(c) on and after such filing of the IND in the United States, to fulfill at
least the requirements specified by the FDA for first Phase I Clinical Trial,
regardless of where such first Phase I Clinical Trials are ultimately conducted.

4.5       Information; Updates. 

4.5.1     Reports.   The Parties shall keep the JDC regularly informed of the
progress of its efforts to Develop Biotest Products in the Field.  Without
limiting the generality of the foregoing, Biotest and ImmunoGen, as applicable,
shall, at each JDC meeting, provide the JDC with reports in reasonable detail
which shall summarize (a) the status of all Development activities under each
Development Plan, together with such additional information that it has in its
possession as may be reasonably requested from time to time by the JDC regarding
the Development of any Biotest Product in the Territory, (b) the Regulatory
Filings and Drug Approval Applications with respect to such Biotest Product that
Biotest or any of its Affiliates or Sublicensees have filed, sought or obtained
in the prior twelve (12) month period or reasonably expect to make, seek or
attempt to obtain in the following twelve (12) month period in the Territory and
(c) all clinical and other data generated by Biotest with respect to Biotest
Products.

4.5.2     Supply of Licensed Products for Development and Commercialization.

(a)       Responsibility of Biotest.  Except as set forth in Section 4.5.2(b),
Biotest shall have the sole right and responsibility, at its sole cost, for
manufacturing or having manufactured through Third Party contract manufacturers,
any materials (including, without limitation, all Anti- CD138 Antibodies, MAY
Compounds, Linkers and Licensed Products) as may be required for all preclinical
and clinical studies necessary to obtain Regulatory Approval of Licensed
Products and any materials and/or quantities of each Licensed Product as may be
required for, (i) all preclinical and clinical studies applicable to, and (ii)
the Commercialization of, such Licensed Product, but may benefit from economies
of scale and established manufacturing services related to the production of MAY
Compounds, Linkers and conjugates.  ImmunoGen agrees to provide Biotest, within
[***] ([***]) days of the Effective Date and upon Biotest's request in
reasonably detailed written format, through the JDC, with information including,
but not limited to, procedures, processes, standard operating procedures and
Proprietary Materials including, but not limited to, cell lines and Antibodies
for MAY Compound detection, relating to any ImmunoGen Technology that may be
reasonably necessary to enable any Third Party that is reasonably experienced in
the manufacture of pharmaceutical products to manufacture such materials
(including without limitation, all MAY Compounds, Linkers and



34

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

Licensed Products).  If ImmunoGen exercises a Co-Development Option to a
Licensed Product (i) both Parties shall be responsible for the manufacture of
such Co-Developed Product in the Co-Development Territory and, (ii) the related
costs shall be shared equally. Biotest shall remain solely responsible for the
manufacture of Licensed Product outside the Co-Development Territory and shall
remain free to contract any CMO for such purpose but may benefit from economies
of scale and established manufacturing services related to the production of MAY
Compounds, Linkers and conjugates.

(b)       Supply of Materials by ImmunoGen. 

(i)       In General. If at any time during the Term, Biotest requests in
writing that ImmunoGen supply Biotest with such quantities of Preclinical
Materials and/or Clinical Materials as may be reasonably required by Biotest in
order to conduct preclinical Development activities (including, without
limitation, toxicology testing) relating to Licensed Products and/or conduct any
clinical trials up through and including the completion of non-pivotal Phase II
Clinical Trials (but not including any pivotal clinical trials) with respect to
Licensed Products, ImmunoGen will use commercially reasonable efforts to (1)
supply Biotest with such Preclinical Materials and/or Clinical Materials and,
(2) with respect to Clinical Materials, to conduct such process development
activities that may be necessary to produce such Clinical Materials. Such
Preclinical and/or Clinical Material supplied by ImmunoGen to Biotest shall have
attached with each shipment the respective safety data sheets and instructions
for use, waste management, transportation, packaging and labeling.  In
connection with such supply, ImmunoGen shall provide a description to Biotest in
sufficient detail of the accounting method to be used for ImmunoGen’s
calculation of Manufacturing Costs for such Preclinical Materials and/or
Clinical Materials and the rationale therefor.

(ii)      Preclinical Materials. To the extent that Biotest requests that
ImmunoGen manufacture Preclinical Materials, (A) Biotest shall order all amounts
of Preclinical Materials, and ImmunoGen shall deliver all such ordered amounts,
in accordance with advance ordering timeframes and delivery timeframes and
specifications to be agreed upon by the Parties; (B) if the Preclinical
Materials are Licensed Products, Biotest shall supply ImmunoGen with quantities
of Anti-CD138 Antibody sufficient to enable ImmunoGen to produce such Licensed
Products; and (C)  ImmunoGen shall use commercially reasonable efforts to
deliver to Biotest such amounts of Preclinical Materials as are ordered by
Biotest in accordance with the foregoing (including such agreed upon timeframes)
in a timely manner; provided, that, to the extent such Preclinical Materials are
Licensed Products, ImmunoGen’s obligations shall be contingent on ImmunoGen’s
receipt of the required quantities of Anti- CD138 Antibodies from Biotest and
any Dedicated Equipment necessary to manufacture such Preclinical Materials.  To
the extent necessary to fulfill the requirements of a Regulatory Authority or to
generate data and results for a Regulatory Filing with respect to a Licensed
Product, upon request of Biotest, ImmunoGen shall deliver ordered amounts of
Preclinical Material manufactured according to quality guidelines that are
reasonably sufficient to support an IND filing for such Licensed Product.
ImmunoGen’s price to supply Preclinical Materials to Biotest shall equal
ImmunoGen’s Manufacturing Cost plus [***] percent ([***]%) for such Preclinical
Materials.   Biotest shall be entitled to transfer Preclinical Materials to any
Third Party under terms obligating such Third Party not to transfer or use such
Preclinical Materials except in compliance with the foregoing clause (i) of this
Section 4.5.2(b).  Biotest shall have the right to audit ImmunoGen’s
Manufacturing Costs applicable to the





35

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

manufacture of Preclinical Materials pursuant to Section 4.5.2(b)(ii) consistent
with the audit rights described in Sections 5.1.4, 5.2.2 and 6.2.1.

(iii)     Clinical Materials. To the extent that Biotest requests that ImmunoGen
manufacture Clinical Materials, (A) the Parties shall share information
concerning specifications, forecasting and capacity requirements in order to
adequately plan for the manufacture and supply of such Clinical Materials and
(B) ImmunoGen and Biotest shall enter into a separate supply and quality
agreement detailing the terms of supply for any Clinical Materials that
ImmunoGen is so requested to supply to Biotest, which supply agreement shall
include, without limitation, the terms set forth on Schedule 3 attached hereto
and the remainder of this Section 4.5.2(b)(iii) (the “Supply
Agreement”).  Subject to the foregoing, Biotest shall order all amounts of
Clinical Materials, and ImmunoGen shall deliver all such ordered amounts in
accordance with forecasting parameters, advance ordering timeframes and delivery
timeframes to be agreed upon by the Parties in the Supply Agreement.  The Supply
Agreement further shall provide that (A) ImmunoGen shall use commercially
reasonable efforts to deliver such amounts of Clinical Materials ordered in
accordance with the foregoing (including such agreed upon timeframes) in a
timely manner; provided, that, ImmunoGen’s obligations shall be contingent on
ImmunoGen’s receipt of the required quantities of Anti-CD138 Antibodies from
Biotest and any Dedicated Equipment necessary to manufacture such Clinical
Materials and (B) ImmunoGen’s transfer price to supply Clinical Materials to
Biotest shall equal ImmunoGen’s Manufacturing Cost plus [***] ([***]%) percent
for such Clinical Materials.  Biotest hereby agrees that (i) it shall use the
Clinical Materials in compliance with all Applicable Laws, and (ii) it (as a
matter of contract between itself and ImmunoGen) shall assume all liability for
damages that may arise from the use, storage and disposal of such Clinical
Materials, except to the extent such liability for damages arises out of a
failure on the part of ImmunoGen or any of its Affiliates to use the reasonably
required diligence in the use, storage, and disposal of the relevant Clinical
Materials.  Biotest shall be entitled to transfer Clinical Materials to any
Third Party under terms obligating such Third Party not to transfer or use such
Clinical Materials except in compliance with the foregoing clause (i) of this
Section 4.5.2(b).

(iv)     Process Development Activities.  To the extent that Biotest requests
that ImmunoGen manufacture Preclinical Materials or Clinical Materials as
described in this Section 4, ImmunoGen shall conduct such process development
activities as the Parties agree are necessary to produce the quantities of
Preclinical Materials or Clinical Materials so ordered, which process
development activities shall be paid by Biotest pursuant to Sections
4.5.2(b)(ii) and/or (iii) of this Agreement and/or the Supply Agreement.

(c)       Purchase of Dedicated Equipment.    If, during the Term of this
Agreement, the JDC determines in good faith that it is necessary or advisable to
purchase Dedicated Equipment in order to perform any of its obligations to
manufacture Preclinical Materials or Clinical Materials under Section 4.5.2(b),
then ImmunoGen shall provide Biotest with written notice of such determination,
along with the estimated price for such purchase and quality parameters for the
Dedicated Equipment, for Biotest’s approval of such price and
features.  Promptly after the consummation of such purchase, assuming that
Biotest has provided its approval hereunder, ImmunoGen shall provide Biotest
with a copy of the invoice or invoices reflecting such purchase, and Biotest
shall reimburse ImmunoGen for the purchase of all such approved Dedicated
Equipment hereunder within thirty (30) days of its receipt of such invoice



36

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

from ImmunoGen; provided, however, that no costs reimbursed by Biotest hereunder
(or depreciation of such purchased equipment or instruments) shall be included
within the calculation of any Costs under this Agreement.  Biotest shall have
title and ownership of all such Dedicated Equipment purchased pursuant to this
Section 4.5.2(c), and shall have the right to reclaim or retain possession of
such Dedicated Equipment at its expense upon reasonable notice at such time as
it is no longer required for use by ImmunoGen to carry out this Agreement. 

4.5.3    Adverse Event Reports.  In addition to the updates described in Section
4.5.1, Biotest shall provide ImmunoGen with all Adverse Event information and
product complaint information relating to Biotest Products as such information
is compiled or prepared by Biotest in the normal course of business in
connection with the Development of any Biotest Product and, in any event, within
time frames consistent with reporting obligations under Applicable Laws. To the
extent that it may apply to a Licensed Product, ImmunoGen agrees to provide
Biotest with Serious Adverse Event and product complaint information relating to
any product containing a conjugate of an Antibody with a MAY Compound that is
compiled and prepared by ImmunoGen or any Third Party in the normal course of
business in connection with the development, commercialization or sale of any
such product, in accordance with procedures that shall be agreed to by the
Parties; provided, however, that the foregoing shall not require ImmunoGen to
violate any agreements with or confidentiality obligations owed to any Third
Party.  The Parties shall jointly discuss and agree upon a pharmacovigilance
schedule outlining what shall be considered to be an Adverse Event for the
purpose of this Section 4.5.3 and outlining Adverse Event reporting procedures
after execution of this Agreement taking into account the specific needs of each
Party.

4.5.4    Review of Regulatory Filings and Correspondence.

(a)       Preparation for Clinical Trials. Prior to the initiation of the first
Phase I Clinical Trial with respect to a Licensed Product, Biotest will prepare
a briefing document (the “Briefing Document”) which shall describe in reasonable
detail all material aspects of the clinical trial (including quality, safety,
non-clinical data and planned clinical trials) with respect to such Licensed
Product which shall form the basis for the pre-IND meeting for such Licensed
Product.  ImmunoGen shall use reasonable efforts to provide to Biotest all
information and documents necessary to perform Regulatory Filings. At Biotest’s
request, ImmunoGen shall cooperate with and assist Biotest in all reasonable
respects, in connection with such preparation, filing and responding to
questions and inquiries of any Regulatory Authority. Biotest shall consult with
ImmunoGen in good faith in the preparation of such meeting and shall consider
all comments made by ImmunoGen in good faith, taking into account the best
interests of the Collaboration and of the Development and Commercialization of
the applicable Biotest Product on a global basis.

(b)       Regulatory Meetings; Review of Regulatory Filings and
Correspondence.  Biotest shall use reasonable efforts to provide ImmunoGen with
at least thirty (30) days advance notice of any meeting with the FDA or other
Regulatory Authority relating to any Biotest Product and ImmunoGen may elect to
send representatives reasonably acceptable to Biotest to participate (at
ImmunoGen’s sole cost and expense) in such meeting (including any pre-IND
meeting).  Subject to any Third Party confidentiality obligations, Biotest shall
provide ImmunoGen with drafts of each Regulatory Filing or other document or
correspondence pertaining to any Biotest Product and prepared for submission to
the FDA or other Regulatory Authority (including without limitation the Briefing
Document) sufficiently in advance of



37

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

submission so that ImmunoGen may review and comment on the substance of such
Regulatory Filing or other document or correspondence.  In addition, Biotest
shall, without undue delay provide ImmunoGen with copies of any document or
other correspondence received from the FDA pertaining to any Biotest
Product.  If ImmunoGen has not commented on such Regulatory Filing or other
document or correspondence within [***] ([***]) days (or, in the case of an IND,
[***] ([***]) days) after it is provided to ImmunoGen, then ImmunoGen shall be
deemed to have no comments on such Regulatory Filing or other documents or
correspondence.  Biotest shall consider all comments of ImmunoGen in good faith,
taking into account the best interests of the Collaboration and of the
Development or Commercialization of the applicable Biotest Product on a global
basis.

4.6       Recalls.    In the event that any Regulatory Authority issues or
requests a recall or takes similar action in connection with a Biotest Product,
a product of ImmunoGen containing a conjugate of an Antibody with a MAY Compound
or any other product containing a conjugate of an Antibody with a MAY Compound,
and to the extent that a Party becomes aware of such recall or action, or in the
event a Party reasonably believes that an event, incident or circumstance has
occurred that may result in the need for a recall, market withdrawal or other
corrective action regarding a Biotest Product or a product of ImmunoGen
containing a conjugate of an Antibody with a MAY Compound or any other product
containing a conjugate of an Antibody with a MAY Compound, such Party shall
promptly advise the other Party thereof by telephone, e-mail or
facsimile.  Following such notification, Biotest shall decide and have control
of whether to conduct a recall or market withdrawal of any potentially affected
Biotest Product (except in the event of a recall or market withdrawal mandated
by a Regulatory Authority, in which case it shall be required) or to take other
corrective action in any country and the manner in which any such recall, market
withdrawal or corrective action related to a Biotest Product shall be conducted;
provided that Biotest shall keep ImmunoGen regularly informed regarding any such
recall, market withdrawal or corrective action. Biotest shall bear all expenses
of any such recall, market withdrawal or corrective action relating to any
potentially affected Biotest Product and, to the extent the respective action is
taken outside the Co-Development Territory, relating  to any Co-Developed
Product (including, without limitation, expenses for notification, destruction
and return of the affected Biotest Product and any refund to customers).

5.       CO-DEVELOPMENT OPTION; CO-PROMOTION OPTION

5.1       Co-Development Option.

5.1.1     Exercise of Co-Development Option.

(a)       Option Grant.  Subject to Biotest’s rights to sublicense Licensed
Products in accordance with Section 8.3, ImmunoGen shall have the option (the
“Co-Development Option”), but not the obligation, to co-Develop and Co-Promote
any Licensed Product within the Co-Development Territory by providing written
notice to Biotest and paying the applicable, noncreditable and nonrefundable
Co-Development Option Exercise Fee in immediately available funds within [***]
([***]) days from the exercise of the applicable Co-Development Option (as
defined in Section 5.1.1(c) below) (a) with respect to ImmunoGen’s exercise of
each Early Stage Co-Development Option, at any time during the period commencing
on the Early Stage Option Commencement Date and continuing for a period of [***]
([***]) days (the “Early Stage Option





38

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

Exercise Period”) and (b) with respect to ImmunoGen’s exercise of each Late
Stage Co-Development Option, at any time during the period commencing on the
Late Stage Option Commencement Date and continuing for a period of [***] ([***])
days (the “Late Stage Option Exercise Period”). If ImmunoGen does not exercise
its Co-Development Option within the applicable Option Exercise Period with
respect to a Licensed Product, ImmunoGen shall have no right to co-Develop or
Co-Promote such Licensed Product in the Co-Development Territory. For purposes
of clarity, Biotest may exercise its right to sublicense Licensed Products in
accordance with Section 8.3 at any time during the Term; provided, that, any
such sublicense with respect to a Licensed Product shall be subject to
ImmunoGen’s Co-Development Option with respect to that Licensed Product as
described in this Section 5.1.1.

(b)       Co-Developed Products. Until such time as ImmunoGen exercises a
Co-Development Option with respect to a Licensed Product, that Licensed Product
shall be deemed to be a Biotest Product for purposes of this Agreement.  If
ImmunoGen exercises a Co-Development Option with respect to a Licensed Product,
(i) that Licensed Product shall be deemed to be a Co-Developed Product and shall
no longer be deemed to be a Biotest Product in any Territory, (ii) Biotest and
ImmunoGen shall equally share all Co-Development Costs incurred by the Parties
in accordance with the Co-Development Plan related to such Co-Developed Product
related to the Development necessary to get FDA approval including, but not
limited to, material costs, FTE costs and filing fees, and (iii) each Party
shall receive its respective applicable Co-Promotion Percentage of all Annual
Net Income in the Co-Development Territory derived from that Co-Developed
Product in accordance with Section 6.4.2.  Following such exercise of a
Co-Development Option, (i) the Parties shall prepare and submit to the JDC for
approval a Co-Development Plan for the Co-Development of such Co-Developed
Product which shall be updated by the Parties not less than annually, (ii) the
JMC shall prepare a Co-Development Marketing and Sales Plan for the
Co-Development Territory for such Co-Developed Product which shall be updated by
the JMC not less than annually; (iii) such exercise of a Co-Development Option
shall not delay the Development of such Licensed Product as set forth in the
Development Plan prepared by Biotest and approved by the JDC; (iv) the Parties
shall allocate the responsibilities with respect to the Commercializing of such
Co-Developed Product in the Co-Development Territory in accordance with the
applicable Co-Development Marketing and Sales Plan, including without
limitation, (A) the conduct of: (1) all activities related to Phase IV Clinical
Trials; (2) all activities relating to the manufacture and supply of
Co-Developed Products (including all required process development and scale up
work with respect thereto); and (3) all pre-marketing, marketing, promotion,
sales, distribution, import and export activities in the Co-Development
Territory (including securing reimbursement, sales and marketing and conducting
any post-marketing trials or databases and post-marketing safety surveillance);
(B) making all Regulatory Filings for Co-Developed Products and filing all Drug
Approval Applications and otherwise seeking all Regulatory Approvals for
Co-Developed Products, as well as all correspondence and communications with
Regulatory Authorities regarding such matters, and (C) reporting of all Adverse
Events to Regulatory Authorities if and to the extent required by Applicable
Laws; and (v) [***] shall book all sales of Co-Developed
Products.  Notwithstanding the foregoing, Biotest shall continue to be solely
responsible for all Development costs attributable to the Development of any
Co-Developed Product outside the Co-Development Territory, subject to the
provisions set forth in Section 5.1.4. 





39

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

(c)       Co-Development Option Exercise Fee.  As used in this Section 5.1, the
term “Co-Development Option Exercise Fee” shall mean (a) with respect to each
Early Stage Co-Development Option, Five Million Dollars (US $5,000,000) and (b)
with respect to each Late Stage Co-Development Option, Fifteen Million Dollars
(US $15,000,000).

5.1.2     Cooperation; Additional Information.   In connection with ImmunoGen’s
consideration of the exercise of a Co-Development Option with respect to each
Licensed Product, Biotest shall (a) as soon as practicable and in any event on
or before [***] ([***]) days after the Early Stage Option Commencement Date
and/or for the Late Stage Option Commencement Date, as the case may be, present
in person to ImmunoGen, and/or provide ImmunoGen with, all information
Controlled by Biotest reasonably necessary to assist ImmunoGen in determining
whether to exercise its Co-Development Option; and (b) upon written request by
ImmunoGen and approval by the JDC, provide ImmunoGen with any additional
information Controlled by Biotest that ImmunoGen reasonably determines may be
necessary or useful to ImmunoGen in exercising such Co-Development Option,
including without limitation any additional information concerning the
Development Plan applicable to that Licensed Product. Such information will be
subject to confidentiality.

5.1.3     Estimated Co-Development Costs.   If ImmunoGen exercises its
Co-Development Option for a Co-Developed Product, (a) Biotest shall provide
ImmunoGen with Biotest’s non-binding, good faith estimate of Co-Development
Costs it expects to incur with respect to that Co-Developed Product for each
Calendar Year for the next five (5) Calendar Years and (b) the Parties will
jointly prepare a budget for that Co-Developed Product based on such estimate,
which shall allocate expected costs between the Parties and, which shall be
reviewed and updated by the Parties not less than once each Calendar Year.  The
Parties hereby agree that, unless approved by the JDC, any costs or expenses
incurred by a Party in excess of the estimated costs allocated in the
Co-Development Plan to such Party as set forth in the Co-Development Plan shall
be the sole responsibility of such Party.

5.1.4     Allocation of Shared Clinical Trial Costs.    

(a)       Use of Shared Clinical Trial Data. On and after the date of exercise
by ImmunoGen of its Co-Development Option for a Co-Developed Product and
continuing for the Term of this Agreement, each Party shall provide written
notice to the other Party to the extent it intends to make Material Use of any
Shared Clinical Trial Data.  If such use of Shared Clinical Trial Data enables a
Party to [***] [***] [***] [***] [***] [***], such Party shall pay the
applicable Shared Clinical Trial Cost Sharing Percentage of such Shared Clinical
Trial Costs.  As promptly as practicable following such exercise, the Parties
shall agree to a mechanism for providing all Shared Clinical Trial Data.

(b)       Payment Adjustments.  Within [***] ([***]) days of the end of each
Calendar Year following the exercise of the Co-Development Option with respect
to a Co-Developed Product, the Party conducting a Shared Clinical Trial with
respect to that Co-Developed Product shall provide the other Party with a
reasonably detailed written accounting of the actual Shared Clinical Trial Costs
with respect to each Shared Clinical Trial.  Within [***] ([***]) days of the
end of each Shared Clinical Trial, the non-electing Party shall provide the
electing party with a final accounting of the actual Shared Clinical Trial Costs
with respect to such Shared Clinical





40

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

Trial.  Such final accounting shall also include a reasonably detailed
calculation of the net amount that one Party may owe the other Party for such
costs in the case of Material Use, as applicable.  The net amount payable shall
be due within thirty (30) days after receipt of an invoice pursuant to Section
5.1.4(d). 

(c)       Audit.  For a period commencing upon the initiation of a Shared
Clinical Trial and ending [***] ([***]) years after the completion of such
Shared Clinical Trial, each Party shall keep complete and accurate records of
associated Shared Clinical Trial Costs in sufficient detail to allow the
accuracy of the payments hereunder to be confirmed. Each Party shall have the
right for a period of [***] ([***]) years after the final accounting of such
Shared Clinical Trial Costs for a particular Calendar Quarter to appoint at its
expense an independent certified public accountant reasonably acceptable to the
other Party to inspect or audit the relevant records of the other Party and its
Affiliates to verify that the amount of such Shared Clinical Trial Costs was
correctly determined.  The Audited Party and its Affiliates shall each make its
records available for inspection or audit by such independent certified public
accountant during regular business hours at such place or places where such
records are customarily kept, upon reasonable notice from the Auditing Party,
solely to verify that Shared Clinical Trial Costs hereunder were correctly
determined.  Such inspection or audit right shall not be exercised by the
Auditing Party more than once in any Calendar Year.  All records made available
for inspection or audit shall be deemed to be Confidential Information of the
Audited Party.  The results of each inspection or audit, if any, shall be
binding on both Parties. In the event there was an error in the amount of Shared
Clinical Trial Costs reported by the Audited Party hereunder, (a) if the amount
of Shared Clinical Trial Costs was over-reported, the Audited Party shall
promptly (but in any event no later than thirty (30) days after the Audited
Party's receipt of the independent accountant's report so concluding) make
payment to the Auditing Party of a percentage of the over-reported amount taking
into account the equal sharing of Co-Development Costs and (b) if the amount of
Shared Clinical Trial Costs was underreported, the Auditing Party shall promptly
(but in any event no later than thirty (30) days after the Auditing Party's
receipt of the independent accountant's report so concluding) make payment to
the Audited Party of a percentage of the underreported amount taking into
account the equal sharing of Co-Development Costs.  The Auditing Party shall
bear the full cost of such audit unless such audit discloses an over reporting
by the Audited Party of more than [***] ([***]) of the aggregate amount of
Shared Clinical Trial Costs reportable in any Calendar Year, in which case the
Audited Party shall reimburse the Auditing Party for all costs incurred by the
Auditing Party in connection with such inspection or audit. 

(d)       Data Audit.  Promptly following the submission of each Regulatory
Filing, and any amendments or supplements thereto, the Party making such
submission shall provide a full and complete copy of such filing to the other
Party for purposes of determining whether the submitting Party has made Material
Use of the other Party’s Shared Clinical Trial Data without having paid in full
its applicable Shared Clinical Trial Cost Sharing Percentage associated with
such Shared Clinical Trial Data.  In the event that a Party made Material Use of
the other Party’s Shared Clinical Trial Data in such submission and therefore
was able to [***] [***] [***] [***] [***] [***] [***] in the respective
territory, the submitting Party shall pay the shortfall of its applicable Shared
Clinical Trial Cost Sharing Percentage or the amount needed to match its
applicable Shared Clinical Trial Cost Sharing Percentage, as the case may be, to
the other Party upon written request and as invoiced by the other Party.



41

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

(e)       Survival.  In the event that a Party enters into an agreement with a
Third Party with respect to the conduct by such Third Party of Shared Clinical
Trials, such Party shall use commercially reasonable efforts to include in such
contracts provisions for cost sharing of Shared Clinical Trial Data consistent
with those set forth in this Section 5.1.4.

5.1.5     Allocation of Pivotal MAY Compound Process Development Costs. 

(a)       Payment by Biotest.  Notwithstanding anything to the contrary in this
Agreement, provided that ImmunoGen has exercised a Co-Development Option,
Biotest shall pay ImmunoGen a portion of the Pivotal MAY Compound Process
Development Costs equal to the Pivotal MAY Compound Process Development
Percentage. Any costs and expenses paid by Biotest to ImmunoGen after the
Effective Date for process development activities for pivotal MAY Compounds
shall be deducted from the amount payable by Biotest pursuant to this Section
5.1.5.  In connection therewith, ImmunoGen estimates as of the Effective Date
that the aggregate Pivotal MAY Compound Process Development Costs shall not
[***] [***] [***] [***] ([***]).

(b)       Payment of Pivotal MAY Compound Process Development Costs.  

(i)       Initial Payment. Within [***] ([***]) days of the exercise by
ImmunoGen of a Co-Development Option pursuant to Section 5.1.1(a), ImmunoGen
shall provide Biotest with a reasonably detailed written accounting of the
Pivotal MAY Compound Process Development Costs incurred through the date of
exercise of the Co-Development Option and the applicable Pivotal MAY Compound
Process Development Percentage. Biotest shall pay the amount reflected in such
accounting with [***] ([***]) days of receipt of such accounting. 

(ii)       Subsequent Payments. Subject to Section 5.1.5(b)(i), within [***]
([***]) days of the end of each Calendar Quarter following the exercise by
ImmunoGen of a Co-Development Option pursuant to Section 5.1.1(a), Biotest shall
pay the applicable Pivotal MAY Compound Process Development Percentage of the
Pivotal MAY Compound Process Development Costs incurred over such Calendar
Quarter using a method of allocation to be determined by the JFC in good faith,
based on the method of allocation described in Section 5.1.5(b)(i) above. 

(c)       Records; Audit Rights. For a period of [***] ([***]) years following
receipt by Biotest of any accounting described in this Section 5.1.5, ImmunoGen
shall keep complete and accurate records pertaining to the Pivotal MAY Compound
Process Development Costs and the Pivotal MAY Compound Process Development
Percentage in sufficient detail to allow the accuracy of the payments hereunder
to be confirmed. At each meeting of the JDC the Parties shall update the JDC as
to such Pivotal MAY Compound Process Development Costs incurred through the date
of such JDC meeting. ImmunoGen shall keep complete and accurate records of
associated Pivotal MAY Compound Process Development Costs in sufficient detail
to allow the accuracy of the payments hereunder to be confirmed. Biotest shall
have the right to appoint at its expense an independent certified public
accountant reasonably acceptable to ImmunoGen to inspect or audit the relevant
records of ImmunoGen and its Affiliates to verify that the amount of such
Pivotal MAY Compound Process Development Costs was correctly
determined.  ImmunoGen and its Affiliates shall each make its records available
for inspection or audit by such independent certified public accountant during
regular business hours at such place





42

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

or places where such records are customarily kept, upon reasonable notice from
Biotest, solely to verify that Pivotal MAY Compound Process Development Costs
hereunder were correctly determined.  Such inspection or audit right shall not
be exercised by Biotest more than once in any Calendar Year.  All records made
available for inspection or audit shall be deemed to be Confidential Information
of ImmunoGen.  The results of each inspection or audit, if any, shall be binding
on both Parties. In the event there was an error in the amount of Pivotal MAY
Compound Process Development Costs reported by ImmunoGen hereunder, (a) if the
amount of Pivotal MAY Compound Process Development Costs was over-reported,
ImmunoGen shall promptly (but in any event no later than [***] ([***]) days
after the ImmunoGen's receipt of the independent accountant's report so
concluding) make payment to Biotest of the amount owed to Biotest, and (b) if
the amount of Pivotal MAY Compound Process Development Costs was underreported,
Biotest shall promptly (but in any event no later than [***] ([***]) days after
Biotest's receipt of the independent accountant's report so concluding) make
payment to ImmunoGen of the amount owed to ImmunoGen.  Biotest shall bear the
full cost of such audit unless such audit discloses an over reporting by
ImmunoGen of more than [***] [***] ([***]) of the aggregate amount of Pivotal
MAY Compound Process Development Costs reportable in any Calendar Year, in which
case ImmunoGen shall reimburse Biotest for all costs incurred by Biotest in
connection with such inspection or audit.

5.2       Reconciliation and Auditing of Co-Development Costs.    

5.2.1    Reconciliation.  Within [***] ([***]) days following the end of each
Calendar Quarter following the exercise of the Co-Development Option applicable
to a given Co-Developed Product, each of ImmunoGen and Biotest shall submit to
the JFC a written report setting forth in reasonable detail all Co-Development
Costs incurred by each such Party over such Calendar Quarter.  Within [***]
([***]) days following the JFC’s receipt of such written reports, the JFC shall
prepare and submit to each Party a written report setting forth in reasonable
detail (a) the calculation of all Co-Development Costs incurred by both Parties
over such Calendar Quarter and (b) the calculation of the net amount owed by
ImmunoGen to Biotest or by Biotest to ImmunoGen in order to ensure the equal
sharing of the Co-Development Costs.  The net amount payable shall be paid by
ImmunoGen or Biotest to the other, as applicable, within [***] ([***]) days
after the distribution by the JFC of such written report.  If the JFC determines
that one Party has overrun the budget for a particular item, the amount by which
the actual expense exceeded the budgeted amount shall be borne in its entirety
by the Party incurring the overrun.

5.2.2    Records; Audit Rights. Each Party shall keep and maintain for [***]
([***]) years complete and accurate records of Co-Development Costs incurred
with respect to Licensed Products in sufficient detail to allow confirmation of
same by the JFC.  Each Party shall have the right for a period of [***] ([***])
years after such Development Cost is reconciled in accordance with Section 5.2.1
to appoint at its expense an independent certified public accountant reasonably
acceptable to the other Party to inspect or audit the relevant records of the
other Party and its Affiliates to verify that the amount of such Co-Development
Costs was correctly determined.  The Audited Party and its Affiliates shall each
make its records available for inspection or audit by such independent certified
public accountant during regular business hours at such place or places where
such records are customarily kept, upon reasonable notice from the Auditing
Party, solely to verify that Co-Development Costs hereunder were correctly
determined.  Such inspection or audit right shall not be exercised by the
Auditing Party more than once in any





43

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

Calendar Year.  All records made available for inspection or audit shall be
deemed to be Confidential Information of the Audited Party.  The results of each
inspection or audit, if any, shall be binding on both Parties. In the event
there was an error in the amount of Co-Development Costs reported by the Audited
Party hereunder, (a) if the amount of Co-Development Costs was over-reported,
the Audited Party shall promptly (but in any event no later than [***] ([***])
days after the Audited Party's receipt of the independent accountant's report so
concluding) make payment to the Auditing Party of a percentage of the
over-reported amount consistent with the equal sharing of Development Costs and
(b) if the amount of Co-Development Costs was underreported, the Auditing Party
shall promptly (but in any event no later than [***] ([***]) days after the
Auditing Party's receipt of the independent accountant's report so concluding)
make payment to the Audited Party of a percentage of the underreported amount
consistent with the equal sharing of Development Costs.  The Auditing Party
shall bear the full cost of such audit unless such audit discloses an over
reporting by the Audited Party of more than [***] [***] ([***]) of the aggregate
amount of Co-Development Costs reportable in any Calendar Year, in which case
the Audited Party shall reimburse the Auditing Party for all costs incurred by
the Auditing Party in connection with such inspection or audit.  

5.3       Compliance.   Biotest and/or ImmunoGen, as applicable, shall each
perform their respective obligations under each Co-Development Plan and
Co-Development Manufacturing Plan in good scientific and business manner and in
compliance in all material respects with all Applicable Laws; provided, that,
for purposes of clarity, with respect to each activity performed under the
Co-Development Plan, that will or would reasonably be expected to be submitted
to a Regulatory Authority in support of a Regulatory Filing or Drug Approval
Application, Biotest and/or ImmunoGen, as applicable, shall each comply in all
material respects, in the Co-Development Territory, with the regulations and
guidance of the relevant authorities in the Co-Development Territory. 

5.4       Commercialization Diligence.  Biotest and/or ImmunoGen, as applicable,
shall each use Commercially Reasonable Efforts during the Term to Develop and to
Commercialize Co-Developed Products in the Co-Development Territory. If a Party
at any time reasonably believes that the other Party is not meeting its
diligence obligations pursuant to this Section 5.4, such Party may give, in the
form of detailed reasons, written notice to the other Party requesting written
justification, in the form of detailed reasons, that would support the
proposition that such other Party is meeting such diligence obligations.  In
such event, such other Party shall provide such written justification within
[***] ([***]) days after such notice is given.  In the event that the other
Party does not reasonably justify that it is meeting its diligence obligations
pursuant to this Section 5.4 within such [***] ([***]) day period, then the
Party giving notice shall have the right, in its sole discretion, to exercise
such rights or remedies that it may have under this Agreement, at law or in
equity.





44

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

5.5       Co-Promotion Rights.    

5.5.1     Option to Jointly Sublicense.    

(a)       Early Stage Co-Development Option.

 (i)       Initial Sublicense Decision Date. If ImmunoGen exercises an Early
Stage Co-Development Option with respect to a Co-Developed Product, then within
[***] ([***]) days following the First Interim Analysis of the first [***] [***]
[***] [***] with respect to such Co-Developed Product, the Parties shall discuss
in good faith and decide whether to jointly sublicense the right to Develop and
Commercialize such Co-Developed Product in the Co-Development Territory to a
single Third Party, in which case the Parties shall [***] in the consideration
received from such Third Party with respect to the grant of such sublicense for
the Co-Development Territory.

(ii)      Second Sublicense Decision Date.  In the event that ImmunoGen
exercises the Early Stage Co-Development Option with respect to a Co-Developed
Product and the Parties (A) have, pursuant to Section 5.5.1 (a) (i), decided to
sublicense the right to Develop and Commercialize such Co-Developed Product to a
single Third Party, but the Parties have not entered into an agreement with a
Third Party to Develop and Commercialize such Co-Developed Product in accordance
with Section 5.5.1(a)(i) and (B) have not obtained accelerated approval from the
FDA in accordance with Subpart E of 21 C.F.R. 312 with respect to such
Co-Developed Product, then within [***] ([***]) days following the First Interim
Analysis of the first [***] [***] [***] [***] with respect to such Co-Developed
Product, the Parties shall discuss in good faith and decide whether to jointly
sublicense the right to Develop and Commercialize such Co-Developed Product in
the Co-Development Territory to a single Third Party, in which case the Parties
shall [***] in the consideration received from such Third Party with respect to
the grant of such sublicense for the Co-Development Territory.

(b)       Late Stage Co-Development Option.  In the event that ImmunoGen
exercises a Late Stage Co-Development Option with respect to a Co-Developed
Product, but the Parties have not obtained accelerated approval from the FDA in
accordance with Subpart E of 21 C.F.R. 312 with respect to such Co-Developed
Product, then within [***] ([***]) days following the First Interim Analysis of
the [***] [***] [***] [***] [***] with respect to such Co-Developed Product, the
Parties shall discuss in good faith and decide whether to jointly sublicense the
right to Develop and Commercialize such Co-Developed Product in the
Co-Development Territory to a single Third Party, in which case the Parties
shall [***] in the consideration received from such Third Party with respect to
the grant of such sublicense for the Co-Development Territory.

5.5.2    Failure to Reach Agreement.  If the Parties are unable to affirmatively
decide to jointly sublicense the right to Develop and Commercialize a
Co-Developed Product to a single Third Party pursuant to Section 5.5.1(a) or
(b), the Parties shall (a) prepare and execute a mutually acceptable
Co-Promotion Agreement between the Parties (the “Co-Promotion Agreement”) in
good faith and with sufficient diligence as is required to execute and deliver
the Co-Promotion Agreement within [***] [***] [***] ([***]) days from the
expiration of the applicable [***]-day period and (b) jointly Co-Promote the
Co-Developed Product.  The Co-Promotion Agreement shall contain such provisions
as are usual and customary for inclusion in a co-promotion agreement between
companies in the pharmaceutical industry of comparable sizes to the respective
Parties and shall contain suitable provisions regulating activities equivalent
to Section 4.6 that relate to Co-Developed Products in the Co-Development
Territory. In the event the Parties fail to execute and deliver the Co-Promotion
Agreement within the [***] [***] [***] ([***]) day period described in this
Section 5.5.2, the Parties shall (A) use reasonable efforts to complete such
negotiations and to execute and deliver the Co-Promotion Agreement as soon as



45

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

possible after such [***] [***] [***] ([***]) day period and (B) without
limiting the generality of the foregoing, after the expiration of such [***]
[***] [***] ([***]) day period, each produce a list of issues on which they have
failed to reach agreement and submit its list to the JSC to be resolved in
accordance with Section 2.1.6.  

5.5.3    Development Cost-Sharing.  For the avoidance of doubt, if the Parties
decide to jointly sublicense to a single Third Party the right to Develop and
Commercialize a Co-Developed Product as described in Section 5.5.1(a) or (b),
the Parties’ respective obligations to share in the Co-Development Costs
applicable to that Co-Developed Product in accordance with Sections 5.1 and 5.2
shall continue until the effective date of the sublicense agreement.

5.5.4     Option to Unilaterally Sublicense after Commercialization.  If at any
time during the period commencing on the [***] [***] of the [***] [***] [***]
[***] [***] [***] [***] and continuing for a period of [***] ([***]) days,
either Party determines that it wishes to engage any Third Party to assume its
Co-Promotion rights and fulfill its Co-Promotion obligations with respect to a
Co-Developed Product, then notwithstanding anything to the contrary in Section
5.5.2 and subject to Section 8.3.1 and 8.3.2, either Party shall have the right
to engage any Third Party to fulfill its Co-Promotion obligations with respect
to a Co-Developed Product in accordance with this Section 5.5.4, and such Party
shall provide written notice of same to the other Party (the “ROFN Notice”,
whereby ROFN means Right Of First Negotiation).  The Party receiving the ROFN
Notice shall have [***] ([***]) days from the date of the ROFN Notice to provide
a written response (the “ROFN Response”) as to whether or not it wishes to enter
into negotiations with the other Party with respect to such Co-Promotion
activities. If the ROFN Response is not received within the [***] ([***]) day
response period, the Party providing the ROFN Notice shall thereafter have the
right to engage any Third Party to fulfill its Co-Promotion obligations with
respect to a Co-Developed Product.  If the ROFN Response is received within the
[***] ([***]) day response period and states that the other Party wishes to
enter into negotiations with the Party providing the ROFN Notice, the Parties
shall negotiate in good faith for a period of up to [***] [***] [***] ([***])
days from the date of the ROFN Response with respect to the terms and conditions
of such rights; provided, that the Parties acknowledge and agree that such
negotiations shall not be exclusive and the Party providing the ROFN Notice
shall also have the right during such period to conduct discussions with one or
more Third Parties regarding the grant of such rights.  If after the Parties are
unable to agree upon terms and conditions of such rights on or before the
expiration of such [***] [***] [***] ([***]) day period, then the Party
providing the ROFN Notice shall thereafter have the right to engage any Third
Party to fulfill its Co-Promotion obligations with respect to a Co-Developed
Product.  For purposes of clarity, the rights of the Parties with respect to a
Co-Developed Product under this Section 5.5 shall not affect Biotest’s rights to
grant sublicenses to any Licensed Product in accordance with Section 8.3. If
either Party grants a sublicense according to this Section 5.5.4, such Party
shall be deemed to have guaranteed that such Sublicensee will fulfill all of
such Party’s obligations under this Agreement and the Co-Promotion Agreement
applicable to the subject matter of such sublicense; and the respective Party
shall not be relieved of any of its obligations pursuant to this Agreement and
the Co-Promotion Agreement as a result of such sublicense.

5.6       Co-Development Marketing and Sales Plan.  The JMC shall prepare a
Co-Development Marketing and Sales Plan for each Co-Developed Product for the
Co-Development Territory in accordance with Section 5.1.1(b), which shall
include, but not be limited to, (a)





46

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

demographics and market dynamics, market strategies, and estimated launch date
of such Co-Developed Product in the Co-Development Territory, (b) a sales and
expense forecast (including at least five (5) years of estimated sales and
expenses) and manufacturing plans for such Co-Developed Product in the
Co-Development Territory, (c) a marketing plan (including five (5) year
Advertising and Detailing forecasts and pricing strategies) for such
Co-Developed Product in the Co-Development Territory, and (d) a five (5) year
budget for such Co-Developed Product for the Co-Development Territory.  The
Co-Development Marketing and Sales Plan and annual written updates thereto shall
be submitted to the JMC for review by a date to be established by the JMC taking
into account Biotest's and ImmunoGen's annual budget planning calendars, but no
later than December 31 of each Calendar Year.

5.7       Change in Co-Promotion Percentage. As will be provided in the
Co-Development Marketing and Sales Plan, it is the expectation of the Parties
that both Parties will typically contribute fifty percent (50%) to the yearly
marketing and sales expenses for a Co-Developed Product and therefore share all
profits in an equal split. If either Party wishes to increase its Co-Promotion
activities with respect to a Co-Developed Product (“Additional Co-Promotion
Activities”) by increasing the marketing and sales investments above the amount
the other party is ready to spend, unequal contributions to the yearly budget
shall be possible,   unless otherwise provided in the Co-Promotion Agreement,
according to the following provisions. The Party wishing to increase its
Co-Promotion activities shall submit a written proposal to the JMC which shall
describe in reasonable detail the Additional Co-Promotion Activities and the
justification for Additional Co-Promotion Activities, an estimated budget and
timeline with respect thereto, and the expected adjustment to be made to the
Co-Development Marketing and Sales Plan and to the Parties’ respective
Co-Promotion Percentages to reflect the relative value of Additional
Co-Promotion Activities to be conducted by the submitting Party (as so adjusted,
the “Adjusted Co-Promotion Percentage”). The JMC shall have to approve this
proposal, and each Party shall ensure that its representatives in the JMC do not
unreasonably withhold such approval. Upon approval of the proposal and the
Adjusted Co-Promotion Percentage by the JMC, (a) the Co-Development Marketing
and Sales Plan shall be amended accordingly; (b) the submitting Party shall
thereafter conduct the Additional Co-Promotion Activities included in the
approved proposal; (c) the Adjusted Co-Promotion Percentage shall thereafter be
the Co-Promotion Percentage of the Parties; and (d) the Parties will thereafter
continue to share Co-Promotion Costs with respect to that Co-Developed Product,
and receive a percentage of the Net Income derived from that Co-Developed
Product, according to the Adjusted Co-Promotion Percentage. The Change in
Co-Promotion Percentage shall be valid for one Calendar Year and shall be
extended or terminated by the JMC in the course of the generation of the new
Co-Development Marketing and Sales Plan.

5.8       Labeling.  All product labels for Co-Developed Products shall include,
to the extent allowed by Applicable Laws, in equal prominence, the names of both
Biotest and ImmunoGen or their respective Sublicensees.  The JMC shall have the
responsibility of meeting not less frequently than annually and deciding whether
changes in the particular appearance in labeling of packaging and containers of
Co-Developed Products or in the product information is required.  In addition to
the annual review, an emergency review can be implemented at any time by the
JMC.    





47

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

6.       CONSIDERATION AND FUNDING

6.1       Upfront Fee.  Biotest shall pay ImmunoGen an upfront fee in the amount
of One Million Dollars (US $1,000,000) in immediately available funds within
[***] ([***]) days from the Effective Date, which shall be non-creditable and
non-refundable, it being understood that in the event that ImmunoGen has not
applied for, or been given relief from, any obligation it may have to pay taxes
in Germany with respect to the upfront fee by the date the upfront fee is due
and Biotest reasonably determines that a tax is applicable to such upfront fee,
Biotest may, upon notice to ImmunoGen, deduct the amount of any German tax
applicable thereto and transfer it to the applicable German tax
authorities.  ImmunoGen may apply for a refund with the German tax authorities
and Biotest shall provide reasonable assistance to ImmunoGen in connection
therewith.

6.2       R&D Funding.   During the period commencing on the Effective Date and
continuing on a Licensed Product by Licensed Product basis until the earlier of
(a) the exercise by ImmunoGen of a Co-Development Option with respect to such
Licensed Product and (b) the expiration of the Research Program term, Biotest
shall pay ImmunoGen the aggregate FTE Cost for all FTEs used by ImmunoGen in the
conduct of ImmunoGen Activities on a quarterly basis, based on the FTE Rate and
the Research Plan and/or Development Plan.  Within [***]  ([***]) days following
the last day of each Calendar Quarter during the conduct of the Research
Program, ImmunoGen shall issue an invoice reflecting the FTE Costs for such
Calendar Quarter, as reflected in the then-current Research Plan and Biotest
shall pay each such invoice within [***] ([***]) days from receipt.    The
amount invoiced for ImmunoGen Activities performed by an FTE shall be calculated
based on [***] [***] [***] using an [***] [***] [***] and [***] of [***] in a
[***] [***] [***] the [***] of [***] [***] [***] such ImmunoGen Activities,
based on a total of [***] hours in an FTE year.  Such invoice shall have
attached to it a copy of the [***] [***] [***] of [***] [***] [***] to the [***]
[***] on such particular invoice. If, at any time during the Term of this
Agreement, ImmunoGen determines that the actual number of FTEs for a particular
Calendar Quarter agreed to by the Parties is expected to exceed by [***] percent
([***]%) the [***] [***] set forth in such Research Plan for such Calendar
Quarter, ImmunoGen shall give Biotest prompt written notice of same and the
Parties shall discuss in good faith whether to [***] the [***] of such [***]
[***] or to [***] the [***] to be [***], such that such [***] [***] are [***]
[***]. The JDC shall be the forum for discussions about an extension of
ImmunoGen Activities not covered by the budget as laid down in the Research
Plan.    

6.2.1    R&D Funding Audit Rights.    ImmunoGen shall keep complete and accurate
books and financial records pertaining to its costs and expenses of conducting
the ImmunoGen Activities, which books and financial records shall be kept in
accordance with GAAP and shall be retained by ImmunoGen until [***] ([***])
years after the end of the Contract Year to which they pertain.  Biotest shall
have the right to appoint at its expense an independent certified public
accountant reasonably acceptable to ImmunoGen to inspect or audit, the books and
financial records of ImmunoGen relating to its costs and expenses of conducting
the ImmunoGen Activities during any Contract Year; provided that Biotest shall
not have the right to inspect or audit any Contract Year more than once or to
conduct more than one such audit in any twelve-month period. Such audit shall be
finalized before the end of the third year following the Contract Year to be
audited. All books and financial records made available for inspection or audit
shall be deemed to be Confidential Information of ImmunoGen. The Auditing Party
shall bear the full cost of such audit unless such audit discloses an over
reporting by the Audited Party of more than [***] [***] ([***]) of the aggregate
amount of costs and expenses reportable in any Calendar Year, in which



48

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

case the Audited Party shall reimburse the Auditing Party for all costs incurred
by the Auditing Party in connection with such inspection or audit.    

6.3       Milestone Payments.

6.3.1    Milestones.   Biotest shall, with respect to each Biotest Product, make
each of the following nonrefundable, noncreditable (except as set forth in
Section 6.3.2) payments to ImmunoGen only after the first occurrence of the
corresponding milestone event in accordance with Section 6.3.3:

Milestone Event

    

Milestone Payment

Initiation of first Phase I Clinical Trial or Phase I/IIa Clinical Trial for a
Biotest Product

 

$

0.5 million

Initiation of first Phase IIb Clinical Trial for a Biotest Product

 

$

2 million

[***] of [***] [***] [***] [***] [***] for a [***] [***]

 

$

[***]

[***] of [***] [***] or [***] for a [***] [***]

 

$

[***]

[***] [***] [***] [***] in [***] [***] [***] for a [***] [***]

 

$

[***]

[***] [***] [***] [***] in [***] [***] for a [***] [***]

 

$

[***]

[***] [***] [***] [***] in [***] for a [***] [***]

 

$

[***]

[***] [***] of [***] [***] [***] [***] in [***] [***] [***] for a [***] [***]

 

$

[***]

For purposes of clarity, no milestone payments shall be payable under this
Section 6.3.1 for any milestone events whether occurring within or outside of
the Co-Development Territory for a Co-Developed Product on and after the date of
exercise by ImmunoGen of a Co-Development Option with respect to such
Co-Developed Product. Biotest shall pay each milestone only once per specific
Biotest Product, regardless of how many indications, formulations or methods of
treatments will be related to such Biotest Product. A specific Biotest Product
shall be defined by the combination of Anti-CD138 Antibody + MAY Compound +
Linker. Exchanging either of the three parts shall create a new specific Biotest
Product. Combination Products shall not trigger a milestone payment provided
that the Biotest Product contained therein has already caused a milestone
payment.

6.3.2    Milestone Notices.  Biotest shall provide ImmunoGen with prompt written
notice upon each achievement of a milestone event set forth in Section 6.3.1,
which notice shall





49

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

include a description of the applicable milestone event.  In the event that,
notwithstanding the fact that Biotest has not given such a notice, ImmunoGen
believes any such milestone event has occurred, it shall so notify Biotest in
writing and shall provide to Biotest data, documentation or other information
that supports its belief.  Any dispute under this Section 6.3.2 that relates to
whether or not a milestone event has been achieved shall be referred to the JSC
to be resolved in accordance with Section 2.1.6.

6.3.3    Payment of Milestones.   All milestone payments shall be made by
Biotest within [***] ([***]) days of the occurrence of the corresponding
milestone event.

6.4       Payment of Royalties; Royalty Rates; Payment of Net Income; Accounting
and Records.

6.4.1    Payment of Royalties.  Biotest shall pay ImmunoGen a royalty based on
Annual Net Sales of each Royalty-Bearing Product commencing with the Calendar
Year (or partial Calendar Year) in which the First Commercial Sale of such
Royalty-Bearing Product occurs and ending upon expiration of the Royalty Term
for such Royalty-Bearing Product, at the following rates:

(a)       Biotest Products

Annual Net Sales of Biotest Products Worldwide

    

Royalty Rate

Up to $[***]

 

[***]%

Equal to or greater than $[***] [***] [***] [***] [***] [***] [***]

 

[***]%

(b)       Co-Developed Products

(i)       Early Stage Co-Developed Products

Annual Net Sales Outside
Co-Development Territory

    

Royalty Rate

 

Up to $[***]

 

[***]%

 

Equal to or greater than $[***]

 

[***]%

 

(ii)      Late Stage Co-Developed Products

Annual Net Sales Outside
Co-Development Territory

    

Royalty Rate

Up to $[***]

 

[***]%

Equal to or greater than $[***]

 

[***]%

(c)       Royalty Offsets.  In the event that Biotest, in order to practice the
license granted to it under Section 8.2.1 of this Agreement in any country in
the applicable portion of the Territory in which royalties are payable as
provided in Section 6.4.1, is required to and





50

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

actually makes royalty payments to any Third Party (“Third Party Payments”) in
order to obtain a license to an issued patent or patents in the absence of which
the Licensed Technology or Licensed Patent Rights portion of a Licensed Product
could not legally be developed, manufactured, used, sold or imported in such
country (as evidenced, to the extent reasonably requested by ImmunoGen, by an
opinion of patent counsel), then the royalties payable to ImmunoGen for such
Licensed Product under this Agreement with respect to such country may be
reduced by [***] percent ([***]%) of the amount of such Third Party
Payments.  Notwithstanding the foregoing, such reductions shall in no event
reduce the royalty rate for such Licensed Product applicable under Section 6.4.1
with respect to such country to less than (i) [***] percent ([***]%), with
respect to the royalty rate set forth in Section 6.4.1(a) above; (ii) [***]
percent ([***]%), with respect to the royalty rates set forth in Section
6.4.1(b)(i); and (iii) [***] percent ([***]%), with respect to the royalties set
forth in Section 6.4.1(b)(ii) above.

(d)       Combination Products.  In determining Net Sales of any Combination
Products under this Agreement in any country, Net Sales shall first be
calculated in accordance with the definition of “Net Sales” then multiplied by
the percentage value of the Royalty-Bearing Product contained in the Combination
Product, such percentage value being the quotient obtained by dividing the
current market price of the Royalty-Bearing Product by the sum of the separate
current market price of the Royalty-Bearing Product in such country and the
other ingredients which are therapeutically or biologically active contained in
the Combination Product in such country.  The current market price of each
therapeutically or biologically active ingredient and of the Royalty-Bearing
Product shall be for a comparable quantity sold in such country to that
contained in the Combination Product and of the same class, purity and
potency.   When no current market price is available for any therapeutically
active ingredient or for the Royalty-Bearing Product in such country, the
Parties shall agree in good faith upon a hypothetical market price with respect
to the Combination Product, allocating the same proportions of costs, overhead
and profit as are then allocated to all similar substances then being made and
marketed by Biotest and having an ascertainable market price in such country;
provided, however, that if the Parties are unable to agree upon such
hypothetical market price, the Parties shall submit the matter promptly to the
Parties respective Designated Senior Officers for resolution.

(e)       Payment Dates and Reports.  Royalty payments shall be made by Biotest
within [***]  ([***]) days after the end of each Calendar Quarter commencing
with the Calendar Quarter in which the First Commercial Sale of each
Royalty-Bearing Product occurs.  All payments shall be made by wire transfer to
the credit of such bank account as shall be designated in writing from time to
time by ImmunoGen minimum [***] ([***]) days before the relevant payment is
due.  Biotest shall also provide, at the same time each such payment is made, a
report showing: (i) the Net Sales of each Royalty-Bearing Product by country in
the Royalty-Bearing Territory; (ii) the basis for any deductions from gross
amounts billed or invoiced to determine Net Sales; (iii) the applicable royalty
rates for such Royalty-Bearing Product; (iv) the exchange rates used in
calculating any of the foregoing; (v) any reductions in royalties to be paid
through payment of Third Party Payments; and (vi) a calculation of the amount of
royalty due to ImmunoGen.

6.4.2     Net Income Payments.  In lieu of paying any royalty payments with
respect to each Co-Developed Product in the Co-Development Territory, each Party
shall receive its Co-Promotion Percentage of all Annual Net Income derived from
sales of that Co-Developed Product



51

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

in the Co-Development Territory as described herein for as long as there are
sales of such Co-Developed Product in the Co-Development Territory (such
payments, the “Net Income Payments”).  Within [***] ([***]) days following the
end of each Calendar Quarter commencing on and after the date of First
Commercial Sale of each Co-Developed Product,  Biotest and ImmunoGen shall
submit to the JFC all Commercialization Expenses incurred by it with respect to
such Co-Developed Product in the Co-Development Territory, as well as the Cost
of Goods of the applicable Co-Developed Product, as well as Net Sales.  Within
[***] ([***]) days following the end of the Calendar Quarter, the JFC shall
submit to the Parties a written report setting forth in reasonable detail (a)
the calculation of Annual Net Income, determined in accordance with Schedule 1
attached hereto and (b) the calculation of the amount of Annual Net Income
payable to each Party in accordance with its respective Co-Promotion Percentage
for that Co-Developed Product. In the event that the amount of Net Income
Payments is not equally distributed between the Parties, the Party having
received the greater portion of Net Income Payments shall pay to the other Party
that portion of the excess amount within [***] ([***]) days following the end of
the Calendar Quarter which generates the correct distribution according to the
applicable Co-Promotion Percentage.

6.4.3     Records; Audit Rights.  Biotest and its Affiliates and Sublicensees
shall keep and maintain for [***] ([***]) years from the date of each payment of
royalties hereunder complete and accurate records of their respective
Commercialization Expenses, as well as all gross sales and Net Sales by Biotest
and its Affiliates and Sublicensees of each Licensed Product, in sufficient
detail to allow royalties to be determined accurately and ImmunoGen and its
Affiliates and Sublicensees shall keep and maintain for [***] ([***]) years from
the date of each payment of Net Income Payments complete and accurate records of
its Commercialization Expenses, as well as all gross sales and Net Sales of each
Co-Developed Product in sufficient detail to allow Net Income Payments to be
determined accurately.  Each Party shall have the right for a period of [***]
([***]) years after receiving any such payment to appoint at its expense an
independent certified public accountant reasonably acceptable to the other Party
to inspect or audit the relevant records of such Party, its Affiliates and
Sublicensees to verify that the amount of such payment was correctly
determined.  The Audited Party, its Affiliates and Sublicensees shall each make
its records available for inspection or audit by such independent certified
public accountant during regular business hours at such place or places where
such records are customarily kept, upon reasonable notice from the Auditing
Party, solely to verify that Commercialization Expenses, royalty and Net Income
payments hereunder were correctly accounted for or determined.  Such inspection
or audit right shall not be exercised by the Auditing Party more than once in
any Calendar Year or more than once with respect to sales of a particular
Licensed Product in a particular period.  All records made available for
inspection or audit shall be deemed to be Confidential Information of the
Audited Party.  The results of each inspection or audit, if any, shall be
binding on both Parties.  In the event there was an underpayment by the Audited
Party hereunder, the Audited Party shall promptly (but in any event no later
than [***] ([***]) days after the Audited Party’s receipt of the independent
accountant’s report so concluding) make payment to the Auditing Party of any
shortfall.  In the event that there was an overpayment by the Audited Party
hereunder, the Auditing Party shall promptly (but in any event no later than
[***] ([***]) days after the Auditing Party’s receipt of the independent
accountant’s report so concluding) refund to the Audited Party the excess
amount.  The Auditing Party shall bear the full cost of such audit unless such
audit discloses an underreporting by the Audited Party of more than [***]
percent ([***]%) of the aggregate amount of royalties or Net Income Payments
payable, or





52

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

Commercialization Expenses allocable, in any Calendar Year, in which case the
Audited Party shall reimburse the Auditing Party for all costs incurred by the
Auditing Party in connection with such inspection or audit.

6.4.4    Overdue Royalties, Net Income Payments and Milestones.  All royalty and
Net Income Payments not made within the time period set forth in Section 6.4.1
and 6.4.2, and all milestone payments not made within the time period specified
in Section 6.3.1, shall bear interest at a rate of [***] percent ([***]%) per
month from the due date until paid in full or, if less, the maximum interest
rate permitted by Applicable Laws.  Any such overdue royalty, Net Income Payment
or milestone payment shall, when made, be accompanied by, and credited first to,
all interest so accrued.

6.4.5    Withholding Taxes.  All payments made by a Party hereunder shall be
free and clear of any taxes, duties, levies, fees or charges except for
applicable withholding taxes, if any.  The paying Party shall make any
applicable withholding payments due from the non-paying Party on its behalf and
shall promptly thereafter provide the non-paying Party with written
documentation of any such payment sufficient to enable non-paying Party to
satisfy the requirements of the United States Internal Revenue Service or any
tax authority of any other country, as applicable, with regard to an application
for a foreign tax credit for such payment.

6.4.6    Foreign Currency Exchange.  All royalties and Net Income Payments shall
be payable in full in United States Dollars, regardless of the countries in
which sales are made.  For the purpose of computing Net Sales for Licensed
Products sold in any currency other than United States Dollars, the quarterly
royalty payment will be calculated as follows:

(A/B) x C= United States Dollars royalty payment on Net Sales sold in any
currency other than United States Dollars during a Calendar Quarter, where

A= foreign “Net Sales” (as defined above) in such Calendar Quarter expressed in
such foreign currency;

B= foreign exchange conversion rate, expressed in local currency of the foreign
country per United States Dollar calculated using a simple four point average,
i.e., (the rate at the beginning of the quarter + the rate at the end of month
one + the rate at the end of month two + the rate at the end of the quarter)/4
as provided by the ECB for such accounting period; and

C= the royalty rate(s) applicable to such Net Sales under this Agreement.

For purposes of clarity, the ECB publishes reference currency exchange rates
under the following internetl
ink:http://www.bundesbank.de/statistik/statistik_aktuell_devisenkursstatistik.en.php.


7.    TREATMENT OF CONFIDENTIAL INFORMATION;

PUBLICITY; NON-SOLICITATION.

7.1       Confidentiality

7.1.1    Confidentiality Obligations.  Each Party recognizes that the other
Party’s Confidential Information constitutes highly valuable assets of such
other Party.  ImmunoGen and



53

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

Biotest each agrees that, subject to Section 7.1.2, during the Term and for an
additional five (5) years thereafter, it will not disclose, and will cause its
Affiliates and sublicensees not to disclose, any Confidential Information of the
other Party and it will not use, and will cause its Affiliates not to use, any
Confidential Information of the other Party except as expressly permitted
hereunder.  Without limiting the generality of the foregoing, each Party shall
take such action, and shall cause its Affiliates and sublicensees to take such
action, to preserve the confidentiality of the other Party’s Confidential
Information as such Party would customarily take to preserve the confidentiality
of its own Confidential Information.

7.1.2    Limited Disclosure.   ImmunoGen and Biotest each agrees that disclosure
of its Confidential Information may be made by the other Party to any employee,
consultant or Affiliate of such other Party to enable such other Party to
exercise its rights or to carry out its responsibilities under this Agreement;
provided that any such disclosure or transfer shall only be made to Persons who
are bound by written obligations as described in Section 7.1.3.  In addition,
ImmunoGen and Biotest each agrees that the other Party may disclose its
Confidential Information (a) on a need-to-know basis to such other Party’s legal
and financial advisors, or (b) as reasonably necessary in connection with an
actual or potential (i) permitted sublicense of such other Party’s rights
hereunder, or (ii) merger or  sale or other transfer to a Third Party of all or
substantially all of such Party’s capital stock or the assets which relate to
this Agreement; provided the Person receiving such Confidential Information of
the other Party agrees in writing to maintain the confidentiality of such
Confidential Information of the other Party with terms at least as restrictive
as those contained in Section 7.1.1.  In addition, each Party agrees that the
other Party may disclose such Party’s Confidential Information (A) as reasonably
necessary to file, prosecute or maintain Patent Rights, or to file, prosecute or
defend litigation related to Patent Rights, in accordance with this Agreement;
or (B) as required by Applicable Laws; provided that, in the case of any
disclosure under this clause (B), the disclosing Party shall (1) if practicable,
provide the other Party with reasonable advance notice of and an opportunity to
comment on any such required disclosure, (2) if requested by such other Party,
seek, or cooperate in all reasonable respects with such other Party’s efforts to
obtain, confidential treatment or a protective order with respect to any such
disclosure to the extent available at such other Party’s expense, and (3) use
good faith efforts to incorporate the comments of such other Party in any such
disclosure or request for confidential treatment or protective order.

7.1.3    Employees and Consultants.  ImmunoGen and Biotest each hereby
represents that all of its employees and consultants, and all of the employees
and consultants of its Affiliates, who participate in the activities of the
Collaboration or have access to Confidential Information of the other Party are
or will, prior to their participation or access, be bound by written obligations
to maintain such Confidential Information in confidence and not to use such
information except as expressly permitted hereunder.  Each Party agrees to use,
and to cause its Affiliates to use, reasonable efforts to enforce such
obligations.

7.2       Publicity.  The Parties acknowledge that the terms of this Agreement
constitute Confidential Information of each Party and may not be disclosed
except as permitted by Section 7.1.2.  Notwithstanding anything to the contrary
in Section 7.1, the Parties, upon the execution of this Agreement, shall
mutually agree to a press release with respect to this Agreement and, once such
press release is approved for disclosure by both Parties, either Party may make
subsequent public disclosure of the contents of such press release without
further approval of the other Party.



54

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

Thereafter, neither Party shall publish, present or otherwise disclose publicly
any material related to the Research Program or to the Development or
Commercialization of a Licensed Product without the prior written consent of the
other Party; provided, that notwithstanding the foregoing, (a) neither Party
will be prevented from complying with any duty of disclosure it may have
pursuant to Applicable Laws; and (b) either Party shall be permitted to publish
such material in scientific journals or present such material at scientific
conferences in accordance with Section 7.3; and (c) both Parties (i) expressly
acknowledge that the respective other Party's ability to attract and raise
capital is substantially dependent on its ability to publish, present or
otherwise announce publicly developments in its research and development
programs or in its product development pipeline and (ii) agree that they shall
not unreasonably withhold, condition or delay their respective consent to any
request by the respective other Party to publish, present or otherwise announce
publicly developments in the Research Program or the Development or
Commercialization of Licensed Products.    

7.3       Publications and Presentations.  The Parties acknowledge that
scientific publications must be strictly monitored to prevent any adverse effect
from premature publication or dissemination of results of the activities
hereunder or prepublication of patentable data and content. It is agreed that
both Parties may issue press releases only pursuant to Section 7.2.  As long as
ImmunoGen has not exercised a Co-Development Option to a Licensed Product,
Biotest shall be entitled to publish details, data and/or results on the
Research Program or the Development Program, e.g., in scientific articles or
oral presentations, pursuant to this Section 7.3. Provided that ImmunoGen has
exercised a Co-Development Option to a Licensed Product both Parties shall be
entitled to publish in full range on the respective Licensed Product only
pursuant to this Section 7.3.

Except as required by Applicable Laws, each Party agrees that it shall not
publish or present, or permit to be published or presented, the results of the
Research Program or the Development or Commercialization of a Licensed Product,
including but not limited to, studies or clinical trials carried out by such
Party as part of the Collaboration under this Agreement, without the prior
review by and the approval of, the JDC, with respect to Development activities
or, provided that ImmunoGen has exercised a Co-Development Option and a JMC has
been established, the JMC, with respect to Commercialization activities.  Each
Party shall provide to the JDC the opportunity to review any of the submitting
Party’s proposed abstracts, manuscripts or presentations (including information
to be presented verbally) which relate to the Research Program or the
Development or Commercialization of a Licensed Product at least [***] ([***])
days prior to its intended presentation or submission for publication, and such
submitting Party agrees, upon written request from the JDC within such [***]
([***]) day period, not to submit such abstract or manuscript for publication or
to make such presentation until the other Party is given up to [***] ([***])
days from the date of such written request to seek appropriate patent protection
for any material in such publication or presentation which the JDC reasonably
believes is patentable.  Once such abstracts, manuscripts or presentations have
been reviewed by the JDC, the same abstracts, manuscripts or presentations do
not have to be provided again to the JDC for review for a later submission for
publication.  Each Party also shall have the right to require that its
Confidential Information that is disclosed in any such proposed publication or
presentation be deleted prior to such publication or presentation.  In any
permitted publication or presentation by a Party, the other Party’s contribution
shall be duly recognized, and co-authorship shall be determined in accordance
with customary industry standards.





55

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

8.       LICENSE GRANTS; EXCLUSIVITY

8.1       Research Licenses.

8.1.1    ImmunoGen Grant.  Subject to the other terms of this Agreement,
ImmunoGen hereby grants to Biotest and its Affiliates during the Term an
exclusive, royalty-free, worldwide license, without the right to grant
sublicenses, under the Licensed Technology and Licensed Patent Rights and
ImmunoGen’s interest in CD138 Conjugate Patent Rights, Joint Technology and
Joint Patent Rights for the sole purpose of researching Licensed Products in the
Field, under the Research Program in accordance with the Research Plan and in
accordance with the Development Plan; provided, that, ImmunoGen expressly
retains such rights as may be necessary to (a) conduct ImmunoGen Activities
assigned to ImmunoGen under the Research Program and (b) to conduct research and
process development activities with respect to Licensed Products.

8.1.2    Biotest Grant.  Subject to the other terms of this Agreement, Biotest
hereby grants to ImmunoGen and its Affiliates during the Term, a non-exclusive,
royalty-free, worldwide license in the Field, without the right to grant
sublicenses, under Biotest Technology and Biotest Patent Rights and Biotest’s
interest in CD138 Conjugate Patent Rights, Joint Technology and Joint Patent
Rights for the sole purpose of conducting ImmunoGen Activities under the
Research Program in accordance with the Research Plan and/or in connection with
the Development of Licensed Products, provided that Biotest expressly retains
such rights that may be necessary to (a) conduct the activities assigned to
Biotest under the Research Program, and (b) to conduct research and development
activities with respect to Licensed Products.

8.2       Development and Commercialization Licenses.    

8.2.1    ImmunoGen Grant.  ImmunoGen hereby grants to Biotest during the Term an
exclusive, royalty-bearing license, including the right to grant sublicenses as
provided in Section 8.3, under the Licensed Technology and Licensed Patent
Rights and ImmunoGen’s interest in CD138 Conjugate Patent Rights, Joint
Technology, Joint Patent Rights and Improvements, for the sole purpose of
Developing and Commercializing Licensed Products in the Field in the Territory.

8.2.2    Biotest Grant.  Biotest hereby grants to ImmunoGen during the Term a
co-exclusive, royalty-free, fully paid license, including the right to grant
sublicenses solely to the extent as provided in Section 5, under Biotest
Technology and Biotest Patent Rights and Biotest’s interest in CD138 Conjugate
Patent Rights, Joint Technology and Joint Patent Rights for the sole purpose of
Co-Developing and Co-Promoting Co-Developed Products in the Field in the
Co-Development Territory and to use the Licensed Product Trademark to Co-Promote
Co-Developed Products  in the Co-Development Territory.

8.2.3    Improvement License.  Biotest hereby grants to ImmunoGen a
non-exclusive, fully paid, irrevocable, royalty-free license, including the
right to grant sublicenses as provided below in this Section 8.2.3, under
Biotest’s interest in Improvements Controlled by Biotest, (a) to manufacture
Research Materials, Clinical Materials and/or Preclinical Materials pursuant to
the terms of this Agreement, and/or each applicable Supply Agreement and (b) to





56

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

develop, make, have made, use, sell, have sold, offer for sale, import, have
imported, export and have exported any product that is not a Licensed Product,
and otherwise exploit such Improvements for all uses that are not otherwise
prohibited by this Agreement and that do not involve a Licensed Product;
provided, that, (i) any grant by ImmunoGen of a sublicense is only made in
connection with the grant of a license to Technology Controlled by ImmunoGen and
used in the conjugation of MAY Compounds to binding proteins; and (ii) the right
of ImmunoGen to grant any such sublicense is subject to Biotest obtaining a
grant back of a non-exclusive, fully paid, irrevocable, royalty-free license,
including the right to grant sublicenses, under that sublicensee’s improvements,
enhancements or modifications to ImmunoGen Technology and/or ImmunoGen Patent
Rights, to Develop and Commercialize Licensed Products in the Field and in the
Territory in accordance with Section 8.2.1 of this Agreement.

8.3       Right to Sublicense.    

8.3.1    Biotest. Biotest shall, at any time, have the right to grant
sublicenses and to sign collaboration agreements under the license granted to it
under Section 8.2.1 to any Affiliate of Biotest and to any Third Party with
respect to any Licensed Product; provided, that, it shall be a condition of any
such sublicense that (a) such Sublicensee agrees to be bound by all terms of
this Agreement applicable to the subject matter of such sublicense; (b) to the
extent such Sublicensee is a Third Party, Biotest shall provide written notice
to ImmunoGen of any such proposed sublicense at least [***] ([***]) days prior
to such execution and provide copies to ImmunoGen of each such sublicense
substantially in the form to be executed at least [***] ([***]) business days
prior to such execution (with appropriate redaction of confidential and/or
financial terms); (c) if Biotest grants a sublicense, Biotest shall be deemed to
have guaranteed that such Sublicensee will fulfill all of Biotest’s obligations
under this Agreement applicable to the subject matter of such sublicense;  (d)
Biotest shall not be relieved of any of its obligations pursuant to this
Agreement as a result of such sublicense; and (e) if such sublicense agreement
is effective prior to ImmunoGen exercising its Co-Development Option under
Section 5.1.1 with respect to the applicable Licensed Product, all payments
related to such agreement shall be the sole responsibility of Biotest and,
subject to Section 6.4.1, all income related to such agreement shall be solely
owned by Biotest and shall not be shared between Biotest and ImmunoGen in any
way.  

8.3.2    ImmunoGen.  To the extent provided in Section 5.3, ImmunoGen shall have
the right to grant sublicenses under the license granted to it under Section
8.2.2 to any Affiliate of ImmunoGen and to any Third Party with respect to any
Co-Developed Product in the Co-Development Territory with respect to which
ImmunoGen has exercised its Co-Development Option; provided, that: it shall be a
condition of any such sublicense that (a) such Third Party agrees to be bound by
all terms of this Agreement applicable to the Development and Commercialization
of Co-Developed Products in the Co-Development Territory; (b) ImmunoGen shall
provide written notice to Biotest of any such proposed sublicense at least [***]
([***]) days prior to such execution and provide copies to Biotest of each such
sublicense substantially in the form to be executed at least [***] ([***])
business days prior to such execution (with appropriate redaction of
confidential and/or financial terms); (c) if ImmunoGen grants a sublicense,
ImmunoGen shall be deemed to have guaranteed that such Third Party will fulfill
all of ImmunoGen’s obligations under this Agreement applicable to the subject
matter of such sublicense; and (d) ImmunoGen shall not be relieved of any of its
obligations pursuant to this Agreement as a result of such sublicense.



57

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

8.4       No Other Rights.  Biotest shall have no rights to use or otherwise
exploit ImmunoGen Technology, ImmunoGen Patent Rights or ImmunoGen Materials,
and ImmunoGen shall have no rights to use or otherwise exploit Biotest
Technology, Biotest Patent Rights or Biotest Materials, in each case, except as
expressly set forth herein.  

8.5       Restricted Activities of ImmunoGen.    During the Term, ImmunoGen
shall not, and shall cause each of its Affiliates to not, develop or
commercialize, or grant any license or right to any Third Party to utilize any
Technology or Patent Rights Controlled by ImmunoGen or any of its Affiliates at
any time during the Term for the development or commercialization of  any other
conjugate comprising a MAY Compound and an Antibody that targets CD138. If,
within [***] ([***]) years of the Effective Date, ImmunoGen decides, in its
discretion, to [***] to [***] to a [***] [***] a [***] to [***], [***], [***]
and/or [***] a [***] [***] (i) an Antibody that targets CD138, and (ii) [***] or
[***] [***] [***] Controlled by ImmunoGen [***] than [***] [***], including
without limitation [***], [***] and [***] (an “Additional CD138 Product”), then
[***] [***] so [***] [***] and, if [***] provides [***] [***] to [***] of its
[***] in [***] a [***] to such Additional CD138 Product by itself or through any
of its Affiliates within [***] ([***]) [***] following [***] of such [***], then
[***] [***], for a [***] of [***] ([***]) [***], [***] [***] [***] [***] [***]
with [***] with respect to the [***] to [***], or to its respective Affiliate,
as applicable, of a [***] to [***] and [***] such Additional CD138 Product under
[***] and [***] [***] [***] to the Parties.    

9.       INTELLECTUAL PROPERTY RIGHTS

9.1       Disclosure of Inventions.  Each of ImmunoGen and Biotest shall
promptly provide the other Party through the Patent Coordinators with written
notice concerning all Program Inventions that are conceived or reduced to
practice by employees or consultants of either of them or their Affiliates,
alone or jointly with employees or consultants of the other Party or its
Affiliates.  The Parties shall, through the Patent Coordinators, amend Schedule
2 from time to time during the Term to list any inventions that are Licensed
Patent Rights.

9.1.1    ImmunoGen Intellectual Property Rights.  As between the Parties,
ImmunoGen shall have sole and exclusive ownership of all right, title and
interest on a worldwide basis in and to any and all ImmunoGen Technology and
ImmunoGen Patent Rights, subject to the rights of, and the licenses granted to,
Biotest as set forth herein.

9.1.2    Biotest Intellectual Property Rights.  As between the Parties, Biotest
shall have sole and exclusive ownership of all right, title and interest on a
worldwide basis in and to any and all Biotest Technology, Biotest Patent Rights
and Patent Rights on Program Inventions that cover the composition of matter
and/or a method of use relating specifically to the Anti-CD138 Antibody, and
such Patent Rights shall be assigned to Biotest,  subject to the rights of, and
the licenses granted to, ImmunoGen as set forth herein.

9.1.3    Joint Technology Rights, CD138 Conjugate Patent Rights.  Biotest and
ImmunoGen shall jointly own all Joint Technology, Joint Patent Rights and CD138
Conjugate Patent Rights.  Subject to the rights of, and the licenses granted to,
each Party hereunder, as joint owners of such rights the Parties hereby agree
that in each case in accordance with the provisions of this Agreement (a) each
Party may use, exploit or license or sublicense to any Affiliate or Third Party
such Joint Technology and/or Joint Patent Rights for any or all purposes without
restriction and without any obligation to account to the other Party and (b)
each Party may use for internal



58

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

research purposes CD138 Conjugate Patent Rights but may only exploit or license
or sublicense to any Affiliate or Third Party CD138 Conjugate Patent Rights
pursuant to written agreements to be negotiated in good faith and consented to
by the other Party, which consent shall not be unreasonably withheld or
conditioned.

Patent Coordinators.  ImmunoGen and Biotest shall each appoint a patent
coordinator reasonably acceptable to the other Party (each, a “Patent
Coordinator”), who shall serve as such Party’s primary liaison with the other
Party on matters relating to patent filing, prosecution, maintenance and
enforcement.  Each Party may replace its Patent Coordinator at any time by
notice in writing to the other Party. 

Inventorship.  In case of a dispute between ImmunoGen and Biotest over
inventorship, such dispute shall be resolved by application of United States
patent law by patent counsel selected by the JDC who (and whose firm) is not at
the time of the dispute, and was not at any time during the five (5) years prior
to such dispute, performing services for either of the Parties.  Expenses for
and of such patent counsel shall be shared equally by the Parties.

10.       FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS

10.1      Patent Filing, Prosecution and Maintenance.  The JDC shall determine
the jurisdictions within the Territory in which patent applications will be
filed with respect to Joint Patent Rights.  Subject to the foregoing, the
responsibility for filing, prosecution and maintaining Patent Rights shall be as
follows:

10.1.1  ImmunoGen Patent Rights.  As between the Parties, ImmunoGen, acting
through patent counsel of its choice, shall be responsible, at its sole expense,
for the preparation, filing, prosecution and maintenance of all ImmunoGen Patent
Rights.  At ImmunoGen’s request, Biotest shall cooperate with ImmunoGen in all
reasonable respects, at ImmunoGen’s expense, in connection with such
preparation, filing, prosecution and maintenance of ImmunoGen Patent Rights.

10.1.2  Biotest Patent Rights.  As between the Parties, Biotest, acting through
patent counsel of its choice, shall be responsible, at its own expense, for the
preparation, filing, prosecution and maintenance of all Biotest Patent Rights
and CD138 Conjugate Patent Rights.  At Biotest’s request, ImmunoGen shall
cooperate with and assist Biotest in all reasonable respects, at Biotest’s
expense, in connection with such preparation, filing, prosecution and
maintenance of Biotest Patent Rights and/or CD138 Conjugate Patent Rights.

10.1.3  Joint Patent Rights. 

(a)       Subject to subsection (b), Biotest, acting through an agent of its
choice, shall have primary responsibility for the filing, prosecution and
maintenance of Joint Patent Rights that contain one or more claims that solely
cover any Licensed Product or its manufacture or a method of its delivery or its
use.  Biotest agrees to consult with ImmunoGen regarding the filing and contents
of any application, amendment, submission or response filed in connection with
such Joint Patent Rights, and agrees that the advice and suggestions of
ImmunoGen and its patent counsel shall be taken into reasonable consideration. 

(b)       ImmunoGen, acting through an agent of its choice, shall have primary
responsibility for the filing, prosecution and maintenance of Joint Patent
Rights that contain one



59

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

or more claims that cover MAY Compounds in general and/or that cover both a
Licensed Product and one or more other products Controlled by
ImmunoGen.  ImmunoGen agrees to consult with Biotest regarding the filing and
contents of any application, amendment, submission or response filed in
connection with such Joint Patent Rights, and agrees that the advice and
suggestions of Biotest and its patent counsel shall be taken into reasonable
consideration.

(c)       Unless the Parties otherwise agree, the Parties, acting through patent
counsel or agents of its choice, shall be jointly responsible for the
preparation, filing, prosecution and maintenance of all Joint Patent Rights not
covered by 10.1.3 (a) or (b) above.  Each filing Party shall provide the other
Party and its patent counsel with an opportunity to consult with the filing
Party and its patent counsel regarding the filing and contents of any
application, amendment, submission or response filed in connection with the
Joint Patent Rights.  The filing Party hereby agrees that the advice and
suggestions of the other Party and its patent counsel shall be taken into
reasonable consideration by the filing Party and its patent counsel in
connection with each filing.  Each Party shall, upon request from the filing
Party and at the filing Party’s sole cost, reasonably cooperate with the filing
Party in connection with such patent filing activities. 

10.1.4  Abandonment.

(a)       If ImmunoGen decides or so suggests, as applicable, to abandon or to
allow to lapse, or otherwise determines not to prosecute in any country or
region (including without limitation by determining not to designate a
particular country in a PCT procedure), any of the Licensed Patent Rights,
Licensed Product Trademarks or any Joint Patent Rights for which it is the
filing party under Sections 10.1.1 or 10.1.3 in any country or region in the
Territory, ImmunoGen shall inform Biotest of such decision or suggestion, as
applicable, promptly and, in any event, a reasonable amount of time prior to any
applicable deadline that may be necessary to establish or preserve such Licensed
Patent Rights, Licensed Product Trademarks or Joint Patent Rights in such
country or region.  Biotest shall have the right to assume sole responsibility
for continuing the prosecution of such Licensed Patent Rights, Licensed Product
Trademarks or Joint Patent Rights in such country or region and paying any
required fees to maintain such Licensed Patent Rights, Licensed Product
Trademarks or Joint Patent Rights in such country or region or defending such
Licensed Patent Rights, Licensed Product Trademarks or Joint Patent Rights, in
each case at Biotest’s sole discretion and expense and through patent counsel of
its choice.  Biotest shall not become an assignee of such Licensed Patent
Rights, Licensed Product Trademarks or Joint Patent Rights as a result of its
assumption of such responsibility under this Section 10.1.4(a) and such Licensed
Patent Rights or Joint Patent Rights shall remain subject to this Agreement.
Upon transfer of ImmunoGen’s responsibility for prosecuting, maintaining and
defending any of the Licensed Patent Rights, Licensed Product Trademarks or
Joint Patent Rights to Biotest under this Section 10.1.4(a), (i) ImmunoGen shall
promptly deliver to Biotest copies of all necessary files related to the
Licensed Patent Rights, Licensed Product Trademarks or Joint Patent Rights with
respect to which responsibility has been transferred and shall take all actions
and execute all documents reasonably necessary for Biotest to assume such
prosecution, maintenance and defense and (ii) Biotest shall have the right to
[***] its [***] [***] and [***] [***] on and after the date of such transfer
applicable to the filing, establishing, preserving, maintaining, prosecuting
and/or defending of such transferred Licensed Patent Rights, Licensed Product
Trademarks and/or Joint Patent Rights against [***] [***] [***] on [***] [***]
[***] of [***] [***] covered by the Licensed Patent Rights, Licensed Product
Trademarks or Joint Patent Rights with respect to which



60

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

responsibility has been transferred.

(b)       If Biotest decides or so suggests, as applicable, to abandon or to
allow to lapse, or otherwise determines not to prosecute in any country or
region (including without limitation by determining not to designate a
particular country in a PCT procedure) any of the CD138 Conjugate Patent Rights
or Joint Patent Rights for which it is the filing party under Sections 10.1.2 or
10.1.3 in any country or region in the Territory, Biotest shall inform ImmunoGen
of such decision or suggestion, as applicable, promptly and, in any event, a
reasonable amount of time prior to any applicable deadline that may be necessary
to establish or preserve such CD138 Conjugate Patent Rights or Joint Patent
Rights in such country or region.  ImmunoGen shall have the right to assume sole
responsibility for continuing the prosecution of such CD138 Conjugate Patent
Rights or Joint Patent Rights in such country or region and paying any required
fees to maintain such CD138 Conjugate Patent Rights or Joint Patent Rights in
such country or region or defending such CD138 Conjugate Patent Rights or Joint
Patent Rights, in each case at ImmunoGen’s sole discretion [***] [***] and
through patent counsel of its choice.  ImmunoGen shall not become an assignee of
such CD138 Conjugate Patent Rights or Joint Patent Rights as a result of its
assumption of such responsibility under this Section 10.1.4(b) and such CD138
Conjugate Patent Rights or Joint Patent Rights shall remain subject to this
Agreement. Upon transfer of Biotest’s responsibility for prosecuting,
maintaining and defending any of the CD138 Conjugate Patent Rights or Joint
Patent Rights to ImmunoGen under this Section 10.1.4(b), Biotest shall promptly
deliver to ImmunoGen copies of all necessary files related to the CD138
Conjugate Patent Rights or Joint Patent Rights with respect to which
responsibility has been transferred and shall take all actions and execute all
documents reasonably necessary for ImmunoGen to assume such prosecution,
maintenance and defense.

10.2      Legal Actions. 

10.2.1  Third Party Infringement.  The Parties, understanding that the value of
a Licensed Product is related to the exclusivity provided thereto by the CD138
Conjugate Patent Rights and the Joint Patent Rights, agree that:

(a)       In the event either Party becomes aware of any potential infringement
in the Field of, or the submission by any Third Party of an abbreviated NDA
under the Hatch-Waxman Act for any generic approval of a Licensed Product in the
Field that is covered by, any Licensed Patent Rights, ImmunoGen Patent Rights,
CD138 Conjugate Patent Rights, Biotest Patent Rights or Joint Patent Rights (an
“Infringement”), that Party shall promptly notify the other Party  of such
potential Infringement and provide it with all details thereof of which it is
aware (each, an “Infringement Notice”).

(b)       [***] shall have the first right and option, but not the obligation,
to (i) eliminate any such Infringement that is covered by the CD138 Conjugate
Patent Rights and any Joint Patent Rights that contain one or more claims that
solely cover any Licensed Product or its manufacture or a method of its delivery
or its use and/or (ii) institute any patent infringement lawsuit(s) against a
Third Party filing an abbreviated NDA for generic approval of a Licensed Product
(for example, a Paragraph IV certification against such a patent listed in the
Orange Book) by reasonable steps, which may include, in any case, the
institution of legal proceedings or other action. [***] agrees that, consistent
with the Parties’ interests hereunder, [***] shall be consulted



61

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

with respect to decisions related to defense of CD138 Conjugate Patent Rights
and such Joint Patent Rights.  Subject to Section 10.2.1(f), all costs,
including, without limitation, attorneys’ fees, relating to such legal
proceedings or other action shall be borne by [***]. If [***] does not take
commercially reasonable steps to eliminate the Infringement within [***] [***]
[***] ([***]) days from an Infringement Notice or within [***] ([***]) days in
the case of a certification against a patent listed in the Orange Book, [***]
shall have the right to defend the applicable CD138 Conjugate Patent Rights
and/or Joint Patent Rights, at its sole cost and expense.

(c)       ImmunoGen shall have the first right and option, but not the
obligation, to eliminate any such Infringement that is covered by the Licensed
Patent Rights and/or any Joint Patent Rights that contain one or more claims
that cover MAY Compounds in general and/or that cover both a Licensed Product
and one or more other products Controlled by ImmunoGen by taking reasonable
steps, which may include the institution of legal proceedings or other action;
provided, that, notwithstanding the foregoing, Biotest agrees to cooperate in
good faith with ImmunoGen or any Third Party from which ImmunoGen has licensed
ImmunoGen Patent Rights to determine the most reasonable method of eliminating
the Infringement in view of the Parties’ respective interests and ImmunoGen’s
obligations to such Third Party.  ImmunoGen agrees that, consistent with the
Parties’ interests hereunder, Biotest shall be consulted with respect to
decisions related to such defense of the Licensed Patent Rights and/or any Joint
Patent Rights. Subject to Section 10.2.1(f), all costs, including, without
limitation, attorneys’ fees, relating to such legal proceedings or other action
shall be borne by ImmunoGen.  If ImmunoGen does not take commercially reasonable
steps to eliminate the Infringement within [***] [***] [***] ([***]) days from
any Infringement Notice (or [***] ([***]) days in the case of an Infringement
under the Hatch-Waxman Act, e.g., in the case of a certification against a
patent listed in the Orange Book), then Biotest shall have the right and option
to do so at its expense.   

(d)       Biotest shall have the first right and option, but not the obligation,
to eliminate any such Infringement that is covered by the Biotest Patent Rights
by taking reasonable steps, which may include the institution of legal
proceedings or other action.  Subject to Section 10.2.1(f), all costs,
including, without limitation, attorneys’ fees, relating to such legal
proceedings or other action shall be borne by Biotest. 

(e)       ImmunoGen shall have the first right and option, but not the
obligation, to eliminate any such Infringement that is covered by the Licensed
Patent Rights  (to the extent such defense is not covered by Section 10.2.1[d])
and/or the ImmunoGen Patent Rights by taking reasonable steps, which may include
the institution of legal proceedings or other action.  Subject to Section
10.2.1(f), all costs, including, without limitation, attorneys’ fees, relating
to such legal proceedings or other action shall be borne by ImmunoGen.

(f)       Notwithstanding anything to the contrary in this Section 10.2.1, if
ImmunoGen has exercised its Co-Development Option with respect to a Licensed
Product under Section 5.1.1 of this Agreement, both Biotest and ImmunoGen (in
each case directly or through a Third Party partner, as applicable) will be
responsible for jointly eliminating any Infringement of CD138 Conjugate Patent
Rights and/or Joint Patent Rights in the Co-Development Territory by reasonable
steps, which may include the institution of legal proceedings or other action,
at shared cost.  Notwithstanding this joint responsibility, the Parties agree
that [***] shall lead the



62

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

defense of such potential infringement, with full cooperation and input from
[***].  All costs and expenses reasonably incurred by either Party under this
subsection (f) shall, to the extent related to the Commercialization of a
Co-Developed Product in the Co-Development Territory, be deemed to be
Commercialization Expenses.

(g)       Each Party shall have the right to participate, and be represented by
counsel that it selects, in any legal proceedings or other action instituted
under this Section by the other Party.  If a Party with the right to initiate
legal proceedings under this Section to eliminate an Infringement lacks standing
to do so and the other Party has standing to initiate such legal proceedings,
then the Party with standing shall initiate such legal proceedings at the
request and expense of the other Party. Neither Party shall settle any
Infringement claim or proceeding under this Section 10.2.1 without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld, conditioned or delayed.

(h)       In any action, suit or proceeding instituted under this Section
10.2.1, the Parties shall cooperate with and assist each other in all reasonable
respects.  Upon the reasonable request of the Party instituting such action,
suit or proceeding, the other Party shall join therein and shall be represented
using counsel of its own choice, at the requesting Party’s expense. 

(i)       Any amounts recovered by the Parties pursuant to this Section, whether
by settlement or judgment, shall be allocated in the following order: (i) first,
to reimburse Biotest and ImmunoGen for their reasonable Out-of-Pocket Costs in
making such recovery (which amounts shall be allocated pro rata if insufficient
to cover the totality of such expenses); and (ii) then, (A) to the extent the
Infringement relates to a Royalty-Bearing Product in the Royalty-Bearing
Territory, to Biotest in reimbursement for lost sales associated with such
Royalty-Bearing Products and to ImmunoGen in reimbursement for lost royalties
owing hereunder based on such lost sales and (B) to the extent the Infringement
relates to a Co-Developed Product in the Co-Development Territory, to the
calculation of Net Income with respect to such Co-Developed Product.  Any other
damages, awards or amounts recovered (including for punitive damages) shall be
allocated as follows: (A) if [***] is the Party bringing such suit or proceeding
or taking such other legal action, [***] percent ([***]%) to [***] and [***]
percent ([***]%) to [***], (B) if [***] is the Party bringing such suit or
proceeding or taking such other legal action, [***] percent ([***]%) to [***]
and (C) if the suit is brought jointly, [***] percent ([***]%) to [***] Party.

(j)       For purposes of clarity, the Parties acknowledge that this Section
concerns enforcement of the various Patent Rights defined in this Agreement, and
does not relate to ownership of the various Patent Rights defined in this
Agreement, which are recognized to be separate legal issues.

10.2.2  Defense of Claims.  In the event that any action, suit or proceeding is
brought against either Party or any Affiliate or sublicensee of either Party
alleging the infringement of the Technology or Patent Rights of a Third Party by
reason of the conduct of the Research Program, the Development or
Commercialization of any Licensed Product under the Licensed Patent Rights: (a)
ImmunoGen as the owner of the Licensed Patent Rights shall have the right, but
not the obligation, to defend such action, suit or proceeding at its sole
expense; (b) Biotest shall have the right to participate by separate counsel at
its own expense in any such action, suit or



63

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

proceeding; and (c) the Parties shall cooperate with each other in all
reasonable respects in any such action, suit or proceeding.  In the event that
any action, suit or proceeding is brought against either Party or any Affiliate
or sublicensee of either Party alleging the infringement of the Technology or
Patent Rights of a Third Party by reason of the conduct of the Research Program,
the Development or Commercialization of any Licensed Product under Biotest
Patent Rights: (a) Biotest as the owner of the Biotest Patent Rights shall have
the right, but not the obligation, to defend such action, suit or proceeding at
its sole expense; (b) the Parties shall cooperate with each other in all
reasonable respects in any such action, suit or proceeding.  If such action,
suit or proceeding relates to Co-Developed Products in the Co-Development
Territory or relates to Joint Patent Rights or CD138 Conjugate Patent Rights,
both Parties shall equally share the cost and expense of any such action, suit
or proceeding and the cost and expense of the above shall be used to calculate
Net Income for that Co-Developed Product.  Each Party shall provide the other
Party with prompt written notice of the commencement of any such suit, action or
proceeding, or of any allegation of infringement of which such Party becomes
aware, and shall promptly furnish the other Party with a copy of each
communication relating to the alleged infringement that is received by such
Party.  For purposes of clarity, nothing in this Section 10.2.2 shall affect the
right of ImmunoGen to defend itself in any such action, suit or proceeding
relating to ImmunoGen Patent Rights.  Biotest shall not compromise, litigate,
settle or otherwise dispose of any such suit, action or proceeding that involves
the use of ImmunoGen Patent Rights without ImmunoGen’s prior written consent,
which shall not be unreasonably withheld, conditioned or delayed.

10.3      Trademark Prosecution.  Biotest shall be responsible for the filing,
prosecution, defense and maintenance before all trademark offices of the
Licensed Product Trademarks at Biotest’s expense.  In the event that ImmunoGen
has exercised a Co-Development Option to a Licensed Product both Parties shall
be responsible for the filing, prosecution, defense and maintenance before all
trademark offices in the Co-Development Territory of the Licensed Product
Trademarks of such Co-Developed Product under the direction of the JDC or JMC,
as appropriate, and shall equally share all expenses related thereto.

10.4      Orange Book Listing.  The Parties agree that, upon the filing of an
NDA covering a Licensed Product, the Parties will designate which Party shall be
responsible for listing the Patent Rights covering the Licensed Product in the
Orange Book and, subject to the foregoing, the Party so designated shall
promptly list such Patent Rights in the Orange Book.

11.      TERM AND TERMINATION

11.1      Term.  This Agreement shall commence on the Effective Date and shall
continue in full force and effect until such time as all Royalty Terms for all
Licensed Products have ended, unless earlier terminated in accordance with the
provisions of this Section 11 (the “Term”). Thereafter, if not earlier
terminated pursuant to Section 11.2, Biotest shall have a worldwide, fully
paid-up and royalty-free license for the use and the Commercialization of all
Licensed Products. In the event that either Party discontinues with its
activities under this Agreement for good and valid reasons, including, without
limitation, toxicological, pharmaceutical and ethical reasons, then the Parties
shall, in good faith, discuss the situation and use commercially reasonable
efforts in order to agree on an appropriate solution, including, without
limitation, an early termination of or an amendment to this Agreement. In the
event of a dispute between the Parties as to whether or not any discontinuation
by a Party of its activities under this Agreement is justified by good



64

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

and valid reasons, such dispute shall first, according to Section 2.1.6, be
referred to the JSC, and, to the extent not resolved by the JSC, referred to
arbitration according to Section 14.1.

11.2      Termination.  This Agreement may only be terminated at any time by
either Party, or by the Party specified, as follows:

11.2.1   Termination for Breach.  Either Party may terminate this Agreement,
effective immediately upon written notice to the other Party, by giving [***]
([***]) days’ written notice to the other Party committing any material breach
with respect to the failure to pay any amounts due hereunder and [***] ([***])
days’ written notice to the Party committing any other material breach; provided
that, notwithstanding any indemnity claims of the non-breaching Party against
the Party committing the breach according to Section 13, such material breach
would render it reasonably unacceptable for the other Party to continue with the
collaboration with the breaching Party and the activities under this
Agreement.  Notwithstanding anything to the contrary set forth herein, (a) if
the asserted breach is cured or shown to be non-existent within the applicable
cure period, the notice of breach hereunder shall be deemed automatically
withdrawn and (b) a material default by a Party shall not give rise to the
termination right under this Section 11.2.1 to the extent such material default
arises from a Force Majeure event described in Section 14.11; provided, that the
Party allegedly breaching the Agreement shall have the burden of demonstrating
the occurrence of the Force Majeure event. In the event of a dispute between the
Parties as to whether or not any conduct of either Party constitutes a material
breach, such dispute shall, first, according to Section 2.1.6, be referred to
the JSC, and, to the extent not resolved by the JSC, be referred to arbitration
according to Section 14.1.  

11.2.2   Termination for Insolvency. 

(a)       In the event of Bankruptcy of a Party, then the other Party may
terminate this Agreement effective immediately upon written notice to such
Party. For purpose hereof, "Bankruptcy" means, with respect to either Party,
(a) such Party shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency, or other similar law now or hereinafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, or
shall consent to any such relief or to the appointment of or taking possession
by any such official in an involuntary case or other proceeding commenced
against it, or shall make a general assignment for the benefit of creditors, or
shall take any corporate action to authorize any of the foregoing; (b) an
involuntary case or other proceeding shall be commenced against such Party
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency, or other similar law now or
hereinafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of thirty (30) days; (c) a decree or order
for relief shall be entered against such Party under any bankruptcy, insolvency,
or other similar law as now or hereafter in effect; (d) such Party’s liabilities
exceed the fair market value of its assets or such Party otherwise becomes
insolvent or (e)  the dissolution or liquidation of, or cessation of business in
the ordinary course by, such Party or such Party being unable to pay its debts
as they come due, or the admission in writing of such Party of the inability to
pay its debts as they become due;





65

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

(b)       all rights and licenses granted under or pursuant to this Agreement
are, and will otherwise be deemed to be, for purposes of Section 365(n) of the
US Bankruptcy Code, licenses of rights to "intellectual property" as defined
under Section 101 of the US Bankruptcy Code. The Parties agree that Biotest, as
licensee of such rights under this Agreement, will retain and may fully exercise
all of its rights and elections under the US Bankruptcy Code. The Parties
further agree that, in the event of commencement of a bankruptcy proceeding by
or against ImmunoGen under the US Bankruptcy Code, Biotest will be entitled to a
complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property , and
the same, if not already in its possession, will be promptly delivered to it (i)
upon any such commencement of a bankruptcy proceeding upon its written request
therefore, unless ImmunoGen elects to continue to perform all of its obligations
under this Agreement, or (ii) if not delivered under (i) above, following the
rejection of this Agreement by or on behalf of ImmunoGen upon written request by
Biotest;

(c)       all rights, powers and remedies of Biotest provided for in this
Section 11.2.2 are in addition to and not in substitution for any and all other
rights, powers and remedies now or hereafter existing at law or in equity
(including, without limitation, under the US Bankruptcy Code). In the event of
the Bankruptcy of ImmunoGen, Biotest, in addition to the rights, powers and
remedies expressly provided herein, shall be entitled to exercise all other such
rights and powers and resort to all other such remedies as may now or hereafter
exist at law or in equity (including, without limitation, under the US
Bankruptcy Code).

11.2.3   Termination by Biotest.  Biotest may terminate this Agreement at any
time upon not less than ninety (90) days written notice at any time prior to the
exercise by ImmunoGen of the Co-Development Option pursuant to Section 5.1.1.

11.3      Consequences of Termination of Agreement.  In the event of the
termination of this Agreement pursuant to Section 11.2 the following provisions
shall apply, as applicable:

11.3.1   Termination by ImmunoGen Pursuant to Section 11.2.1 or 11.2.2.  If this
Agreement is terminated by ImmunoGen pursuant to Section 11.2.1 or 11.2.2, the
following provisions shall apply:

(a)       the licenses granted to Biotest pursuant to Sections 8.1.1, 8.2.1 and
8.2.3 shall immediately terminate and Biotest shall be deemed to have granted to
ImmunoGen, as of the date of termination, an [***] (even as to Biotest),
worldwide, royalty-bearing license, with the rights to sublicense, under Biotest
Technology and Biotest Patent Rights and Biotest’s interest in Joint Technology
and Joint Patent Rights, to Develop and have Developed and Commercialize
Licensed Products; provided that the royalties payable to Biotest shall be
calculated based on the worldwide Annual Net Sales made by ImmunoGen, its
Affiliates and/or Sublicensees, based on a royalty rate which shall be
consistent with industry standards at such time and reasonably agreed to by the
Parties or, if no such agreement is reached by the Parties with respect to such
royalty rate within [***] ([***]) days, determined by an arbitration panel of
three (3) persons experienced in the pharmaceutical business who are independent
of both Parties, pursuant to Section 14.1 of this Agreement; provided, that any
and all Termination Costs incurred by ImmunoGen may, in ImmunoGen’s sole
discretion, be offset by ImmunoGen against such royalty payments or other
amounts payable to Biotest hereunder;





66

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

(b)       all exclusivity obligations of ImmunoGen under Section 8.5 shall
immediately terminate and ImmunoGen shall thereafter have the right to Develop
and Commercialize Licensed Products for any and all uses within and outside of
the Field;

(c)       each Party shall promptly return all Confidential Information of the
other Party that are not subject to a continuing license hereunder; provided
that each Party may retain one copy of the Confidential Information of the other
Party in its archives solely for the purpose of establishing the contents
thereof and ensuring compliance with its obligations hereunder;

(d)       upon request of ImmunoGen, Biotest shall promptly, and in any event
within [***] ([***]) days after ImmunoGen’s request: (i) transfer to ImmunoGen
all right, title and interest in and to all Licensed Product Trademarks and
registrations thereof, if any (ii) transfer to ImmunoGen all of its right, title
and interest in all Regulatory Filings, Drug Approval Applications and
Regulatory Approvals then in its name applicable to any Licensed Product, and
all material aspects of Confidential Information Controlled by it as of the date
of termination relating to Regulatory Filings, Drug Approval Applications and
Regulatory Approvals; (iii) notify the applicable Regulatory Authorities and
take any other action reasonably necessary to effect such transfer; (iv) provide
ImmunoGen with copies of all correspondence between Biotest and such Regulatory
Authorities relating to such Regulatory Filings, Drug Approval Applications and
Regulatory Approvals; (v) unless expressly prohibited by any Regulatory
Authority, transfer control to ImmunoGen of all clinical trials of any Licensed
Product being conducted as of the effective date of termination and continue to
conduct such trials for up to [***] ([***]) months to enable such transfer to be
completed without interruption of any such trial; (vi) assign (or cause its
Affiliates to assign) to ImmunoGen all agreements with any Third Party with
respect to the conduct of clinical trials for any Licensed Product including,
without limitation, agreements with contract research organizations, clinical
sites and investigators, unless expressly prohibited by any such agreement (in
which case Biotest shall cooperate with ImmunoGen in all reasonable respects to
secure the consent of such Third Party to such assignment); (vii) provide
ImmunoGen with all supplies of any Licensed Product in the possession of Biotest
or any Affiliate or contractor of Biotest at [***] to Biotest's or Affiliate's
cost for the supply of such Licensed Product; and (viii) provide ImmunoGen with
copies of all reports and data generated or obtained by Biotest or its
Affiliates pursuant to this Agreement that relate to any Licensed Product that
has not previously been provided to ImmunoGen; and

 

(e)       if Biotest has manufactured, is manufacturing or having manufactured
any Licensed Product or any intermediate thereof as of the effective date of
termination: (i) Biotest shall, if requested by ImmunoGen, supply ImmunoGen with
its requirements for all such Licensed Product and intermediate for up to [***]
([***]) months following such termination at [***] to Biotest’s cost for the
supply of such Licensed Product or intermediate, and (ii) within [***] ([***])
days after ImmunoGen’s request, Biotest shall provide to ImmunoGen or its
designee all information in its possession with respect to the manufacture of
each such Licensed Product or intermediate.

11.3.2  Termination by Biotest Pursuant to Section 11.2.1 or 11.2.2.  If this
Agreement is terminated by Biotest pursuant to Section 11.2.1 or 11.2.2:





67

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

(a)       Biotest shall continue to have the licenses set forth in Sections
8.1.1, 8.2.1 and 8.2.3 to Develop and have Developed Licensed Products and to
Commercialize and have Commercialized Licensed Products, subject to a payment of
royalties due on and after the effective date of termination with respect
thereto, at a rate equal to [***] [***] [***] [***] the rates set forth in
Section 6.4, calculated on the basis of Annual Net Sales of Royalty-Bearing
Products during the Royalty Term, provided, that any and all Termination Costs
incurred by Biotest may, in Biotest’s sole discretion, be offset by Biotest
against such royalty payments or other amounts payable to ImmunoGen hereunder;

(b)       all rights (including without limitation the Co-Development Option)
and licenses granted to ImmunoGen pursuant to Section 5 and Sections 8.1.2,
8.2.2 and 8.2.3 shall immediately terminate and all Co-Developed Products
including Co-Developed Products sold in the Co-Development Territory shall
immediately become Royalty-Bearing Products and the applicable territory shall
be the Territory; and

(c)       each Party shall promptly return all Confidential Information of the
other Party that are not subject to a continuing license hereunder; provided
that each Party may retain one copy of the Confidential Information of the other
Party in its archives solely for the purpose of establishing the contents
thereof and ensuring compliance with its obligations hereunder.

(d)       upon request of Biotest, ImmunoGen shall promptly, and in any event
within [***] ([***]) days after Biotest's request: (i) transfer to Biotest all
right, title and interest in and to all Licensed Product Trademarks and/or
Co-Developed Product Trademarks, as applicable, and registrations thereof, if
any (ii) transfer to Biotest all of its right, title and interest in all
Regulatory Filings, Drug Approval Applications and Regulatory Approvals then in
its name applicable to any Licensed Product and/or Co-Developed Product, as
applicable, and all material aspects of Confidential Information Controlled by
it as of the date of termination relating to Regulatory Filings, Drug Approval
Applications and Regulatory Approvals; (iii) notify the applicable Regulatory
Authorities and take any other action reasonably necessary to effect such
transfer; (iv) provide Biotest with copies of all correspondence between
ImmunoGen and such Regulatory Authorities relating to such Regulatory Filings,
Drug Approval Applications and Regulatory Approvals; (v) unless expressly
prohibited by any Regulatory Authority, transfer control to Biotest of all
clinical trials of any Licensed Product and/or Co-Developed Product, as
applicable, being conducted as of the effective date of termination and if so
requested by Biotest continue to conduct and co-finance such trials in which
ImmunoGen is involved for up to [***] ([***]) months to enable such transfer to
be completed without interruption of any such trial; (vi) assign (or cause its
Affiliates to assign) to Biotest all agreements with any Third Party with
respect to the conduct of clinical trials for any Licensed Product and/or
Co-Developed Product, as applicable, including, without limitation, agreements
with contract research organizations, clinical sites and investigators, unless
expressly prohibited by any such agreement (in which case ImmunoGen shall
cooperate with Biotest in all reasonable respects to secure the consent of such
Third Party to such assignment); (vii) provide Biotest with all supplies
of any Licensed Product and/or Co-Developed Product, as applicable, in the
possession of ImmunoGen or any of its Affiliates or contractors at [***] to
ImmunoGen's or its Affiliate's cost for the supply of such Licensed Product
and/or Co-Developed Product; and (viii) provide Biotest with copies of all
reports and data generated or obtained by ImmunoGen or its Affiliates pursuant
to this Agreement that





68

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

relate to any Licensed Product and/or Co-Developed Product that has not
previously been provided to Biotest; and

(e)       if ImmunoGen has manufactured, is manufacturing or having manufactured
any Licensed Product and/or Co-Developed Product or any intermediate thereof as
of the effective date of termination: (i) ImmunoGen shall, if requested by
Biotest, supply Biotest with its requirements for all such Licensed Product
and/or Co-Developed Product and intermediate for up to [***] ([***]) months
following such termination at [***] to ImmunoGen’s cost for the supply of such
Licensed Product and/or Co-Developed Product or intermediate, and (ii) within
[***] ([***]) days after Biotest’s request, ImmunoGen shall provide to Biotest
or its designee all information in its possession with respect to the
manufacture of each such Licensed Product and/or Co-Developed Product or
intermediate.

11.3.3   Termination by Biotest Pursuant to Section 11.2.3.  If this Agreement
is terminated by Biotest pursuant to Section 11.2.3:

(a)       Biotest shall cease to have the licenses set forth in Sections 8.1.1
and 8.2.1 to Develop and Commercialize Licensed Products and all payment
obligations of Biotest to ImmunoGen subsequent to the effective date of
termination under this Agreement shall terminate;

(b)       all rights (including without limitation the Co-Development Option)
and licenses granted to ImmunoGen pursuant to Section 5 and Sections 8.1.2 and
8.2.2 shall immediately terminate; and

(c)       each Party shall promptly return all Confidential Information of the
other Party that are not subject to a continuing license hereunder; provided
that each Party may retain one copy of the Confidential Information of the other
Party in its archives solely for the purpose of establishing the contents
thereof and ensuring compliance with its obligations hereunder.

11.3.4   Definition of Termination Costs.   For purposes of Sections 11.3 only,
the term Termination Costs means, with respect to any Licensed Product that is
subject to termination (a) all Out-of-Pocket Costs paid to a Third Party to
transfer Regulatory Filings, Drug Approval Applications and Regulatory Approvals
applicable to such Licensed Product, and (b) all internal costs, determined by
the applicable FTE Rate for the FTEs used by both Parties in the relevant period
on activities directly relating to the transfer of control of such Licensed
Product to the non-terminating Party.

11.4      Surviving Provisions.  Termination or expiration of this Agreement for
any reason shall be without prejudice to:

(a)       the rights and obligations of the Parties provided in Sections 6.4
(solely to the extent any licenses granted to Biotest survive pursuant to
Section 11.3) 7, 8.2, 8.3 (8.2 and 8.3 solely to the extent as provided in
Section 11.3), 8.4, 11.3, 13 and 14 (including all other Sections referenced in
any such Section and including Section 1), all of which shall survive such
termination; and





69

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

(b)       any other rights or remedies provided at law or equity which either
Party may otherwise have.

12.       REPRESENTATIONS AND WARRANTIES

12.1     Mutual Representations and Warranties.  ImmunoGen and Biotest each
represents and warrants to the other, as of the Effective Date, as follows:

12.1.1   Organization.  It is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, and has
all requisite power and authority, corporate or otherwise, to execute, deliver
and perform this Agreement.

12.1.2   Authorization.  The execution and delivery of this Agreement and the
performance by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action and will not violate (a) such
Party’s certificate of incorporation or bylaws, (b) any agreement, instrument or
contractual obligation to which such Party is bound in any material respect, (c)
any requirement of any Applicable Law, or (d) any order, writ, judgment,
injunction, decree, determination or award of any court or governmental agency
presently in effect applicable  to such Party.

12.1.3   Binding Agreement.  This Agreement is a legal, valid and binding
obligation of such Party enforceable against it in accordance with its terms and
conditions.

12.1.4   No Inconsistent Obligation.  It is not under  and will not enter into
any obligation, contractual or otherwise, to any Person that conflicts with or
is inconsistent in any respect with the terms of this Agreement or that would
impede the diligent and complete fulfillment of its obligations hereunder. 

12.2     Additional Representations of ImmunoGen.  ImmunoGen further represents
and warrants to Biotest, as of the Effective Date, as follows:    

12.2.1   ImmunoGen Licensed Patent Rights.  All Licensed Patent Rights are
existing and, to the best of ImmunoGen’s knowledge, no Licensed Patent Rights
are invalid or unenforceable.

12.2.2  Claims or Judgments.    There are no claims, judgment or settlements
against ImmunoGen pending, or to the best of ImmunoGen’s knowledge, threatened,
that invalidate or seek to invalidate the Licensed Patent Rights.

12.2.3   Right to Technology.  ImmunoGen has the right, and will during the Term
of this Agreement maintain the right, to (a) use the Licensed Technology and
Licensed Patent Rights existing as of the Effective Date as is necessary to
fulfill its obligations under this Agreement; and (b) grant the licenses under
the Licensed Patent Rights granted pursuant to this Agreement.

12.2.4   No Infringement.  To the best of ImmunoGen’s knowledge, no Third Party
is infringing, or threatening to infringe, the Licensed Patent Rights. To the
best of ImmunoGen’s knowledge, the use of Licensed Patent Rights under this
Agreement for the Development,



70

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

manufacture, use or Commercialization of Licensed Products does not infringe the
Patent Rights of any Third Party, nor has ImmunoGen received any written notice
alleging such infringement.

12.2.5   No Litigation.  To the best of ImmunoGen’s knowledge, there is no
pending or threatened litigation that alleges that ImmunoGen’s proposed
activities under this Agreement would infringe or misappropriate any
intellectual property rights of any Third Party.

13.       INDEMNIFICATION

13.1     Indemnification of Biotest by ImmunoGen.  ImmunoGen shall indemnify,
defend and hold harmless Biotest, its Affiliates, their respective directors,
officers, employees and agents, and their respective successors, heirs and
assigns (the “Biotest Indemnitees”), against any and all liabilities, damages,
losses and expenses (including reasonable attorneys’ fees and expenses of
litigation) (collectively, “Losses”) incurred by or imposed upon the Biotest
Indemnitees, or any one of them, as a direct result of any claims, suits,
actions, demands or judgments of Third Parties, including without limitation
personal injury and product liability matters and claims of suppliers and
ImmunoGen employees (collectively, “Claims”) arising out of (a) any action by
ImmunoGen in the conduct of the activities under this Agreement, including but
not limited to, the Research Program, activities under the Research Plan, the
Development Plan, the Co-Development Plan, the Manufacturing Plan, the
Co-Development Marketing and Sales Plan, the Co-Development Manufacturing Plan
or the Co-Promotion of Co-Developed Products; (b) the Co-Development by
ImmunoGen of any Co-Developed Product or (c) the Commercialization (including,
without limitation, the production, manufacture, promotion, import, sale or use
by any Person) of any Co-Developed Product that is manufactured or sold by
ImmunoGen or by an Affiliate, Sublicensee, distributor or agent of ImmunoGen;
provided that, with respect to any Claim for which ImmunoGen has an obligation
to any Biotest Indemnitee pursuant to this Section 13.1 and Biotest has an
obligation to any ImmunoGen Indemnitee pursuant to Section 13.2, each Party
shall indemnify each of the other Party’s Indemnitees for its Losses to the
extent of its responsibility for the facts underlying the Claim relative to the
other Party.    

13.2     Indemnification of ImmunoGen by Biotest.  Biotest shall indemnify,
defend and hold harmless ImmunoGen, its Affiliates, their respective directors,
officers, employees and agents, and their respective successors, heirs and
assigns (the “ImmunoGen Indemnitees”), against any and all Losses incurred by or
imposed upon the ImmunoGen Indemnitees, or any one of them, as a direct result
of any Claims arising out of (a) any action by Biotest in the conduct of the
activities under this Agreement, including but not limited to, the Research
Program, activities under the Research Plan, the Development Plan, the
Co-Development Plan, the Manufacturing Plan, the Co-Development Marketing and
Sales Plan or the Co-Promotion of Co-Developed Products; (b) the Development by
Biotest of any Biotest Product and the Co-Development by Biotest of any
Co-Developed Product or (c) the Commercialization (including, without
limitation, the production, manufacture, promotion, import, sale or use by any
Person) of any Biotest Product and Co-Developed Product that is manufactured or
sold by Biotest or by an Affiliate, Sublicensee, distributor or agent of
Biotest; provided that with respect to any Claim for which ImmunoGen has an
obligation to any Biotest Indemnitee pursuant to Section 13.1 and Biotest has an
obligation to any ImmunoGen Indemnitee pursuant to this Section 13.2, each Party
shall indemnify each of the



71

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

other Party’s Indemnitees for its Losses to the extent of its responsibility for
the facts underlying the Claim relative to the other Party.

13.3     Conditions to Indemnification.  A Person seeking recovery under this
Section 13 (the “Indemnified Party”) in respect of a Claim shall give prompt
notice of such Claim to the Party from which recovery is sought (the
“Indemnifying Party”) and, provided that the Indemnifying Party is not
contesting its obligation under this Section 13, shall permit the Indemnifying
Party to control any litigation relating to such Claim and the disposition of
such claim; provided that the Indemnifying Party shall (a) act reasonably and in
good faith with respect to all matters relating to the settlement or disposition
of such Claim as the settlement or disposition relates to Parties being
indemnified under Section 13, (b) not settle or otherwise resolve such claim
without the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld, conditioned or delayed).  The Indemnified Party
shall cooperate with the Indemnifying Party in its defense of any such Claim in
all reasonable respects and shall have the right to be present in person or
through counsel at all legal proceedings with respect to such Claim.

13.4     Warranty Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, (A) NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY TECHNOLOGY,
GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND (B) EACH
PARTY HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT.

13.5     No Warranty of Success.  Nothing contained in this Agreement shall be
construed as a warranty on the part of either Party that (a) the Research
Program will yield any Licensed Product or will otherwise be successful, or (b)
the outcome of the Research Program will be commercially exploitable in any
respect.

13.6     Limited Liability.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY OF ITS
AFFILIATES FOR ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, INCLUDING WITHOUT LIMITATION LOST PROFITS OR LOST REVENUES.

13.7     Insurance.  Biotest and ImmunoGen shall use commercially reasonable
efforts to maintain insurance, including product liability insurance, with
respect to its activities hereunder.  Such insurance shall be in such amounts
and subject to such deductibles as the Parties may agree, based upon standards
prevailing in the industry at the time.

14.       MISCELLANEOUS

14.1     Arbitration.  In the event of any dispute, difference or question
arising between the Parties in connection with this Agreement, the construction
thereof, or the rights, duties or liabilities of either Party hereunder
(including, without limitation, any Disputed Matter that is submitted for
arbitration as provided in Section 2.1.6 or any other provision hereof) (each,
an



72

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

“Arbitration Matter”), the arbitration proceeding shall be conducted in
accordance with the Rules of Arbitration of the ICC and otherwise as follows.

(a)       The arbitration shall be conducted by a panel of three (3) persons
experienced in the pharmaceutical business and/or in questions of law, in each
case as applicable, who are independent of both Parties.  Within thirty (30)
days after initiation of arbitration, each Party shall select one person to act
as arbitrator and the two Party-selected arbitrators shall select a third
arbitrator within thirty (30) days of their appointment. If the arbitrators
selected by the Parties are unable or fail to agree upon the third arbitrator,
the third arbitrator shall be appointed by the ICC. The place of arbitration
shall be London, United Kingdom of Great Britain and Northern Ireland, and all
proceedings and communications shall be in English.

(b)       Either Party may apply to the arbitrators for interim injunctive
relief until the arbitration decision is rendered or the Arbitration Matter is
otherwise resolved. Either Party also may, without waiving any right or remedy
under this Agreement, seek from any court having jurisdiction any injunctive or
provisional relief necessary to protect the rights or property of that Party
pending resolution of the Arbitration Matter pursuant to this Section 14.1. The
arbitrators shall have no authority to award punitive or any other type of
damages not measured by a Party’s compensatory damages. Each Party shall bear
its own costs and expenses and attorneys’ fees, and the Party that does not
prevail in the arbitration proceeding shall pay the arbitrators’ fees and any
administrative fees of arbitration.

(c)       Except to the extent necessary to confirm an award or decision or as
may be required by Applicable Laws, neither a Party nor an arbitrator may
disclose the existence, content, or results of an arbitration without the prior
written consent of both Parties. In no event shall an arbitration be initiated
after the date when commencement of a legal or equitable proceeding based on the
Arbitration Matter would be barred by the applicable New York statute of
limitations.

(d)       The Parties agree that, in the event of an Arbitration Matter
involving the alleged breach of this Agreement (including, without limitation,
whether a Party has satisfied its diligence obligations hereunder), neither
Party may terminate this Agreement until resolution of the Arbitration Matter
pursuant to this Section 14.1.

(e)       The Parties hereby agree that any disputed performance or suspended
performance pending the resolution of an Arbitration Matter that the arbitrators
determine to be required to be performed by a Party must be completed within a
reasonable time period following the final decision of the arbitrators.

(f)       The Parties hereby agree that any monetary payment to be made by a
Party pursuant to a decision of the arbitrators shall be made in United States
dollars, free of any tax or other deduction.  The Parties further agree that the
decision of the arbitrators shall be the sole, exclusive and binding remedy
between them regarding determination of Arbitration Matters presented.

14.2     Notices.  All notices and communications shall be in writing and
delivered personally or by courier providing evidence of delivery or by
facsimile, addressed as follows, or to such other address as may be designated
from time to time:





73

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

 

If to Biotest:

If to ImmunoGen:

 

 

Biotest AG

ImmunoGen, Inc.

Landsteinerstraße 5

128 Sidney Street

D-63303

Cambridge MA    02139 

Dreieich,  Germany 

Tel:  617-995-2500

Tel: +49(0)6103-801-225

Fax:  617-995-2510

Fax: +49(0)6103-801-767

Attention:    CEO

Attention: CEO

 

 

 

With a copy to:

With a copy to:

 

 

Kaye Scholer (Germany) LLP

Mintz, Levin, Cohn, Ferris, Glovsky

Schillerstrasse 19

and Popeo, PC

D-60313 Frankfurt, Germany

One Financial Center

Attention: Dr. Gottfried W. Freier

Boston,  Massachusetts 02111 

Tel: +49(0)69-25494-0

Attention: John J. Cheney, Esq.

Fax: +49(0)69-25494-444

Tel: +1 (617) 542-6000

 

Fax: +1 (617) 542-2241

 

Except as otherwise expressly provided in this Agreement or mutually agreed in
writing, any notice, communication or document (excluding payment) required to
be given or made shall be deemed given or made and effective upon actual receipt
or, if earlier, (a) one (1) business day after confirmation of receipt of
facsimile or electronic mail by the Party; (b) three (3) business days after
deposit with an internationally-recognized overnight express courier with
changes prepaid, or (c) five (5) business days after mailed by certified,
registered or regular mail, postage prepaid, in each case addressed to a Parties
at its address stated above or to such other address as such Party may designate
by written notice in accordance with this Section 14.2.

14.3     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
application of principles of conflicts of law.

14.4     Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective legal representatives, successors
and permitted assigns.

14.5     Headings.  Section and subsection headings are inserted for convenience
of reference only and do not form a part of this Agreement.

14.6     Counterparts.  This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original and both of which,
together, shall constitute a single agreement.

14.7     Amendment; Waiver.  This Agreement may be amended, modified, superseded
or canceled, and any of the terms of this Agreement may be waived, only by a
written instrument executed by each Party or, in the case of waiver, by the
Party or Parties waiving compliance. The delay or failure of any Party at any
time or times to require performance of any provisions shall



74

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

in no manner affect the rights at a later time to enforce the same. No waiver by
any Party of any condition or of the breach of any term contained in this
Agreement, whether by conduct, or otherwise, in any one or more instances, shall
be deemed to be, or considered as, a further or continuing waiver of any such
condition or of the breach of such term or any other term of this Agreement.

14.8     No Third Party Beneficiaries.  Except as set forth in Sections 13.1,
and 13.2, no Third Party (including, without limitation, employees of either
Party) shall have or acquire any rights by reason of this Agreement.

14.9     Purposes and Scope.  The Parties hereto understand and agree that this
Collaboration is limited to the activities, rights and obligations as set forth
in this Agreement. Nothing in this Agreement shall be construed (a) to create or
imply a general partnership between the Parties, (b) to make either Party the
agent of the other for any purpose, (c) to alter, amend, supersede or vitiate
any other arrangements between the Parties with respect to any subject matters
not covered hereunder, (d) to give either Party the right to bind the other, (e)
to create any duties or obligations between the Parties except as expressly set
forth herein, or (f) to grant any direct or implied licenses or any other right
other than as expressly set forth herein.

14.10   Assignment and Successors.  Neither this Agreement nor any obligation of
a Party hereunder may be assigned by either Party without the consent of the
other which shall not be unreasonably withheld, except that each Party may
assign this Agreement and the rights, obligations and interests of such Party,
in whole or in part, to any of its Affiliates, to any purchaser of all of its
assets and/or all of its assets to which this Agreement relates or to any
successor corporation resulting from any merger or consolidation of such Party
with or into such corporation.

14.11   Force Majeure.  Neither Biotest nor ImmunoGen shall be liable for
failure of or delay in performing obligations set forth in this Agreement, and
neither shall be deemed in breach of its obligations, if such failure or delay
is due to a Force Majeure.  In event of such Force Majeure event, the Party
affected thereby shall use reasonable efforts to cure or overcome the same and
resume performance of its obligations hereunder.

14.12   Interpretation.  The Parties hereto acknowledge and agree that: (a) each
Party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement shall be construed fairly as to all Parties hereto
and not in a favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.

14.13   Integration; Severability.  This Agreement and the Existing Agreements
are the entire agreements with respect to the subject matter hereof and
supersedes all other agreements and understandings between the Parties with
respect to such subject matter.  If any provision of this Agreement is or
becomes invalid or is ruled invalid by any court of competent jurisdiction or is
deemed unenforceable, it is the intention of the Parties that the remainder of
the Agreement shall not be affected.





75

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

14.14   Further Assurances.  Each of ImmunoGen and Biotest agrees to duly
execute and deliver, or cause to be duly executed and delivered, such further
instruments and do and cause to be done such further acts and things, including,
without limitation, the filing of such additional assignments, agreements,
documents and instruments, as the other Party may at any time and from time to
time reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes of, or to better assure and confirm unto
such other Party its rights and remedies under, this Agreement.

[Remainder of page intentionally left blank.]





76

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

IMMUNOGEN, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

BIOTEST AG

 

 

 

 

 

By:

 

 

Name:

Dr. Martin Reinecke

 

Title:

VP, Strategic Alliances

 

 

 

 

 

 

 

By:

 

 

Name:

Prof. Dr. Gregor Schulz

 

Title:

Chief Executive Officer

 

 



77

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

CALCULATION OF NET INCOME

“Advertising” means the advertising and promotion of the Co-Developed Products
in the Co-Development Territory through any means, including, without
limitation, (i) television and radio advertisements; (ii) advertisements
appearing in journals, newspapers, magazines or other media; (iii) seminars and
conventions; (iv) packaging design; (v) professional education programs; (vi)
samples (including related costs for manufacturing, shipping, and use taxes),
visual aids and other selling materials; (vii) hospital formulary committee
presentations; and (viii) presentations to state and other governmental
formulary committees; provided, however, that Advertising shall exclude
Detailing and General Public Relations.  With regard to advertising and
promotion that include Co-Developed Products, the JMC shall determine the
percentage of such advertising and promotion that will be deemed Advertising for
the purposes of this Agreement.

“Annual Net Income” means the Net Income derived in any Calendar Year.

“Commercialization Expense” means the sum of (a) promotion expense; (b)
marketing expense; (c) any reasonable internal and Out-of-Pocket Costs, expenses
and fees incurred in prosecuting, maintaining, enforcing and defending the
Licensed Product Trademark, Licensed Patent Rights, Joint Patent Right, CD138
Conjugate Patent Rights and/or Biotest Patent Rights covering a Co-Developed
Product; and (d) any other Out-of-Pocket Cost or expense expressly stated to be
a Commercialization Expense in this Agreement or under the Co-Development
Marketing and Sales Plan.

“Cost of Goods” means the fully absorbed manufacturing costs (“FAMC”)
attributable to the manufacture of a Co-Developed Product calculated in
accordance with GAAP or IAS (International Accounting Standards)and consistent
with the Co-Development Marketing and Sales Plan and includes, without
limitation, the costs of all Third Party manufacturing, direct material, direct
labor, direct services costs, and manufacturing overhead consumed (including
depreciation), provided or procured by manufacturing facilities in the
manufacture of Co-Developed Product.  Cost of Goods shall exclude
Commercialization Expense.

“Detail” has the meaning provided in Section 1.

“General Public Relations” means any public relations activity (including a
press release or image piece) which (i) promotes generally the business of a
company or deals in a general manner with the activities of such company in a
general pharmaceutical market; and (ii) mentions in an incidental manner the
fact that such company or its Affiliates markets or sells one or more of the
Co-Developed Products or provides other incidental information concerning one or
more of the Co-Developed Products.  Announcements related to this Agreement or
that concern primarily the relationship of either Party to each other are not
General Public Relations and must be agreed upon by both Parties in writing
prior to release.

“Licensed Product Trademark” has the meaning provided in Section 1.

“Net Income” means, with respect to a Co-Developed Product, Net Sales minus the
sum of (a) Cost of Goods of such Co-Developed Product sold and (b)
Commercialization Expense



Sched. 1-1

CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

 

 

applicable to the Co-Developed Product, in each case, incurred in that Calendar
Quarter for that Co-Developed Product.

“Net Sales” has the meaning provided in Section 1.

“Personnel Costs” means the reasonable costs of employment of personnel employed
by or under contract to a Party including, but not limited to, salaries,
benefits (including the costs of cars or allowances therefore), travel, lodging,
meals and office and computing supplies.

“Representative” means an individual (a) employed and trained by Biotest or
ImmunoGen or (b) employed by a Third Party or self-employed and trained by or on
behalf of Biotest or ImmunoGen, in either case, to Detail a Licensed Product.

“Sales and Marketing Expense” means all reasonable Out-of-Pocket Costs and all
internal costs on an FTE rate basis (using an appropriate FTE rate determined by
the JFC) annually for those individuals fully dedicated to the Co-Developed
Product incurred by the Parties that are directly attributable to the following
functions for the sale, promotion and marketing of a Co-Developed Product in the
Co-Development Territory:  (a) market research on such Co-Developed Product, (b)
marketing, Advertising and promoting of Co-Developed Products (including,
without limitation, educational expenses, advocate development programs and
symposia, sales meetings, direct to consumer/patient advertising, samples,
agency fees for the development of promotional materials and printing of
promotional materials), (c) training and communication materials for the
Co-Developed Products (d) corporate accounts (including without limitation
administrative costs, expenses related to accounts receivable, expenses related
to customer service, fees to banks or authorities, e.g. for legalization of
documents), (e) managed care, (f) sales force training, (g) product hotlines,
(h) reimbursement support, (i) contracting, (j) pricing, (k) conducting
compassionate use programs and for domestic Phase IV studies for Co-Developed
Products (including without limitation FAMC for any Co-Developed Product
utilized in such compassionate use programs) and (k) telemarketing
services.  Marketing Expense shall not include any General Public Relations or
any other activities that promote the business of a Party as a whole without
specifically referencing any Co-Developed Product.

In calculating the Net Income the following principles shall apply:

1.         There shall be no double counting of any costs or expenses or of any
revenues, and to the extent a cost or expense has been included in one category
or sub-category, it shall not be included in another; similarly, to the extent
any revenue has been taken into account in one category or sub-category it shall
not be taken into account in another. 

2.         When allocating costs and expenses under this Agreement, each Party
shall utilize the same policies and principles as it utilizes consistently
within its group and business units when making internal cost allocations. 

3.         To the extent an item of income or revenue is received by a Party or
a cost or expense is incurred by a Party, and is necessary and specifically and
directly identifiable, attributable and allocable to the Commercialization of
Co-Developed Product and is not otherwise accounted for in the calculation of
operating income, such Party shall credit such income or revenue and shall be
permitted to charge such cost or expense to the operating income.

4.         All costs and expenses shall be determined, and all calculations
shall be made, in accordance with GAAP or IAS (International Accounting
Standards).

5.         Commercialization Expense shall not include any Personnel Costs.

 



Sched. 1-2

CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

LICENSED PATENT RIGHTS

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

 

[***]

[***]

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]





Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

 





Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

 

[***]

[***]

[***]

[***]

 

[***]

 

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

 

[***]

[***]

[***]

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]





Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

[***]

[***]

[***]

[***]

 

[***]

 

 

[***]

[***]

[***]

[***]

 

[***]

 

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

 

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

[***]

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

[***]

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

 

[***]

[***]

[***]

 

 

[***]

[***]

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

 

[***]

[***]

[***]

 

 

[***]

[***]

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 





Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

 

[***]

[***]

[***]

 

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

 

[***]

[***]

[***]

 

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

 

 

 

 

 

 

 





Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

[***]

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 



Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

MATERIAL TERMS TO BE INCLUDED

IN SUPPLY AGREEMENT

All Supply Agreements will include:

·



Requirement for Biotest to provide ImmunoGen with a non-binding forecast of the
quantity of Clinical Materials it reasonably expects to order over the
succeeding twelve (12) month period.

·



Requirement for Biotest to supply ImmunoGen with quantities of bulk Anti- CD138
Antibody sufficient and suitable to enable ImmunoGen to produce the quantity of
Clinical Materials so requested. 

·



Systems for forecasting, ordering and delivering Clinical Materials.

·



Specifications for Clinical Materials as are mutually agreed to by the Parties
in the Supply Agreement.

·



Requirement for ImmunoGen to produce Clinical Materials using, or in accordance
and/or compliance with, such equipment, processes, procedures and standards,
including current Good Manufacturing Practices (“cGMPs”), as are mutually agreed
to by the Parties in the Supply Agreement.

·



Requirement that all Clinical Materials be [***] and [***] by ImmunoGen in
accordance with such [***] [***] and [***] [***] [***] and [***] as are mutually
agreed to by the Parties in the Supply Agreement. 

·



[***] by ImmunoGen that, at the time of delivery of any Clinical Materials, such
Clinical Materials shall have been produced, conjugated, manufactured, stored,
packaged, labeled, shipped and/or delivered in compliance with all applicable
laws, regulations, rules and requirements, including, without limitation, cGMPs.

·



Requirement that, ImmunoGen provide Biotest with a [***] of [***] in a form
agreed to by the Parties indicating that the [***] [***] [***] meets the
specifications called for by the Supply Agreement.

·



Supply prices in accordance with Section 4 of the Agreement.

·



Provisions relating to authorized facilities, audit of facilities and records
(including records relating to the Policy), and record retention requirements.

·



Provisions concerning regulatory matters, including communications with
regulatory authorities, compliance with laws and regulations, and assistance
with regulatory submissions.

·



Provision concerning fees for holding of Clinical Materials inventory at
ImmunoGen.

·



Other customary provisions, such as indemnification and insurance, force
majeure, representations and warranties, and confidentiality.

·



Biotest shall have the right to [***] ImmunoGen’s [***] [***] applicable to the
manufacture of Clinical Materials consistent with the [***] [***] described in
Sections [***], [***] and [***] of this Agreement.





Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

AMENDMENT NO. 1 TO COLLABORATIVE DEVELOPMENT
AND LICENSE AGREEMENT

This Amendment No. 1 (this "Amendment No. 1") to the Collaborative Development
and License Agreement (this “Agreement”) entered into as of July 7, 2006 (the
"Agreement Effective Date") by and between ImmunoGen, Inc., a Massachusetts
corporation with its principal place of business at 128 Sidney Street,
Cambridge, Massachusetts, USA 02139 (“ImmunoGen”) and Biotest AG, a corporation
organized under the laws of Germany having an address of Landsteinerstraße 5,
D-63303 Dreieich, Germany (“Biotest”) is dated as of August 23, 2006 (the
“Amendment Effective Date”). 

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Agreement.

WHEREAS, on the Agreement Effective Date, ImmunoGen and Biotest entered into the
Agreement for the purpose of Developing and Commercializing Licensed Products
derived from the conjugation of Biotest’s proprietary CD138 Antibodies with
ImmunoGen’s maytansine derivatives; and

WHEREAS, the Parties hereto desire to amend the Agreement as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:

1.       The introduction of Section 6.4.1 of the Agreement and Sections
6.4.1(a) and 6.4.1(b) of the Agreement are hereby deleted in their entirety and
replaced with the following:

1.       “6.4.1 Payment of Royalties.  Biotest shall pay ImmunoGen a royalty
based on Annual Net Sales of each Royalty-Bearing Product commencing with the
Calendar Year (or partial Calendar Year) in which the First Commercial Sale of
such Royalty-Bearing Product occurs and ending upon expiration of the Royalty
Term for such Royalty-Bearing Product, at the following rates; provided, that,
for the purpose of clarity, to the extent a Royalty-Bearing Product is not
covered by a Valid Claim in a country in the Territory, the Net Sales of such
Royalty-Bearing Product in such country shall not be included in the calculation
of Annual Net Sales used to determine the royalty rates in Sections 6.4.1(a) and
6.4.1(b) on and after [***] ([***]) years from the date of First Commercial Sale
of such Royalty-Bearing Product in such country:





Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------

 

 

2.       (a)  Biotest Products

Annual Net Sales of Biotest Products
Worldwide

    

Royalty Rate

Up to $[***]

 

[***]%

Equal to or greater than $[***]

 

[***]%

 

3.       (b)  Co-Developed Products

4.       (i) Early Stage Co-Developed Products

Annual Net Sales Outside
Co-Development Territory

    

Royalty Rate

Up to $[***]

 

[***]%

Equal to or greater than $[***]

 

[***]%

 

5.       (ii) Late Stage Co-Developed Products

Annual Net Sales Outside
Co-Development Territory

    

Royalty Rate

Up to $[***]

 

[***]%

Equal to or greater than $[***]

 

[***]%”

 

2.       The Parties hereby confirm and agree that, except as amended hereby,
the Agreement remains in full force and effect and is a binding obligation of
the Parties hereto.  This Amendment No. 1 may be executed simultaneously in
counterparts, each of which shall be deemed an original.

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives.

 

 

 

IMMUNOGEN, INC.

    

Biotest AG

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

Dr. Martin Reinecke

Title:

 

 

Title:

VP, Strategic Alliances

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Prof. Dr. Gregor Schulz

 

 

 

Title:

Chief Executive Officer

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.

--------------------------------------------------------------------------------